Contrato No. CNH-A4.OGARRIO/2018

CONTRATO PARA LA EXTRACCIÓN DE
HIDROCARBUROS EN YACIMIENTOS
CONVENCIONALES TERRESTRES BAJO LA
MODALIDAD DE LICENCIA
ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS,
Y
PEMEX EXPLORACIÓN Y PRODUCCIÓN,

Y

DEUTSCHE ERDOEL MÉXICO, S. DE R.L. DE C.V.
6 DE MARZO DE 2018

A
ÁREA CONTRACTUAL OGARRIO y

ÁREA CONTRACTUAL OGARRIO

Eos
Contrato No. CNH-A4.OGARRIO/2018

ÍNDICE
Contenido

CLÁUSULA 1. DEFINICIONES FE INTERPRETACIÓN

Encabezados y Referencias.
CLÁUSULA 2. OBJETO DEL CONTRATO.......... Our rrOnrrrnerroV erro rarocarocenrscnenss 15

Modalidad Licencia. .....wmmmmmomom
No Otorgamiento de Derechos de Propieda:
Intereses de Participación. ..oonoiccinicicin
Responsabilidad Solidaria.
Operador. coccococcco...
Cambio de Operador.
Reporte Contable de Beneficios.

CLÁUSULA 3. PLAZO DEL CONTRATO
Vigencia..
Prórroga. .

Etapa de Transición de Arranque.
Renuncia del Contratista.

CLÁUSULA 4. DESARROLLO

. Plan de Desarrollo. ...
- Observaciones al Plan de Desarrollo por Parte de la CNH
. Actualización del Plan de Desarrollo.
. Actividades de exploración. ........

. Reglas de Reducción y Devolución
. No Disminución de Otras Obligaciones.

CLÁUSULA 6. ACTIVIDADES DE PRODUCCIÓN

61 ccoo... Perfil de Producción. .22

6.2 .............. Instalaciones. ..... .23
CLÁUSULA 7. UNIFICACIÓN. .23

TA. ... Procedimiento de Unificas

72. . Unificación sin Contratista o Asignatario Contiguo...........

CLÁUSULA 8. AVANCE DE LAS ACTIVIDADES PETROLERAS

. Perforación de POZOS. ..coccicaannennrnnarnionoos
. Reportes de Perforación y Geofísicos.
. Programas de Trabajo Indicativos.
. Informes de AVanCO. ..ncoocccicns

Contrato No. CNH-A4.OGARRI0/2018

BSneciniorins Actividades Exentas de Aprobación. .oomooccicnoommmniomererrsrorss 25
CLÁUSULA 9. COSTOS oocaccccaao rrrecnenre
- Contabilidad de Costos del Contratista.
. Presupuestos Indicativos. ...
. Procura de Bienes y Servicios.
. Obligación de Mantener Registros.
. De las Operaciones del Contratista con Terceros

CLÁUSULA 10. MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS

- Procedimientos de Medición. .....
- Instalación, Operación, Mantenimiento y Calibración de los Sistemas
de Medición ..27
. Registros.
. Mal Funcionamiento de los Sistemas de Medición
. Punto de Medición Fuera del Área Contractual,

CLÁUSULA 11. MATERIALES ......
. Propiedad y Uso de Materiales...
. Materiales Inmuebles Exentos de Transferen
. Arrendamiento.
CLÁUSULA 12. OBLIGACIONES ADICIONALES DE LAS PARTES

. Obligaciones Adicionales del Contratista.
. Aprobaciones de la CNH

- Responsabilidad en Seguridad Industrial, Seguridad Operativa;
Protección al Ambiente y Salud en el Trabajo. v.cnrcninninncnrnnanininnrnos 31
. Daños Preexistentes. .33
. Derecho de Acceso de Terceros al Área Contractual. .34

CLÁUSULA 13. DISPOSICIÓN DE LA PRODUCCIÓN seseoo 34,
3.1

. Hidrocarburos de Autoconsumo.
- Comercialización de la Producción del Contratista.
. Disposición de los Subproductos.

. Pagos Mensuales. .............
. Contraprestación del Estado.
. Contraprestación del Contratista.
. Valor Contractual de tos Hidrocarburo:

14 . Verificación de las Contraprestaciones.
CLÁUSULA 15, GARANTÍAS oosccccnnniasserccrnccrmcersaess ansrsseasr SÓ
15.1 Garantía de Cumplimiento.

Garantía Corporativa. ......

ii ÁREA CONTRACTUAL OGARRIO y
Contrato No. CNH-A4.0GARRIO/2018

CLÁUSULA 16. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL39

... Requerimientos del Programa.
Notificación de Abandono.
Fideicomiso de Abandono.
Fondeo del Fideicomiso de Abandono
Fondos Insuficientes. ................
Sustitución Solicitada por la CNH.
Etapa de Transición Final. .
CLÁUSULA 17. RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y

CONTENIDO NACIONAL ...
Responsabilidad Laboral.
Subcontratistas.....
Contenido Nacional.
Preferencia de Bienes y Servicios de Origen Nacional.
Capacitación y Transferencia Tecnológica.
CLÁUSULA 18. SEGUROS ..uuacocorcasrissecs rss A]

18.

18.

BB aaniainrnnno

CLÁUSULA 19. OBLIGACIONES DE CARÁCTER FISCAL.
19.1

Disposición General
Cobertura de Seguros.
Destino de los Beneficio:

Obligaciones de Carácter Fiscal.
Derechos y Aprovechamientos.

CLÁUSULA 20. CASO FORTUITO O FUERZA MAYOR........

Caso Fortuito o Fuerza Mayo
Carga de la Prueba.........
Notificación de Caso Fortuito o Fuerza Mayor.
Derecho de Terminación. ..
Situaciones de Emergencia o Siniestr

CLÁUSULA 21. RESCISIÓN ADMINISTRATIVA Y RESCISIÓN
CONTRACTUAL

Rescisión Administrativa.
Investigación Previa. ..
Procedimiento de Rescisión Administrativa.
Rescisión Contractual...

Cesión... anaracnananrnararnarannna
Efectos de la Cesión o el Cambio de Control.

Prohibición de Gravámene
Invalidez. conocia.

iii ÁREA CONTRACTUAL OGARRIO

y

yA

Y
Contrato No. CNH-A4,0GARRIO/2018

. Normatividad Aplicable.
. Conciliación.
. Requisitos del Conciliador y del Experto Independiente
. Tribunales Federales.
. Arbitraje......
- Consolidació
- No Suspensión de Actividades Petroleras.
. Renuncia Vía Diplomátic:
. Tratados Internacionales. .

. Declaraciones y Garantías.
- Relación de las Partes. .

- Propiedad de la Información. .
. Posesión y Uso de la Información Técnic.
«Información Pública.
Confidencialidad...
Excepción a la Confidencialidad.

CLÁUSULA 28. NOTIFICACIONES ....i.nissoos.
CLÁUSULA 29. TOTALIDAD DEL CONTRATO
CLÁUSULA 30. DISPOSICIONES DE TRANSPARENCIA.

enero Acceso a la Información oneroso
Conducta del Contratista y Filiales.
Notificación de la Investigación.
Conflicto de Interés. ................

CLÁUSULA 31. COOPERACIÓN EN MATERIA DE SEGURIDAD
NACIONAL eo

CLÁUSULA 32. IDIOMA .......
CLÁUSULA 33. EJEMPLARES

iv ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-44.0GARRIO0/2018

CONTRATO CNH-44.0GARRIO/2018

CONTRATO PARA LA EXTRACCIÓN DE HIDROCARBUROS EN
YACIMIENTOS CONVENCIONALES TERRESTRES BAJO LA MODALIDAD DE
LICENCIA

Este Contrato para la Extracción de Hidrocarburos en Yacimientos Convencionales
Terrestres bajo la Modalidad de Licencia (el “Contrato”) se celebra el 6 de marzo de 2018,
entre, por una parte, los ESTADOS UNIDOS MEXICANOS (“México”, el “Estado” o la
“Nación”), a través del Ejecutivo Federal por conducto de la COMISIÓN NACIONAL DE
HIDROCARBUROS (la “CNH”), representada por el C. Juan Carlos Zepeda Molina, en su
carácter de Comisionado Presidente; por el C. Martín Álvarez Magaña, Titular de la Unidad
Jurídica, y por el C. Fausto Álvarez Hernández, Titular de la Unidad de Administración
Técnica de Asignaciones y Contratos, y por la otra parte, PEMEX EXPLORACIÓN Y
PRODUCCIÓN, empresa productiva del Estado subsidiaria de Petróleos Mexicanos (en lo
sucesivo “PEMEX” constituida de acuerdo con las leyes de los Estados Unidos Mexicanos
(en lo sucesivo “PEP”), representada por el C. Circuncición Juan Javier Hinojosa Puebla, en
su carácter de Director General; Deutsche Erdoel México, S. de R.L. de C.V., una sociedad
mercantil constituida de acuerdo con las leyes de los Estados Unidos Mexicanos (en lo
sucesivo “DEUTSCHE”), representada por el C. Juan Manuel Delgado Amador, en su
carácter de representante legal al tenor de las siguientes Declaraciones y Cláusulas:

DECLARACIONES
La CNH declara que:

L Es un Órgano Regulador Coordinado en Materia Energética de la
Administración Pública Federal Centralizada del Estado, con personalidad jurídica propia,
autonomía técnica y de gestión, de conformidad con los artículos 28, octavo párrafo, de la
Constitución Política de los Estados Unidos Mexicanos (la “Constitución”), 2, fracción L y
3 de la Ley de los Órganos Reguladores Coordinados en Materia Energética;

11N Conforme a los artículos 27, séptimo párrafo, de la Constitución; 15 y
23 de la Ley de Hidrocarburos y 38, fracción II, de la Ley de los Órganos Reguladores
Coordinados en Materia Energética, tiene capacidad legal para celebrar, en nombre y
representación del Estado, contratos con particulares o con Empresas Productivas del Estado
a través de los cuales la Nación lleva a cabo las actividades estratégicas de Exploración y
Extracción del Petróleo y demás hidrocarburos sólidos, líquidos o gaseosos en el territorio
mexicano;

III. De conformidad con las disposiciones aplicables de la Constitución, la
Ley de Hidrocarburos, la Ley de los Órganos Reguladores Coordinados en Materia
Energética, y los lineamientos establecidos por la Secretaría de Energía y la Secretaría de
Hacienda y Crédito Público en el ámbito de sus respectivas competencias, el 2 de mayo de
2017 se publicó en el Diario Oficial de la Federación la Convocatoria No. CNH-A4-

Ex

1 ÁREA CONTRACTUAL OGARRIO

NS
Contrato No. CNH-A4.OGARRIO/2018

OGARRIO-C3/2017 para la Licitación Pública Internacional CNH-A4-OGARRIO/2017
cuyo objeto fue seleccionar al socio con quien PEP suscribiría el presente Contrato para el
Área Contractual descrita en el Anexo 1, y que de acuerdo con el procedimiento establecido
en las bases de licitación emitidas para dicho procedimiento de licitación, en la Cuadragésima
Novena Sesión Extraordinaria, el Órgano de Gobierno de la CNH emitió el Fallo el 6 de
octubre de 2017 mediante el cual adjudicó el Contrato a DEA DEUTSCHE ERDOEL AG,
mismo que fue publicado el 17 de octubre de 2017 en el Diario Oficial de la Federación, y

IV. — Sus representantes están facultados para celebrar este Contrato
conforme al artículo 23, fracción III, de la Ley de los Órganos Reguladores Coordinados en
Materia Energética; 10, fracciones Il, IV y VII, 14, fracción XVI, y 20 y Segundo Transitorio
del Reglamento Interno de la CNH.

PEP declara que:

L Es una empresa productiva del Estado subsidiaria de PEMEX
constituida y con personalidad jurídica propia de conformidad con las leyes de México, cuyo
objeto exclusivo es la exploración y extracción del petróleo y de los carburos de hidrógeno
sólidos, líquidos o gaseosos, en el territorio nacional, en la zona económica exclusiva del país
y en el extranjero, y que cuenta con capacidad legal para celebrar y cumplir el presente
Contrato;

IL Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

IM. — Conoce las leyes de México, así como sus reglamentos y cualesquiera
otras disposiciones aplicables;

IV, Tiene la organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

v, Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos:

VI El [3 de agosto de 2014, la Secretaría de Energía otorgó a PEMEX la
Asignación A-0244-Campo Ogarrio (ahora A-0244-M-Campo Ogarrio) para realizar
actividades de Extracción de Hidrocarburos, en términos del procedimiento establecido en el
Transitorio Sexto del Decreto por el que se reforman y adicionan diversas disposiciones de
la Constitución Política de los Estados Unidos Mexicanos, en Materia de Energía;

ol 2 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4,OGARRIO/2018

VIL — El23 de abril de 2015, solicitó la migración de la Asignación A-0244-
Campo Ogarrio a un Contrato para la Extracción de Hidrocarburos manifestando su interés
por celebrar una alianza o asociación con personas morales;

VIIL La solicitud referida en el párrafo anterior cumplió con los requisitos
del articulo 29 del Reglamento de la Ley de Hidrocarburos. Por lo anterior, la migración a
un Contrato para la Extracción de Hidrocarburos de la Asignación A-0244-Campo Ogarrio
(ahora A-0244-M-Campo Ogarrio) fue determinada procedente, en apego a los artículos 12
y 13 de la Ley de Hidrocarburos, así como 30 y 31 de su Reglamento, y

IX. La capacidad jurídica de su director general para celebrar el presente
Contrato se acredita mediante la protocolización del acuerdo número CA-045/2016, que
contiene el nombramiento del señor Circuncición Juan Javier Hinojosa Puebla, contenido en
el instrumento No. 14,186, libro 428, otorgado ante Notario Público No. 248 de la Ciudad de
México, Lic. Eduardo Francisco García Villegas Sánchez Cordero, de fecha 27 de mayo del
2016; de conformidad con el artículo 15, fracción I del Acuerdo de Creación de la Empresa
Productiva del Estado Subsidiaria de Petróleos Mexicanos, denominada Pemex Exploración
y Producción, y los artículos 35 fracción l, 122 y 123 del Estatuto Orgánico de PEP.

DEUTSCHE declara que:

L Es una sociedad mercantil constituida y con personalidad jurídica de
conformidad con las leyes de México, cuyo único objeto social es la Exploración y
Extracción de Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato;

n Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

UL Conoce las leyes de México, así como sus reglamentos y cualesquiera
otras disposiciones aplicables;

IV. Tiene la organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

NA Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

VI. La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante el poder protocolizado en la Escritura Pública No. 147,203,
Libro 4,169, otorgada ante la fe del Notario Público No. 132 de la Ciudad de México,
Licenciado Joaquín Cáceres Jiménez O'Farrill, actuando como asociado y en el protocolo de

3 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

la notaría 21, de la que es titular el Lic. Joaquín Humberto Cáceres Y Ferráez, de fecha 13 de
noviembre de 2017,

EL OBLIGADO SOLIDARIO, declara que:
DEA DEUTSCHE ERDOEL AG:

L Es una sociedad debidamente constituida y existente de acuerdo con
las leyes de Alemania y tiene la capacidad legal para celebrar y cumplir con las obligaciones
derivadas de este Contrato en su carácter de obligado solidario de Deutsche Erdoel México,
S. de R.L. de C.V., en cumplimiento a lo establecido en el numeral 23.3 de la Sección I!I de
las Bases de Licitación para la Adjudicación de Contratos de Licencia para la Extracción de
Hidrocarburos en Yacimientos Convencionales Terrestres, lo cual se acredita con Certificado
de Estatutos Sociales bajo el número de Protocolo 1066/2017 W, otorgada ante el Prof. Dr.
Mantred Wenckstern, Notario Público de la Ciudad de Hamburgo, Alemania, de fecha 3 de
julio de 2017, con número de apostilla Nr. 9101 E/l 3143/2017.

IL La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante poder otorgado en el extranjero y protocolizado en la Escritura
número 147,209, libro 4,169, otorgada ante Notario Público No. 132 de la Ciudad de México,
Licenciado Joaquín Cáceres Jiménez O”Farrill, actuando como asociado y en el protocolo de
la notaría 21, de la que es titular el Lic. Joaquín Humberto Cáceres Y Ferráez, de fecha 14 de
noviembre de 2017.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:

CLÁUSULAS

CLÁUSULA 1. .
DEFINICIONES E INTERPRETACIÓN

11 Definiciones.

Para los efectos de este Contrato, los siguientes términos tendrán los
significados mencionados a continuación:

“Abandono” significa todas las actividades de retiro y desmantelamiento de
los Materiales, incluyendo sin limitación, el taponamiento definitivo y cierre técnico de
Pozos, el desmontaje y retiro de todas las plantas, plataformas, instalaciones, maquinaria y
equipo suministrado o utilizado por el Contratista en la realización de las Actividades
Petroleras, así como la restauración de los Daños Ambientales en el Área Contractual
afectada por el Contratista en la realización de las Actividades Petroleras, de conformidad
con los términos de este Contrato, las Mejores Prácticas de la Industria, la Normatividad
Aplicable y el Sistema de Administración.

al 4 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

“Actividades Petroleras” significa las actividades de Extracción y Abandono
que realice el Contratista en el Area Contractual conforme a este Contrato.

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de
Protección al Medio Ambiente del Sector Hidrocarburos.

“Almacenamiento” significa el depósito y resguardo de Hidrocarburos en
depósitos e instalaciones confinadas que puedan ubicarse en la superficie, el mar o el
subsuelo.

“Año” significa un año calendario.

“Aportación Anual” significa el monto total del cálculo anual de las
aportaciones para las operaciones de Abandono en el Área Contractual.

“Área Contractual” significa la superficie descrita en el Anexo 1, incluyendo
las formaciones geológicas contenidas en la proyección vertical de dicha superficie hasta la
profundidad establecida en dicho Anexo 1, en la cual el Contratista está autorizado y obligado
en virtud del presente Contrato a llevar a cabo las Actividades Petroleras, en el entendido
que: (i) este Contrato no le concede al Contratista ningún derecho real sobre el Área
Contractual ni sobre los recursos naturales en el'subsuelo, y (ii) el Área Contractual será
reducida de conformidad con los términos de este Contrato.

“Área de Desarrollo” significa una parte o la totalidad del Área Contractual
incluida en un Plan de Desarrollo de conformidad con lo previsto en la Cláusula 4.2.

“Autoridad Gubernamental” significa cualquier órgano gubernamental a
nivel federal, estatal o municipal, del poder ejecutivo, legislativo o judicial, incluyendo los
Órganos constitucionales autónomos del Estado.

“Barril” significa una unidad de medida equivalente a un volumen igual a
158.99 litros a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de
presión.

“Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones o aclaraciones a las mismas, expedidas
por la CNH.

“BTU” significa la unidad térmica británica que representa la cantidad de
energía necesaria para elevar la temperatura de una libra de agua (0.4535 kilogramos) un
grado Fahrenheit, (0.5556 grados centígrados), en condiciones atmosféricas normales.

“Campo” significa el área dentro del Área Contractual consistente en uno o

múltiples yacimientos, agrupados o relacionados de acuerdo a los mismos aspectos
geológicos estructurales y condiciones estratigráficas, pudiendo existir dos o más

E
o] 5 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-44,0OGARRIO/2018

yacimientos en un campo delimitados verticalmente por un estrato de roca impermeable o
lateralmente por barreras geológicas, o por ambas.

“Caso Fortuito o Fuerza Mayor” significa cualquier acto o hecho que
impida a la Parte afectada cumplir con sus obligaciones de conformidad con el presente
Contrato si dicho acto o hecho va más allá de su contro! y no es resultado del dolo o culpa de
la Parte afectada, siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando
acciones diligentes. Sujeto al cumplimiento de las condiciones antes estipuladas, Caso
Fortuito o Fuerza Mayor incluirá en forma enunciativa, mas no limitativa, los siguientes
hechos o actos que impidan el cumplimiento de la Parte afectada de sus obligaciones
derivadas del presente Contrato: fenómenos de la naturaleza tales como tormentas,
huracanes, inundaciones, deslaves, relámpagos y terremotos; incendios; actos de guerra
(declarada o no); disturbios civiles, motines, insurrecciones, sabotajes y terrorismo; desastres
por traslado de Materiales; restricciones por cuarentenas, epidemias, huelgas u otras disputas
laborales que no sean con motivo de incumplimiento de algún contrato laboral por parte de
la Parte afectada. Queda expresamente entendido que Caso Fortuito o Fuerza Mayor no
incluirá dificultad económica o cambio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital o financiamiento).

“Condensados” significa líquidos de Gas Natural constituidos principalmente
por pentanos y componentes de Hidrocarburos más pesados.

“Contraprestación” significa, conjunta o separadamente, la Contraprestación
del Estado o la Contraprestación del Contratista, según sea el caso.

“Contraprestación del Contratista” significa, en relación con cualquier
Mes, a partir de la Fecha Efectiva, la transmisión onerosa de los Hidrocarburos Netos, de
conformidad con lo previsto en la Cláusula 14.3 y en el Anexo 3.

“Contraprestación del Estado” significa, en relación con cualquier Mes,
comenzando con el Mes, a partir de la Fecha Efectiva, los pagos en efectivo derivados de la
producción de Hidrocarburos en el Área Contractual, así como aquellas otras
contraprestaciones que le corresponden a la Nación, de acuerdo con lo previsto en la Cláusula
14.2 y en el Anexo 3.

“Contratista” significa las Empresas Firmantes conjuntamente.

“Contrato” significa el presente Contrato para la Extracción de
Hidrocarburos en Yacimientos Convencionales Terrestres bajo la Modalidad de Licencia,
incluyendo los anexos que se adjuntan al mismo (que constituirán parte integral del presente
Contrato), así como todas las modificaciones que se hagan al mismo de conformidad con sus
términos y condiciones.

“Control” significa la capacidad de una Persona o grupo de Personas, de
llevar a cabo cualquiera de los actos siguientes: (i) imponer, directa o indirectamente,

E 6 ÁREA CONTRACTUAL OGARRIO

nv,
Contrato No. CNH-A4.OGARRIO/2018

decisiones en las asambleas generales de accionistas, de socios u órganos equivalentes, o
nombrar o destituir a la mayoría de los consejeros, administradores o sus equivalentes, del
Contratista; (ii) mantener la titularidad de derechos que permitan, directa o indirectamente,
ejercer el voto respecto de más del cincuenta por ciento del capital social de la Empresa
Firmante, y (iii) dirigir, directa o indirectamente, la administración, la estrategia o las
principales políticas del Contratista, ya sea a través de la propiedad de valores, por contrato
o de cualquier otra forma.

“Convocatoria” significa la convocatoria pública internacional número
CNH-A4-OGARRIO-C3/2017 publicada en el Diario Oficial de la Federación por la CNH
el 2 de mayo de 2017.

“Costos” significa todas las erogaciones, gastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.

“Cuenta Operativa” significa los libros de cuentas y otros registros contables
mantenidos por separado por el Contratista para las Actividades Petroleras.

“Cuota Contractual para la Fase Exploratoria” significa el pago mensual
en favor del Estado Mexicano por la parte del Área Contractual que no cuente con un Plan
de Desarrollo aprobado por la CNH, conforme a lo establecido en el presente Contrato y
demás Normatividad Aplicable,

“Daño Ambiental” significa el daño que ocurre sobre los elementos bióticos
o abióticos a consecuencia de un impacto ambiental producto de actividades humanas.

“Daños Preexistentes” significa los Daños Ambientales y pasivos
ambientales presentes en el Área Contractual ocasionados por la actividad del sector
hidrocarburos identificados y documentados en la Línea Base Ambiental por el Contratista,
de conformidad con lo establecido en las Cláusulas 3.3 y 12.4.

“Día” significa un día natural.

“Día Hábil” significa cualquier Día con excepción de sábados, domingos y
cualquier Día de descanso obligatorio de conformidad con la Normatividad Aplicable.

“Documentos Técnicos” significa, de manera enunciativa más no limitativa,
todos los estudios, reportes, hojas de cálculo y bases de datos, reportes de avance y
cualesquiera otros documentos relacionados con la terminación, producción, mantenimiento
o conducción de las Actividades Petroleras en el Área Contractual, en cualquier forma.

“Dólares” o “EUAS” significa dólares de los Estados Unidos de América.

“Empresas Firmantes” significa cada uno de PEP y DEUTSCHE y sus
respectivos sucesores o cesionarios permitidos conforme al presente Contrato. Si en cualquier

sl 7 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4,OGARRIO/2018

momento solo una entidad constituye al Contratista, cualquier referencia en este Contrato a
2.

“cada una de las Empresas Firmantes”, “las Empresas Firmantes”, o referencias similares, se
entenderá que significan “el Contratista”.

“Etapa de Transición de Arranque” significa la etapa que se llevará a cabo
de conformidad con lo establecido en la Cláusula 3.3 y la Normatividad Aplicable.

“Etapa de Transición Final” significa la ctapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 16.7 y la Normatividad Aplicable.

“Evaluación de Impacto Social” significa el documento que el Contratista
deberá entregar a la Secretaría de Energía, en términos de lo dispuesto por la Normatividad
Aplicable, el cual contiene la identificación de las comunidades y pueblos ubicados en el área
de influencia de un proyecto en materia de Hidrocarburos, la identificación, caracterización,
predicción y valoración de las consecuencias a la población que pudieran derivarse del mismo
y las medidas de mitigación y los planes de gestión social correspondientes.

“Extracción” significa la actividad o conjunto de actividades destinadas a la
producción de Hidrocarburos incluyendo la perforación de Pozos de producción, la inyección
y la estimulación de yacimientos, la Recuperación Avanzada, la Recolección, el
acondicionamiento y separación de Hidrocarburos, la eliminación de agua y sedimentos,
dentro del Área Contractual, así como la construcción, localización, operación, uso,
Abandono y desmantelamiento de instalaciones para la producción.

“Fecha Efectiva” significa la fecha de firma del presente Contrato.

“Fideicomiso de Abandono” tendrá el significado previsto en la Cláusula
16.3.

“Filial” significa, en relación con cualquier Persona, cualquier otra Persona
que la Controle directa o indirectamente, que esté Controlada por dicha Persona, o que se
encuentre bajo el Control común de dicha Persona.

“Fondo” significa el Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo.

“Garante” significa la empresa matriz en última instancia de cada una de las
Empresas Firmantes, o la empresa que ejerza Control sobre cada Empresa Firmante o que se
encuentre bajo el Control común de la Persona que ejerza el Control sobre la Empresa
Firmante, quien otorgará la Garantía Corporativa simultáneamente con la suscripción del
presente Contrato, previa aprobación de la CNH.

“Garantía Corporativa” significa la garantía que será otorgada por el
Garante de cada una de las Empresas Firmantes de conformidad con lo establecido en la
Cláusula 15.2 y el modelo del Anexo 2. Esta garantía se ejercerá en última instancia para

8 ÁREA CONTRACTUAL OGARRIO

o
Contrato No. CNH-A4.OGARRIO/2018

exigir el cumplimiento puntual y oportuno de todas y cada una de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su
totalidad por el Contratista, según corresponda, posterior a la ejecución de las pólizas de
seguros a las que hace referencia la Cláusula 18.

“Garantía de Cumplimiento” significa el instrumento entregado a favor de
la CNH, el cual asegura el debido, adecuado y pleno cumplimiento de los compromisos
adquiridos para cubrir el Programa Minimo de Trabajo.

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o
del procesamiento industrial y que es constituida principalmente por metano y que
usualmente contiene etano, propano y butanos, así como dióxido de carbono, nitrógeno y
ácido sulfhidrico, entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado.

“Gas Natural Asociado” significa el Gas Natural disuelto en el Petróleo de
un yacimiento, bajo las condiciones de presión y de temperatura originales.

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales,

“Hidrocarburos” significa Petróleo, Gas Natural, Condensados e hidratos de
metano.

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados
como combustible en las Actividades Petroleras, o reinyectados al yacimiento, pero sólo en
la manera y en las cantidades aprobadas de conformidad con la Normatividad Aplicable.

“Hidrocarburos en el Subsuelo” significa los recursos totales o cantidades
totales de Hidrocarburos con potencial de ser extraídos que se estima existen originalmente
en acumulaciones de ocurrencia natural, antes de iniciar su producción, así como aquellas
cantidades estimadas en acumulaciones aún por descubrir.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo, quemados y venteados, medidos en los Puntos de Medición
en condiciones comercialmente aceptables en cuanto a contenido de azufre, agua y otros
elementos de conformidad con la Normatividad Aplicable y las Mejores Prácticas de la
Industria, los cuales serán auditados y supervisados por la CNH.

“Hidrocarburos _Producidos” significa el volumen total de Hidrocarburos
extraídos por el Contratista del Area Contractual,

“Información Técnica” significa todos los datos e información obtenidos
como resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa mas no
limitativa: información geológica, geofísica, petrofísica, petroquímica y geoquímica,
incluyendo la adquisición, procesamiento, reprocesamiento, interpretación y control

E 9 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-A4.0GARRIO/2018

geológico de la sísmica 2D, 3D y multicomponente 3C; el pre-proceso, interpretación de
datos sísmicos, modelo de velocidades y migración, en tiempo y en profundidades;
adquisición magnética, gravimétrica, geoeléctrica y magnetotelúrica, y cualquier otra que se
obtenga por medios diferentes a los previamente listados, de ingeniería, registros de bitácora
de Pozos, reportes de avance, Documentos Técnicos, y cualquier información relacionada
con la terminación, producción, mantenimiento o conducción de las Actividades Petroleras,
así como cualquier otra considerada de conformidad con la Normatividad Aplicable.

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de
los Puntos de Medición, incluyendo todos los ductos para Petróleo, Condensados y Gas
Natural, bombas, compresores, medidores e instalaciones adicionales de Almacenamiento
necesarias para transportar los Hidrocarburos del Punto de Medición al punto de venta o a la
entrada de un sistema de entrega.

“Instalaciones de Recolección” significa todas las instalaciones y equipos
necesarios para pruebas y separación de producción, tanques de Almacenamiento,
compresores, ductos, bombas y cualquier otro equipo necesario para la Recolección de
Hidrocarburos.

“Interés de Participación” significa la porción indivisa de cada una de las
Empresas Firmantes en los derechos del Contratista en virtud de este Contrato, en el
entendido que cada Empresa Firmante será solidariamente responsable de todas las
obligaciones del Contratista en virtud de este Contrato independientemente de su Interés de
Participación.

“Inventario de Activos” significa la lista de Pozos y Materiales descrita en el
Anexo 9 que estarán disponibles a la Fecha Efectiva para que el Contratista lleve a cabo las
Actividades Petroleras dentro del Área Contractual, misma que podrá modificarse una vez
que se determine su utilidad conforme a la Cláusula 3.3.

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el
Diario Oficial de la Federación el 11 de agosto de 2014, incluyendo sus reformas y adiciones.

“Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014,
incluyendo sus reformas y adiciones.

“Licitación” significa la licitación pública internacional CNH-A4-
OGARRIO/2017.

“Línea Base Ambiental” significa las condiciones ambientales en las que se
encuentran los hábitats, ecosistemas, elementos y recursos naturales, así como las relaciones
de interacción y los servicios ambientales, existentes en el Área Contractual previo a la
ejecución de las actividades previstas en el Contrato.

10 ÁREA CONTRACTUAL. OGARRIO

2,
Contrato No. CNH-44.0GARRIO/2018

“Materiales” significa todas las maquinarias, herramientas, equipos,
artículos, suministros, tuberías, plataformas de perforación o producción, artefactos navales,
plantas, infraestructura y otras instalaciones adquiridas, suministradas, arrendadas o poseídas
de cualquier otra forma para su utilización en las Actividades Petroleras, incluyendo las
Instalaciones de Recolección.

“Materiales Inmuebles” significa aquellos Materiales utilizados en las
Actividades Petroleras que: (i) estén unidos de manera fija al Área Contractual; (ii) no puedan
separarse sin deterioro de ésta o del Material adherido, y (iii) que no puedan trasladarse de
un lugar a otro por sí mismos o como producto de una fuerza exterior.

“Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3
que modifica los parámetros que determinan la Contraprestación del Estado.

“Mejores Prácticas de la Industria” significan las prácticas, métodos,
estándares y procedimientos generalmente aceptados y acatados por operadores expertos,
prudentes y diligentes, con experiencia en materia de evaluación, desarrollo, Extracción de
Hidrocarburos y Abandono, los cuales, en el ejercicio de un criterio razonable y a la luz de
los hechos conocidos al momento de tomar una decisión, se consideraría que obtendrían los
resultados planeados e incrementarían los beneficios económicos de la Extracción de los
Hidrocarburos dentro del Área Contractual maximizando el factor de recuperación de los
Hidrocarburos a lo largo de toda la vida de los yacimientos sin causarles una reducción
excesiva de presión o de energía.

“Mes” significa un mes calendario.

“Metodología” significa la metodología establecida por la Secretaría de
Economía para medir el contenido nacional en Asignaciones y Contratos para la exploración
y Extracción conforme al artículo 46 de la Ley de Hidrocarburos.

“Normatividad Aplicable” significa todas las leyes, reglamentos,
disposiciones administrativas de carácter general, decretos, órdenes administrativas y demás
normas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental y
que se encuentren en vigor en el momento que se trate.

“Obligaciones de Carácter Fiscal” significa todos y cada uno de los
impuestos, contribuciones, derechos, aprovechamientos, aranceles y retenciones de cualquier
naturaleza, federales, estatales o municipales, así como todos y cada uno de los accesorios,
recargos, actualizaciones y multas, cobrados o determinados en cualquier momento por
cualquier Autoridad Gubernamental.

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los
que antes de alcanzar la profundidad objetivo para cualquier Pozo. o bien, antes de concluir
con los trabajos de perforación programados, ocurren, entre otros, un accidente, un incidente,
un Caso Fortuito o Fuerza Mayor, o bien, algunos de los siguientes eventos: (i) se encuentre

11 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

una formación geológica más antigua que la formación más profunda que se haya planteado
como objetivo; (ii) se determine que continuar perforando presenta un peligro, incluyendo
peligros asociados a una presión anormalmente alta o derive en pérdidas excesivas de fluidos
de perforación; (iii) se encuentre una formación impenetrable que impida alcanzar la
profundidad planeada, o (iv) se encuentre con una formación geológica con presencia de
Hidrocarburos que deba ser protegida de acuerdo a las Mejores Prácticas de la Industria.

“Operador” tendrá el significado previsto en la Cláusula 2.5.

“Partes” significa el Estado (por conducto de la CNH) y cada una de las
Empresas Firmantes.

“Pasivo Social” significa el conjunto de obligaciones derivadas de
afectaciones relacionadas con las actividades de exploración y Extracción de Hidrocarburos
que el asignatario o Contratista que estuviera a cargo del Área Contractual con anterioridad
a la Fecha Efectiva o a la terminación del Contrato, respectivamente, tenga documentadas
como procedentes o se encuentren en proceso de atención en su sistema, programa o
mecanismo de atención a reclamaciones y/o de gestión social.

“Período” significa un Mes, en el entendido que cuando las Actividades
Petroleras se realicen en un período que no comprenda un Mes completo, el Período será el
número de Días que efectivamente operó el Contrato.

“Período de Desarrollo” significa el período que inicia con la aprobación del
Plan de Desarrollo y que concluye con la terminación del presente Contrato por cualquier
motivo o por la rescisión administrativa o contractual,

“Persona” significa cualquier persona física o moral de cualquier tipo,
incluyendo cualquier sociedad, asociación, fideicomiso, co-inversión, gobierno o cualquier
organismo o agencia perteneciente a éste.

“Petróleo” significa la mezcla de carburos de hidrógeno que existe en fase
líquida en los yacimientos y permanece así en condiciones originales de presión y
temperatura, y que puede incluir pequeñas cantidades de sustancias que no son carburos de
hidrógeno.

“Plan de Desarrollo” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a éstas, a desarrollar durante el Período de Desarrollo de conformidad
con la Normatividad Aplicable.

“Plazo Adicional” significa cada una de las prórrogas otorgadas al plazo del
presente Contrato de conformidad con lo establecido en la Cláusula 3.2.

12 ÁREA CONTRACTUAL OGARRIO

SN
Contrato No. CNH-A4.0GARRIO/2018

“Pozo” significa la perforación efectuada en el subsuelo para comunicar la
superficie con el yacimiento con barrenas de diferentes diámetros a diversas profundidades,
llamadas ctapas de perforación, para la prospección o extracción de hidrocarburos del
yacimiento, se pueden clasificar dependiendo de su objetivo, ubicación, trayectoria O
función.

“Precio Contractual” significa el valor monetario en Dólares que se asigne
por unidad de medida a cada Hidrocarburo conforme lo dispuesto en el Anexo 3.

“Procedimientos de Contabilidad” significa los procedimientos de
contabilidad y de registro de Costos que se adjuntan al presente Contrato como Anexo 4.

o “Producción Comercial Regular” significa la producción regular sostenida
en el Área Contractual con el objeto de hacer uso comercial de dicha producción.

“Programa Mínimo de Trabajo” significa las Unidades de Trabajo a que
hace referencia el Anexo 5, las cuales el Contratista deberá llevar a cabo durante los primeros
dos (2) años del Período de Desarrollo, en el entendido que el Programa Mínimo de Trabajo
es solamente un programa de trabajo mínimo y que el Contratista puede llevar a cabo
actividades de Extracción adicionales durante el Período.de Desarrollo.

“Programa Provisional” significa el documento previamente aprobado por
la CNH, de conformidad a la Normatividad Aplicable, que deberá: (i) incluir una propuesta
de actividades que permitan dar continuidad operativa a las actividades de Extracción durante
el primer Año a partir de la Fecha Efectiva y (ii) definir los procedimientos de entrega y
recepción de Hidrocarburos en el Área Contractual, de conformidad con la Cláusula 4.1.

“Puntos de Medición” significa los lugares propuestos por el Contratista y
aprobados por la CNH, o en su caso determinados por la CNH, ya sea dentro o fuera del Área
Contractual, en los que se medirán, verificarán y entregarán los Hidrocarburos Netos según
lo establece el presente Contrato y la Normatividad Aplicable.

“Recolección” significa el acopio de los Hidrocarburos de cada Pozo del
yacimiento una vez que han sido extraídos del subsuelo, mediante un sistema de líneas de
descarga que van desde el cabezal de los Pozos hasta las primeras baterías de separación o,
en Su caso, hasta los sistemas de transporte.

“Recuperación Avanzada” significa los procesos de recuperación
secundaria o terciaria consistentes con las Mejores Prácticas de la Industria para permitir una
mayor recuperación de Hidrocarburos en el Área de Desarrollo, incluyendo, sin limitar, el
incremento en la presión del yacimiento y/o reducción de la viscosidad de los Hidrocarburos.

“Regalía” significa la parte de la Contraprestación del Estado determinada en
función del Valor Contractual de los Hidrocarburos, según lo establecido en el Anexo 3.

13 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4,0GARRIO/2018

“Reglas de Mercado” significa el principio de competencia bajo el cual las
partes involucradas en una transacción son independientes y participan en igualdad de
condiciones por interés propio.

“Reservas” significa el volumen de Hidrocarburos en el Subsuelo calculado
a una fecha dada a condiciones atmosféricas que se estima será producido técnica y
económicamente bajo el régimen fiscal aplicable con cualquiera de los métodos y sistemas
de Extracción aplicables a la fecha de evaluación.

“Secretaría de Hacienda” significa la Secretaría de Hacienda y Crédito
Público.

“Sistema de Administración” significa el conjunto integral de elementos
interrelacionados y documentados cuyo propósito es la prevención, control y mejora del
desempeño de una instalación o conjunto de ellas en materia de seguridad industrial,
seguridad operativa y de protección al medio ambiente en el sector hidrocarburos.

“Subcontratistas” significa aquellas Personas que lleven a cabo las
Actividades Petroleras a solicitud del Contratista, conforme a la Cláusula 17.2.

“Subproductos” significa aquellos elementos o componentes distintos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el
Petróleo o Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa el conjunto de tres (3) Meses consecutivos en los que
se divide el Año, siendo el final de cada Trimestre en los Meses de marzo, junio, septiembre
y diciembre respectivamente. Cuando las Actividades Petroleras se realicen en un período
que no comprenda un Trimestre completo, el Trimestre será el número de Días o Meses que
efectivamente operó el Contrato.

“Unidad de Trabajo” se refiere a la magnitud unitaria utilizada como
referencia para establecer y evaluar el cumplimiento de las actividades del Programa Mínimo
de Trabajo para el Período de Desarrollo conforme a lo previsto en la Cláusula 4 y el Anexo
5.

“Valor Contractual de los Condensados” significa el resultado de
multiplicar, en el Período que se trate: (i) el Precio Contractual de los Condensados, por (ii)
el volumen de los Condensados medido en Barriles en los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3.

“Valor Contractual de los Hidrocarburos” significa la suma del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados, determinado conforme a lo previsto en el Anexo 3.

14 ÁREA CONTRACTUAL OGARRIO

e
Contrato No. CNH-44.0GARRIO/2018

“Valor Contractual del Gas Natural” significa el resultado de multiplicar,
en el Período que se trate: (i) el Precio Contractual del Gas Natural, por (ii) el volumen
medido en millones de BTU de Gas Natural en los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3.

“Valor Contractual del Petróleo” significa el resultado de multiplicar, en el
Período que se trate: (i) el Precio Contractual del Petróleo, por (ii) el volumen de Petróleo
medido en Barriles en los Puntos de Medición, determinado conforme a lo previsto en el
Anexo 3.

1,2 — Singular y Plural.

Los términos definidos en la Cláusula 1.1 podrán ser utilizados en el presente
Contrato tanto en singular como en plural.

1.3 Encabezados y Referencias.

Los encabezados de las Cláusulas del presente Contrato han sido insertados
únicamente por conveniencia y no afectarán en forma alguna la interpretación del mismo.
Toda referencia en el presente Contrato a “Cláusulas” o “Anexos” se entenderá como
referencia a las Cláusulas y Anexos del presente Contrato, salvo que se indique lo contrario.

CLÁUSULA 2.
OBJETO DEL CONTRATO

2.1 Modalidad Licencia.

El objeto del presente Contrato es la realización de las Actividades Petroleras
bajo la modalidad de contratación de licencia en virtud del cual se otorga al Contratista el
derecho de extraer a su exclusivo costo y riesgo los Hidrocarburos propiedad del Estado en
el Área Contractual, de conformidad con la Normatividad Aplicable, las Mejores Prácticas
de la Industria y los términos y condiciones del presente Contrato. El Contratista tendrá
derecho a la transmisión onerosa de los Hidrocarburos Producidos, siempre que, conforme a
los términos del Contrato, se encuentre al corriente en el pago de las Contraprestaciones del
Estado señaladas en la Cláusula 14.2.

El Contratista será el único responsable y cubrirá todos los Costos y proveerá
todo el personal, tecnología, Materiales y financiamiento necesarios para la realización de
las Actividades Petroleras. El Contratista tendrá el derecho exclusivo de conducir las
Actividades Petroleras en el Área Contractual sujeto a lo establecido en el presente Contrato
y en la Normatividad Aplicable. La CNH no hace declaración ni garantía alguna de ningún
tipo respecto al Área Contractual y cada una de las Empresas Firmantes reconoce que no ha
recibido garantía alguna por parte de ninguna Autoridad Gubernamental respecto a que: (i)
los Hidrocarburos que se encuentren en el Área Contractual serán comercialmente

15 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

explotables, ni (ii) que recibirá Hidrocarburos en volúmenes suficientes para cubrir los
Costos en que incurra durante la realización de las Actividades Petroleras,

22 No Otorgamiento de Derechos de Propiedad.

Este Contrato no confiere a ninguna de las Empresas Firmantes derecho de
propiedad alguno sobre los Hidrocarburos en el Subsuelo, los cuales son y permanecerán en
todo momento propiedad de la Nación. Asimismo, en ningún caso los recursos minerales
distintos a Hidrocarburos existentes en el Área Contractual (sean o no descubiertos por el
Contratista) serán propiedad del Contratista y éste no tendrá derecho en virtud del Contrato
a explotar o utilizar dichos recursos. En caso que durante la conducción de Actividades
Petroleras el Contratista descubra en el Área Contractual recursos minerales distintos a
Hidrocarburos, deberá notificarlo a la CNH dentro de los quince (15) Días siguientes de dicho
descubrimiento. Nada de lo establecido en este Contrato limita el derecho de la Nación de
conceder a un tercero cualquier tipo de concesión, licencia, contrato o cualquier otro
instrumento jurídico para la explotación de los recursos minerales distintos a Hidrocarburos
de conformidad con la Normatividad Aplicable. El Contratista deberá dar acceso al Área
Contractual a cualquier Persona que reciba cualquier concesión, licencia o contrato para
explotar o utilizar recursos distintos a Hidrocarburos en el Área Contractual, en los términos
previstos por la Normatividad Aplicable.

2.3 Intereses de Participación.

Los Intereses de Participación de las Empresas Firmantes son los siguientes:

Empresa Firmante Interés de Participación
PEP 50%
DEUTSCHE 50%

Ningún intento de dar en garantia, ceder o transferir parte o la totalidad del
Interés de Participación tendrá validez o se considerará efectivo salvo por lo dispuesto en la
Cláusula 22.

2.4 Responsabilidad Solidaria.

Cada una de las Empresas Firmantes será solidariamente responsable del
cumplimiento de todas y cada una de las obligaciones del Contratista conforme a este
Contrato independientemente de su Interés de Participación.

2.5 Operador.

DEUTSCHE ha sido designado por las Empresas Firmantes con la aprobación
de la CNH, como el Operador de este Contrato quién deberá cumplir con las obligaciones del

16 ÁREA CONTRACTUAL OGARRIO

Sn
Contrato No. CNH-A4.0GARRIO/2018

Contratista derivadas de este Contrato en nombre y representación de cada una de las
Empresas Firmantes. Sin perjuicio de lo anterior, se entiende que todos los aspectos
operacionales de las Actividades Petroleras serán llevados a cabo únicamente por el Operador
por cuenta de todas las Empresas Firmantes. El incumplimiento del Operador de sus
obligaciones frente a las Empresas Firmantes no relevará ni liberará a ninguna de las
Empresas Firmantes de su responsabilidad solidaria prevista en este Contrato.

Cada una de las Empresas Firmantes nombra en este acto al Operador como
su representante con poderes tan amplios como sean necesarios para representarlas frente a
la CNH para cualquier asunto relacionado con el presente Contrato. Se entenderá que
cualquier asunto acordado por la CNH con el Operador obligará igualmente a cada una de
las Empresas Firmantes.

2.6 Cambio de Operador.

Las Empresas Firmantes podrán cambiar al Operador, y el Operador podrá
renunciar a su condición, previa autorización de la CNH de conformidad con lo establecido
en la Cláusula 22 del presente Contrato y la Normatividad Aplicable. En caso que la CNH
no emita una resolución dentro del plazo establecido en este Contrato, ésta se entenderá en
sentido favorable. ?

2.7 Reporte Contable de Beneficios.

Sin perjuicio de lo establecido en la Cláusula 2.2, las Empresas Firmantes
podrán reportar para efectos contables y financieros el presente Contrato y los beneficios
esperados del mismo en términos de la Normatividad Aplicable.

CLÁUSULA 3.
PLAZO DEL CONTRATO

3.1 Vigencia.

Este Contrato entrará en vigor en la Fecha Efectiva. Sujeto a los demás
términos y condiciones del presente Contrato, la duración del presente Contrato será de
veinticinco (25) Años a partir de la Fecha Efectiva, en el entendido que continuarán vigentes
las disposiciones que por su naturaleza tengan que ser cumplidas después de la terminación
del presente Contrato, incluyendo, sin limitar, las relativas al Abandono y a la indemnización.

3.2 Prórroga.

A partir del quinto Año previo a la terminación del plazo del Contrato y
siempre que el Contratista esté al corriente de sus obligaciones conforme al mismo, éste podrá
solicitar a la CNH hasta dos (2) prórrogas del plazo del Contrato (“Plazos Adicionales”) para
una parte o la totalidad de las Áreas de Desarrollo de conformidad con lo siguiente:

17 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0GARRIO/2018

(a) Los Plazos Adicionales tendrán una duración de hasta cinco (5) Años
o hasta el límite económico de las Áreas de Desarrollo en caso que este último sea menor;

(b) El Contratista deberá presentar la solicitud cuando menos dieciocho
(18) Meses antes de la fecha de terminación del plazo original del presente Contrato o del
Plazo Adicional;

(c) Con las solicitudes de prórroga, el Contratista deberá entregar a la
CNH una propuesta de modificación a los Planes de Desarrollo que incluirá el proyecto del
Sistema de Administración y que considere el grado de madurez de los yacimientos;

(d) El Contratista deberá comprometerse a realizar las Actividades
Petroleras conforme a los planes aprobados para cada Plazo Adicional

La CNH resolverá sobre las solicitudes de prórroga del Contratista, revisando,
en su caso, las condiciones técnicas y de operación del Área Contractual. En caso que la CNH
autorice la prórroga respectiva, el Plan de Desarrollo deberá modificarse para reflejar tales
condiciones de conformidad con lo establecido en este Contrato.

3.3 — Etapa de Transición de Arranque.

A partir de la Fecha Efectiva, iniciará una etapa con duración de hasta ciento
ochenta (180) Días en la cual se llevará a cabo la entrega del Área Contractual al Contratista
por parte de la CNH o de un tercero designado para tal efecto. Dicho plazo podrá extenderse
en una sola ocasión a solicitud del Contratista y previa autorización de la CNH hasta por
noventa (90) Días adicionales.

Lo anterior, se conducirá conforme a la Normatividad Aplicable y a lo
siguiente:

(a) Entrega de Información del Área Contractual. La CNH proporcionará
al Contratista la información que tenga disponible como referencia del Área Contractual a la
Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos, las
autorizaciones ambientales, de seguridad industrial y seguridad operativa; el estudio de
impacto social que hubiere elaborado la Secretaría de Energía y la información relativa a
Pasivos Sociales.

(b) Pozos y Materiales. El Contratista estará obligado a documentar la
existencia y estado de integridad de los Pozos y Materiales y a presentar a la CNH dicha
documentación junto con un estudio de viabilidad técnica y económica para el proyecto,
mismo que servirá al Contratista como soporte para determinar su utilidad. Serán
considerados útiles para las Actividades Petroleras todos los Pozos y Materiales existentes
dentro del Área Contractual hasta que sean determinados como no útiles conforme a este
inciso (b), así como aquellos que, en su caso, se documenten después de esta Etapa de

18 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

Transición de Arranque. Los Pozos y Materiales determinados como no útiles por el
Contratista no podrán ser operados por el mismo durante el período previo a su Abandono.

(c) Abandono. La CNH en coordinación con la Secretaría de Energía y
con asistencia técnica de la Agencia vigilará, en términos de la Normatividad Aplicable, que
el contratista o asignatario que estuviera a cargo del Área Contractual con anterioridad a la
Fecha Efectiva lleve a cabo las actividades de Abandono de Pozos y Materiales que no sean
útiles para las Actividades Petroleras.

(d) Evaluación de Impacto Social. El Contratista deberá presentar la
Evaluación de Impacto Social que deberá elaborarse conforme a lo previsto en la
Normatividad Aplicable.

El resarcimiento del Pasivo Social será obligación del contratista o asignatario
que estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva, lo cual deberá
establecerse en un acta de entrega recepción, la cual formará parte de la información que sea
proporcionada al Contratista, de conformidad con el inciso (a) de la presente Cláusula 3.3.

(e) Ocupación Superficial. El Contratista deberá iniciar las negociaciones
para el uso, goce, afectación o, en su caso, adquisición de los terrenos, bienes o derechos
necesarios para llevar a cabo las Actividades Petroleras de conformidad con la Normatividad
Aplicable.

(1 Línea Base Ambiental. El Contratista deberá iniciar los estudios que
permitan establecer la Línea Base Ambiental de acuerdo con los requerimientos que defina
la Agencia al Contratista previo al inicio de las Actividades Petroleras, con la finalidad de
identificar los Daños Preexistentes.

(8) Daños Preexistentes. Se reconocerán como Daños Preexistentes aquéllos
que hayan sido identificados por el Contratista en la Línea Base Ambiental de conformidad con
el inciso (f) de esta Cláusula 3.3 y que hayan sido determinados como tales por la CNH y la
Agencia de conformidad a la Cláusula 12.4. La CNH con asistencia técnica de la Agencia
vigilará, en términos de la Normatividad Aplicable, que el contratista o asignatario que
estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva asuma la
responsabilidad y los gastos relacionados con los Daños Preexistentes;

(m) Responsabilidad del Contratista. El Contratista asumirá total
responsabilidad sobre el Área Contractual, sobre todos los Pozos y Materiales útiles para las
Actividades Petroleras, excluyendo los Pasivos Sociales y Daños Preexistentes determinados de
conformidad con lo previsto en la Cláusula 12.4 de este Contrato y en la Normatividad Aplicable.
Sin perjuicio de lo anterior, el Contratista será responsable de cualquier daño que cause a los
Pozos y Materiales, así como a los Pozos y Materiales declarados no útiles hasta su Abandono
conforme al inciso (c) de la presente Cláusula, y Daños Ambientales ocasionados durante la
realización de las Actividades Petroleras.

19 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0GARRI0/2018

La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directamente o a través del tercero designado a efecto de revisar y
validar que las actividades llevadas a cabo durante la misma sean realizadas de acuerdo con
las Mejores Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

3.4 Renuncia del Contratista.

Sin perjuicio de lo previsto por la Cláusula 16, el Contratista podrá en
cualquier momento renunciar a la totalidad o una(s) parte(s) del Área Contractual, y con ello
dar por terminado este Contrato en relación con la(s) parte(s) del Área Contractual en
cuestión, mediante la entrega a la CNH de una notificación irrevocable por escrito con por lo
menos tres (3) Meses de anticipación a la fecha efectiva de dicha renuncia. Dicha renuncia
no afectará las obligaciones del Contratista relacionadas con: () la terminación del Programa
Mínimo de Trabajo (ii) el Abandono y la entrega del área de acuerdo con lo establecido en
la Cláusula 16, y (iii) la renuncia y devolución del Área Contractual de acuerdo con lo
establecido en la Cláusula 5. En caso de la terminación anticipada del presente Contrato por
parte del Contratista conforme a esta Cláusula 3.4, éste no tendrá derecho a recibir
indemnización alguna.

CLÁUSULA 4.
DESARROLLO

4.1 Programa Provisional.

El Contratista deberá implementar, a partir de la Fecha Efectiva, un programa
provisional previamente aprobado por la CNH de conformidad con lo establecido en las
Bases de Licitación que deberá: (i) incluir una propuesta de actividades que permitan dar
continuidad operativa a las actividades de Extracción en el Área Contractual durante el
primer Año a partir de la Fecha Efectiva y (ii) definir los procedimientos de entrega y
recepción de Hidrocarburos en el Área Contractual de conformidad con la Normatividad
Aplicable.

4,2 — Plan de Desarrollo.

El Contratista tendrá la obligación de presentar un Plan de Desarrollo dentro
de los ciento ochenta (180) Días siguientes a la Fecha Efectiva, para dar continuidad a las
actividades de Extracción previstas en el Programa Provisional. El Plan de Desarrollo deberá:
(i) contemplar la totalidad del Área de Desarrollo, (ii) prever la utilización de métodos y
procesos adecuados para obtener el máximo factor de recuperación final de las Reservas de
conformidad con las Mejores Prácticas de la Industria; (iii) contar con el programa de
aprovechamiento de Gas Natural correspondiente y los mecanismos de medición de la
producción de Hidrocarburos, y (iv) elaborarse de conformidad con la Normatividad
Aplicable. La CNH otorgará o negará su aprobación a la propuesta de Plan de Desarrollo en
un plazo que no excederá los ciento veinte (120) Días a partir de que reciba la información

E 20 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

necesaria en los términos de la Normatividad Aplicable. En caso que la CNH no emita una
resolución dentro del plazo establecido, ésta se entenderá en sentido favorable.

4.3 — Observaciones al Plan de Desarrollo por Parte de la CNH.

Sin menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la
CNH en el plazo establecido en la Cláusula 4.2, la CNH podrá emitir observaciones a
cualquier Plan de Desarrollo presentado por el Contratista, cuando determine que: (i) se
modifican los sistemas de medición y/o los Puntos de Medición; (ii) se modifican los
programas de aprovechamiento de Gas Natural; (iii) las Reservas de Hidrocarburos en el
Área de Desarrollo se explotarían a tasas excesivas o insuficientes; (iv) ocurriría una pérdida
excesiva de presión en el yacimiento o no se alcanzaría la distancia óptima de separación
entre los Pozos; (v) el proyecto del Plan de Desarrollo no sea consistente con las Mejores
Prácticas de la Industria, incluyendo estándares en seguridad industrial, seguridad operativa,
protección ambiental y de salud en el trabajo: (vi) el proyecto del Plan de Desarrollo no
incluya un programa de cumplimiento del porcentaje de contenido nacional, así como un
programa de transferencia de tecnología; (vii) el proyecto del Plan de Desarrollo incumpla
con cualquier disposición de este Contrato; (viii) se incumpliría con la Normatividad
Aplicable, incluyendo estándares en seguridad industrial, seguridad operativa, protección
ambiental y de salud en el trabajo; (ix) se asumiría un nivel de riesgo operativo y ambiental
que no sea aceptable conforme a la Normatividad Aplicable; (x) el Sistema de
Administración no es efectivo para administrar los riesgos dentro de niveles aceptables o no
se aplica, o (xi) se incumpliría con el Sistema de Administración o se causaría un impacto
adverso sobre el medio ambiente.

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes al Plan de Desarrollo para atender las observaciones de la CNH, en el plazo
que para tal efecto indique. La CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Desarrollo, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable. La CNH podrá consultar a la Agencia y a la Secretaría
de Economía, en el ámbito de sus respectivas atribuciones.

4.4 — Actualización del Plan de Desarrollo.

El Contratista deberá desarrollar el Área Contractual de acuerdo con el Plan
de Desarrollo aprobado. El Contratista podrá proponer modificaciones al Plan de Desarrollo,
en términos de lo previsto en la Normatividad Aplicable y sujeto a la aprobación de la CNH.
La CNH podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito de sus
atribuciones y resolverá sobre la propuesta de modificación en un plazo que no excederá los
ciento veinte (120) Días a partir de que reciba la información necesaria en los términos de la
Normatividad Aplicable.

21 ÁREA CONTRACTUAL OGARRIO

su
Contrato No. CNH-A4.0GARRI0/2018

45 — Actividades de exploración.

Si derivado de la conducción de las Actividades Petroleras, el Contratista
determina la posibilidad de realizar un descubrimiento en horizontes distintos a las áreas
evaluadas, podrá presentar una solicitud a la CNH para llevar a cabo actividades de exploración
y evaluación de conformidad con los términos del Contrato.

CLÁUSULA 5. .
REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA

5.1 Reglas de Reducción y Devolución.

El Contratista deberá renunciar y devolver el Área Contractual conforme a lo
establecido a continuación:

(a) Si no cuenta con un Plan de Desarrollo aprobado por la CNH al finalizar
los plazos previstos en la Cláusula 4.2 y en la Normatividad Aplicable, el Contratista deberá
devolver el cien por ciento (100%) del Área Contractual;

(b) En caso que se otorgue una prórroga a la vigencia del presente Contrato el
Contratista, a solicitud de la CNH, deberá renunciar y devolver el cien por ciento (100%) de
las estructuras del subsuelo o cierres estratigráficos que no sean parte del Plan de Desarrollo
que se modifique de conformidad con lo establecido en la Cláusula 3.2, y

(c) Al darse por terminado el presente Contrato por cualquier motivo, o en
caso que la CNH rescinda el presente Contrato, el Contratista deberá devolver el cien por
ciento (100%) del Area Contractual, incluyendo cualquier Área de Desarrollo.

5.2 No Disminución de Otras Obligaciones.

Lo previsto en esta Cláusula 5 no se entenderá como una disminución de las
obligaciones del Contratista de cumplir con sus compromisos de trabajo para el Periodo de
Desarrollo o con sus obligaciones respecto a las actividades de Abandono y demás previstas
en este Contrato.

CLÁUSULA 6. )
ACTIVIDADES DE PRODUCCION
6.1 Perfil de Producción.
El Contratista incluirá en sus programas de trabajo un pronóstico de
producción de conformidad con la Normatividad Aplicable. Los programas de trabajo

deberán contemplar la producción de Hidrocarburos a la tasa óptima de conformidad con las
Mejores Prácticas de la Industria.

e 22 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

6.2 Instalaciones.

El Contratista estará obligado a realizar todas las actividades de construcción,
instalación, reparación y reacondicionamiento de los Pozos, Instalaciones de Recolección y
cualesquiera otras instalaciones necesarias para las actividades de producción de
conformidad con el Sistema de Administración. El Contratista mantendrá todos los
Materiales utilizados en las Actividades Petroleras en buen estado de funcionamiento de
acuerdo con el Sistema de Administración, las Mejores Prácticas de la Industria y las
recomendaciones de los fabricantes de los Materiales.

CLÁUSULA 7.
UNIFICACIÓN

7.1 Procedimiento de Unificación.

El Contratista deberá dar aviso a la Secretaria de Energía y a la CNH en un
plazo que no excederá los sesenta (60) Dias Hábiles posteriores a haber reunido los elementos
suficientes que permitan inferir la existencia de un yacimiento compartido. Dicho aviso
deberá contener por lo menos: (i) el análisis técnico sustentado que determine la posible
existencia del yacimiento compartido; (ii) las características generales de dicho yacimiento
compartido, (iii) los estudios geológicos, geofísicos y demás utilizados para determinar la
posible existencia de dicho yacimiento compartido, incluyendo, en su caso, la información
obtenida de la perforación de Pozos mediante los cuales se determinó que el yacimiento de
que se trate excede los límites del Área Contractual; (iv) una propuesta de programa de
trabajo para las Actividades Petroleras previas al acuerdo de unificación entre el Contratista
y el(los) tercero(s) involucrado(s), y (v) la información adicional que el Contratista considere
necesaria.

Una vez recibido el aviso se llevará a cabo lo siguiente:

(a) La CNH remitirá a la Secretaría de Energía en un plazo no mayor a
cuarenta y cinco (45) Días Hábiles contados a partir de la recepción de la información
correspondiente, el dictamen técnico sobre la posible existencia del yacimiento compartido;

(b) Una vez recibida la información referida en el inciso (a) anterior, la
Secretaría de Energía contará con hasta diez (10) Días Hábiles para enviar a la Secretaría de
Hacienda el dictamen que al efecto elabore la CNH, y demás información que considere
necesaria a efecto que esta última emita su opinión respecto de la unificación en un plazo que
no exceda los treinta (30) Días Hábiles;

(c) Una vez recibida la opinión de la Secretaría de Hacienda, la Secretaría
de Energía contará con hasta treinta (30) Días Hábiles para instruir al Contratista la

E 23 ÁREA CONTRACTUAL OGARRIO

EV
Contrato No. CNH-44.0GARRI0/2018

unificación del yacimiento compartido y solicitará al Contratista la información referida en
la Normatividad Aplicable relativa al acuerdo de unificación. El Contratista contará con hasta
ciento veinte (120) Días Hábiles para remitir dicha información,

(d) En caso que el Contratista no remita a la Secretaría de Energía la
información referida en el inciso (c) anterior y demás que se prevea en la Normatividad
Aplicable, la Secretaría de Energía determinará los términos y condiciones bajo los cuales se
llevará a cabo la unificación. Lo anterior, durante el siguiente Año, contado a partir de que
concluya el plazo referido en el inciso (c) anterior,

Con base en el acuerdo de unificación y en la propuesta de participación en
las Actividades Petroleras previas al acuerdo de unificación, según corresponda, la CNH
podrá aprobar al operador designado para la realización de las actividades de exploración,
evaluación y Extracción en el área del yacimiento compartido, de forma tal que las Unidades
de Trabajo correspondientes al yacimiento unificado puedan distribuirse entre las partes
conforme a la participación establecida en el acuerdo de unificación. Asimismo, las
actividades desarrolladas para la determinación de la existencia de un yacimiento compartido
serán consideradas para acreditar el cumplimiento del Programa Mínimo de Trabajo para el
Período de Desarrollo.

7.2 Unificación sin Contratista o Asignatario Contiguo.

De conformidad con lo previsto en la Cláusula 7.1 y en el supuesto que el
yacimiento se localice parcialmente en un área en la que no se encuentre vigente una
asignación o un contrato para la exploración y Extracción, el Contratista deberá notificar a la
CNH los estudios geológicos, geofísicos y demás utilizados para determinar la existencia de
dicho yacimiento compartido, incluyendo, en su caso, la información obtenida de la
perforación de Pozos mediante los cuales se determinó que el yacimiento de que se trate
excede los límites del Área Contractual. El Contratista podrá continuar con los trabajos
dentro del Área Contractual mismos que deberán estar considerados en los Planes de
Desarrollo y en su caso, planes de exploración aprobados por la CNH. Por su parte, la
Secretaría de Energía determinará el instrumento jurídico que servirá de base para llevar a
cabo las Actividades Petroleras en el área en la que no se encuentre vigente una asignación
o contrato para la exploración y extracción. Sin perjuicio de lo anterior, el Contratista podrá
someter a consideración de la Secretaría de Energía las áreas en las que se extiendan los
yacimientos compartidos, de conformidad con lo establecido en el artículo 29, fracción 1 de
la Ley de Hidrocarburos. Dicha propuesta no será vinculante, ni otorgará derechos
preferenciales en relación con la adjudicación de los contratos para la exploración y
extracción que resulten.

y
ey

24 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

CLÁUSULA 8.
AVANCE DE LAS ACTIVIDADES PETROLERAS

8.1 — Perforación de Pozos.

Antes de iniciar la perforación de cualquier Pozo, el Contratista deberá obtener
los permisos y autorizaciones que correspondan conforme a la Normatividad Aplicable. Una
vez recibida la autorización para la perforación de cualquier Pozo, el Contratista estará
obligado a cumplir con los términos y condiciones de la autorización y dentro de las
especificaciones técnicas requeridas en el Plan de Desarrollo. Cualquier cambio en las
especificaciones será presentado de acuerdo con la Normatividad Aplicable, excepto si
existen Obstáculos a la Continuación de la Perforación.

8.2 Reportes de Perforación y Geofísicos.

Durante la perforación de cualquier Pozo y hasta la terminación de las
actividades de perforación, el Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital, en
original y reproducible con buena calidad, de toda la información geológica y geofísica
relacionada con el Área Contractual y deberá entregar a la CNH una copia de dicha
información, incluyendo los registros de bitácora de los Pozos.

A la terminación de cualquier Pozo el Contratista deberá presentar un informe
final de terminación de Pozo que contenga cuando menos la información requerida por la
Normatividad Aplicable.

8,3 Programas de Trabajo Indicativos.

El Contratista proporcionará a la CNH, a más tardar el primer Día Hábil del
cuarto Trimestre de cada Año, programas de trabajo indicativos que deberán contener una
lista de las actividades que planea realizar y el tiempo estimado para cada una de estas
actividades de conformidad con la Normatividad Aplicable,

8.4 — Informes de Avance.

El Contratista proporcionará a las Autoridades Gubernamentales los informes
de avance relativos a las Actividades Petroleras de conformidad con la Normatividad
Aplicable.

8.5 Actividades Exentas de Aprobación.

Salvo por lo previsto en la Normatividad Aplicable, una vez aprobado el Plan
de Desarrollo por la CNH, el Contratista no tendrá que obtener la aprobación particular de la
CNH de los detalles del diseño, ingeniería y construcción de las instalaciones contemplados
en dicho plan aprobado, ni el detalle de la manera en que serán operadas.

25 ÁREA CONTRACTUAL OGARRIO

7)
Contrato No. CNH-A4.0GARRIO/2018

CLÁUSULA 9.
COSTOS

9.1 Contabilidad de Costos del Contratista.

Toda operación contable del Contratista relacionada con el cumplimiento de
sus obligaciones derivadas del presente Contrato, cualquiera que sea la moneda empleada y
lugar de pago, deberá ser consignada en la Cuenta Operativa, conforme a lo establecido en
el Anexo 4 y la Normatividad Aplicable.

9.2 — Presupuestos Indicativos.

El Contratista proporcionará para fines informativos a la CNH, a más tardar
el primer Día Hábil del cuarto Trimestre de cada Año, presupuestos indicativos que deberán
contener una lista detallada de las actividades que planea realizar y el costo estimado de cada
una de estas actividades, sin perjuicio que el Contratista pueda presentar actualizaciones
posteriores.

9.3 — Procura de Bienes y Servicios.

Toda la procura de los bienes y servicios relacionados con las Actividades
Petroleras se sujetará a los principios de transparencia, economía y eficiencia, y deberá
cumplir con lo establecido en el Anexo 7.

9.4 — Obligación de Mantener Registros.

El Contratista deberá mantener en sus oficinas en México todos los libros de
contabilidad, documentos de soporte y otros registros relacionados con las Actividades
Petroleras de conformidad con los Procedimientos de Contabilidad. Todos estos registros
estarán disponibles en fisico y en electrónico para ser inspeccionados, revisados y auditados
por cualquier Persona designada por la Secretaría de Hacienda o por cualquier otra Autoridad
Gubernamental competente. Los registros en los cuales se aprecian las operaciones en la
Cuenta Operativa, deberán mantenerse desde la Fecha Efectiva y hasta cinco (5) Años
posteriores a la terminación del presente Contrato.

9.5  Delas Operaciones del Contratista con Terceros.

El Contratista se compromete a pactar con los terceros que realice operaciones
vinculadas con este Contrato, la obligación de dichos terceros de entregar directamente al
Fondo, la Secretaría de Hacienda o la CNH, cuando lo soliciten, la información sobre sus
operaciones con el Contratista por virtud del Contrato.

La obligación a que se refiere el párrafo anterior será aplicable a cualquier
contrato de procura de bienes y servicios que el Contratista suscriba a partir de la
adjudicación de este Contrato. En caso de que el Contratista demuestre que los contratos de

26 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0GARRIO/2018

procura de bienes y servicios hayan sido suscritos con anterioridad a la adjudicación del
Contrato y cumplan con lo dispuesto en el Anexo 7, se tomará por desahogado el compromiso
mencionado en la presente Cláusula.

CLÁUSULA 10.
MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS NETOS

10.1 Procedimientos de Medición.

El Contratista deberá proponer a la CNH en el Plan de Desarrollo para
aprobación los procedimientos que deberán regular la programación, Almacenamiento, y la
medición y monitoreo de calidad y volumen de los Hidrocarburos Netos en los Puntos de
Medición, de conformidad con la Normatividad Aplicable.

10.2 Instalación, Operación, Mantenimiento y Calibración de los Sistemas de
Medición.

La instalación, operación, mantenimiento y calibración de los sistemas de
medición estará a cargo del Contratista, bajo la supervisión de la CNH y de conformidad con
lo dispuesto en la Normatividad Aplicable.

10.3 Registros.

El Contratista deberá llevar registros completos y exactos de todas las
mediciones de los Hidrocarburos, debiendo poner a disposición de la CNH copia fiel de los
mismos. Adicionalmente, el Contratista deberá entregar los informes que establezca la
Normatividad Aplicable.

10,4 Mal Funcionamiento de los Sistemas de Medición,

Si derivado de una prueba o supervisión se muestra que cualquiera de los
componentes de los sistemas de medición está fuera de las especificaciones, descompuesto o
calibrado incorrectamente, el Contratista deberá repararlo y/o realizar los ajustes para
corregir la inexactitud de las mediciones conforme a lo establecido por la Normatividad
Aplicable.

En la medida en que el período de ajuste incluya un período durante el cual se
hubiera pagado la Contraprestación del Estado, las mediciones ya corregidas de conformidad
con esta Cláusula 10.4 serán utilizadas para recalcular la cantidad debida por el período de
inexactitud conforme a lo establecido en el Anexo 3. En caso que como resultado de la
aplicación de las mediciones corregidas, se requiera ajustar el balance pagado de
Contraprestaciones en favor del Estado, dichos ajustes se realizarán de conformidad con lo
establecido en cl Anexo 3.

27 ÁREA CONTRACTUAL OGARRIO

$

/
Contrato No. CNH-A4.OGARRIO/2018

El Contratista deberá sujetarse:a lo previsto en la Normatividad Aplicable con
respecto al reemplazo del Sistema de Medición, así como, el acceso que deberá permitir a la CNH
para llevar a cabo la supervisión, en el marco de sus facultades, a dicho sistema.

10.5 Punto de Medición Fuera del Área Contractual.

El Punto de Medición podrá ubicarse fuera del Área Contractual de
conformidad con lo dispuesto en la Normatividad Aplicable. En caso que se prevea que el
Punto de Medición se compartirá con áreas bajo la operación de algún tercero, distintas al
Área Contractual correspondiente, el Contratista deberá presentar para aprobación de la CNH
un proyecto de acuerdo para el uso compartido de las instalaciones de conformidad con el
Anexo 10. La CNH aprobará el acuerdo correspondiente en términos de la Normatividad
Aplicable,

CLÁUSULA 11.
MATERIALES

11.1 Propiedad y Uso de Materiales.

Durante la vigencia del presente Contrato, el Contratista mantendrá la
propiedad de todos los Materiales generados o adquiridos para ser utilizados en las
Actividades Petroleras. El Contratista no podrá usar los Materiales para un objeto distinto a
las Actividades Petroleras de acuerdo con este Contrato.

La propiedad de los Materiales Inmuebles pasará de forma automática a la
Nación libre de gravamen, sin cargo, pago o indemnización alguna, a la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el presente Contrato
y sin perjuicio del finiquito que en cada caso corresponda, en el entendido que el Contratista
deberá realizar la transferencia de los Materiales Inmuebles en buen estado de conservación
y funcionamiento, teniendo en cuenta el desgaste normal producido por el uso de los mismos
en las Actividades Petroleras, en términos de los artículos 28, fracción VII y 33 de la Ley de
Ingresos Sobre Hidrocarburos. El Contratista deberá formalizar la transferencia de los
Materiales Inmuebles a la CNH o al tercero designado por la CNH durante la Etapa de
Transición Final. El Contratista deberá llevar a cabo cualquier acto necesario o apropiado
para formalizar dicha transferencia.

11,2 Materiales Inmuebles Exentos de Transferencia,

Se excluyen de la transferencia de Materiales prevista en la Cláusula 11.1, sin
perjuicio de lo establecido en el Anexo 10, aquellos Materiales Inmuebles que presten
servicio a más de un área contractual o de asignación, hasta en tanto finalice la prestación del
servicio correspondiente, siempre que se cuente con las autorizaciones o permisos de
conformidad con la Normatividad Aplicable.

E 28 ÁREA CONTRACTUAL OGARRIO

o

A
Y
Contrato No. CNH-A4.OGARRIO/2018

11.3 Arrendamiento.

El Contratista no podrá arrendar las líneas de Recolección indispensables para
dar continuidad a la Producción Comercial Regular en el Área Contractual, lo anterior sin
perjuicio de que pueda obtener o prestar servicios relativos al uso compartido de este tipo de
infraestructura de conformidad con lo previsto en el Anexo 10,

CLÁUSULA 12.
OBLIGACIONES ADICIONALES DE LAS PARTES

12.1 Obligaciones Adicionales del Contratista.

Además de las otras obligaciones establecidas en el Contrato, el Contratista
deberá:

(a) Conducir las Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan de Desarrollo y las Mejores Prácticas de la Industria, así como todos los
demás términos y condiciones del presente Contrato, el Sistema de Administración y la
Normatividad Aplicable;

(b) Llevar a cabo, bajo su responsabilidad, la Extracción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición;

(c) Suministrar todo el personal y todos los recursos técnicos, financieros
y otros recursos de cualquier otra naturaleza que sean necesarios para la ejecución de las
Actividades Petroleras;

(d) Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras;

(e) Obtener oportunamente todos los Materiales requeridos para la
realización de las Actividades Petroleras y asegurarse que sean adecuados para su objeto;

(1 Cada una de las Empresas Firmantes deberá estar al corriente respecto
de sus Obligaciones de Carácter Fiscal, de acuerdo con la Normatividad Aplicable, así como
ser residente para efectos fiscales en México, tener por objeto exclusivamente la exploración
y Extracción de Hidrocarburos y las demás que sean necesarias para la adecuada consecución
del mismo, y no tributar en el régimen fiscal opcional para grupos de sociedades a que se
refiere el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

(2) — Suministrar a la CNH toda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos científicos y técnicos obtenidos
en razón de sus trabajos, perfiles eléctricos, sónicos, radiactivos entre otros; cintas y líneas
sísmicas; muestras de Pozos, núcleos y formaciones; mapas e informes topográficos,

a 29 ÁREA CONTRACTUAL OGARRIO

4
Contrato No. CNH-44.0GARRI0/2018

geológicos, geofísicos, geoquímicos y de perforación; así como cualquier otra información
similar e informes de evaluación geológica, geofísica y del yacimiento;

(h) Mantener dentro del territorio nacional, preferentemente en su
domicilio fiscal, registros completos en físico y en electrónico de todas las Actividades
Petroleras realizadas conforme a este Contrato;

(1) Contar con la certificación de la cuantificación de las Reservas
correspondientes al Área Contractual de conformidad con la Normatividad Aplicable;

0) Suministrar a la CNH toda la información sobre la existencia de
recursos mineros, hídricos y de otros tipos que se descubran como resultado de las
Actividades Petroleras;

(4) Abstenerse de perforar, desde el Área Contractual, Pozo alguno que
pueda ir más allá de la proyección vertical del Área Contractual, salvo que se trate de
yacimientos unificados de conformidad con lo instruido por la Secretaría de Energía;

0 Identificar cada Pozo de conformidad con la Normatividad Aplicable
e incluir esa referencia en todos los mapas, planos y otros registros similares mantenidos por
el Contratista;

(m)  Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos
de conformidad con el Sistema de Administración y la Normatividad Aplicable;

(m) Facilitar que los representantes de la Agencia, de la CNH, de la
Secretaría de Hacienda y de cualquier otra Autoridad Gubernamental, puedan realizar
inspecciones de las Actividades Petroleras y de todas las instalaciones, oficinas, registros y
libros contables, así como de toda la información relacionada con las Actividades Petroleras
y proveer a dichos representantes, sin costo alguno, las facilidades necesarias para el ejercicio
de sus facultades en virtud de este Contrato, incluyendo (tratándose de operaciones de
Campo) transporte, alojamiento, alimentación y demás servicios, en igualdad de condiciones
a aquellas que suministre el Contratista a su personal;

(o) Cumplir con los requerimientos de información que le hagan las
Autoridades Gubernamentales competentes, incluyendo la CNH, la Agencia, la Secretaría de
Energía, la Secretaría de Hacienda y el Fondo;

(p) Emplear personal calificado, así como Materiales y tecnología de
punta, de acuerdo con las Mejores Prácticas de la Industria;

(q) Adoptar y asegurarse que los Subcontratistas apliquen medidas

apropiadas para proteger la vida, descubrimientos arqueológicos y medio ambiente, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

30 ÁREA CONTRACTUAL OGARRIO

ye
Contrato No. CNH-44.0GARRIO/2018

10) Ejecutar los planes de respuesta a emergencias previstos en el Sistema
de Administración en las situaciones de emergencia y de Caso Fortuito o Fuerza Mayor
(incluyendo explosiones, rupturas, fugas u otros incidentes que causen o pudieran causar
daño al ambiente o presenten o puedan presentar una amenaza a la seguridad y salud de las
Personas) con el fin de mitigar sus efectos, así como reportar a la Agencia y la CNH con el
detalle apropiado la situación de emergencia y las medidas tomadas al respecto;

(s) Comunicar semestralmente a la CNH de cualesquiera procedimientos
judiciales o administrativos en que esté involucrado, en relación con el presente Contrato o
con las Actividades Petroleras, con excepción de aquellos procedimientos iniciados ante
juzgados Federales, los cuales deberán ser notificados inmediatamente por el Contratista;

(0 Presentar su Evaluación de Impacto Social, conforme a la
Normatividad Aplicable y mantener actualizado un sistema, programa o mecanismo de
atención a reclamaciones y/o de gestión social.

(u) Tomar las medidas pertinentes para prevenir o reducir pérdidas,
mitigar y remediar cualquier daño causado por las Actividades Petroleras, y

(y) DEUTSCHE deberá mantener al menos las mismas condiciones
financieras; de experiencia; técnicas y de ejecución que fueron establecidas en las Bases de
Licitación para fines de precalificación, hasta la terminación de este Contrato, con excepción
del requisito relativo al capital contable mínimo que en su oportunidad el Contratista acreditó
en su calidad de interesado en términos de las Bases de Licitación, para el cual se deberá
mantener de manera anual un capital contable mínimo promedio equivalente al solicitado
durante la etapa de precalificación de la Licitación.

12.2  Aprobaciones de la CNH,

El Contratista deberá entregar a la CNH la información aplicable de forma
completa, en todos los supuestos en los que conforme al presente Contrato esta última deba
revisar, proporcionar comentarios y aprobar planes, lo cual deberá hacer dentro del plazo
previsto en la Normatividad Aplicable, en el entendido que la afirmativa ficta operará
solamente en los supuestos expresamente previstos en la Normatividad Aplicable.

La CNH podrá negar la aprobación de planes en caso que los mismos: (1) no
cumplan con el Programa Minimo de Trabajo para el Período de Desarrollo, o (ii) no se
ajusten a las Mejores Prácticas de la Industria y a la Normatividad Aplicable. Lo anterior, sin
perjuicio de lo previsto en la Normatividad Aplicable.

12,3 Responsabilidad en Seguridad Industrial, Seguridad Operativa; Protección al
Ambiente y Salud en el Trabajo.

El Contratista será responsable del cumplimiento de todas las obligaciones,
compromisos y condiciones de seguridad industrial, seguridad operativa y protección

31 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

ambiental y salud en el trabajo previstas en la Normatividad Aplicable y en las Mejores
Prácticas de la Industria, además de obtener y cumplir con las autorizaciones, permisos,
concesiones, licencias y registros ambientales obligatorios, así como responder por los Daños
Ambientales que cause con la realización de las Actividades Petroleras,

El Contratista deberá cumplir con los controles y las medidas de prevención
en materia de seguridad industrial, seguridad operativa; protección al ambiente y salud en el
trabajo requeridos por la Agencia en el Sistema de Administración y por la Normatividad
Aplicable.

Sin limitar la responsabilidad en seguridad industrial, seguridad operativa y
de protección ambiental del Contratista y sus Subcontratistas prevista en esta Cláusula 12.3
y en la Normatividad Aplicable, el Contratista y Subcontratistas deberán:

(a) Realizar las Actividades Petroleras de conformidad con las Mejores
Prácticas de la Industria en materia de seguridad industrial y seguridad operativa, respetando
la sustentabilidad ambiental para preservar y/o conservar el medio ambiente, sin causar daño
a la propiedad pública o privada y con apego al Sistema de Administración;

(b) Realizar todos los estudios ambientales y solicitar, obtener, mantener
vigentes y renovar todos los permisos, autorizaciones, licencias, concesiones y registros
ambientales de las Autoridades Gubernamentales competentes para la realización de las
Actividades Petroleras, de conformidad con el Sistema de Administración y la Normatividad
Aplicable;

(c) Cumplir con todos los términos, condicionantes y recomendaciones
establecidos en los permisos, autorizaciones, licencias, concesiones y registros ambientales
emitidos por las Autoridades Gubernamentales competentes y mantener el Área Contractual
en las mejores condiciones que permitan un desarrollo sustentable;

(d) Emplear personal calificado, Materiales, procedimientos
operacionales y en general las tecnologías más actualizadas que cumplan con las Mejores
Prácticas de la Industria para la preservación de los recursos naturales, aplicando los
principios de prevención, precaución y preservación de los recursos naturales, considerando
la seguridad industrial, seguridad operativa, la salud de la población y de su personal;

(e)  Serresponsables de cualquier afectación o Daño Ambiental durante la
realización de las Actividades Petroleras de conformidad con lo establecido en el Contrato;

0) Efectuar las labores de remediación, restauración, compensación y
resarcimiento que correspondan.

En caso de derrames al suelo, subsuelo y cuerpos de agua causados por las
Actividades Petroleras, el Contratista y Subcontratistas deberán llevar a cabo de inmediato
las acciones e implementar medidas de seguridad y los trabajos para controlar los efectos

32 ÁREA CONTRACTUAL OGARRIO
Contrato No, CNH-A4,OGARRI0/2018

contaminantes, incluyendo la limpieza, neutralización, remediación, recuperación,
caracterización y restauración de las áreas afectadas en términos de lo dispuesto por la
Normatividad Aplicable;

(8) Colaborar ton la Agencia, Autoridades Gubernamentales y los
organismos estatales encargados de la protección al medio ambiente y el desarrollo
sustentable del Área Contractual, en el entendido que el Contratista: (i) dará acceso al
personal de la Agencia y Autoridades Gubernamentales competentes a todas las instalaciones
utilizadas en las Actividades Petroleras para su inspección; (ii) entregará a la Agencia
oportunamente toda la información y documentación que le requiera en la materia de su
competencia, de acuerdo a lo establecido en el Sistema de Administración, y (iii)
comparecerá ante la Agencia cuando sea requerido conforme a la Normatividad Aplicable;

(h) Mantener actualizado el Sistema de Administración y apegarse a lo
establecido en el mismo para la realización de las Actividades Petroleras, en el entendido que
esta obligación también le será aplicable a todos los Subcontratistas, y

109) Como parte de las actividades de Abandono, realizar la actualización
del estudio de Linea Base Ambiental responsabilizándose de los Daños Ambientales en el
Área Contractual y cumplir con todas las obligaciones ambientales que pudieran existir como
resultado de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

El Contratista será responsable del Daño Ambiental en el Área Contractual
que no haya sido reportado en el estudio de Línea Base Ambiental conforme a lo establecido
en la Cláusula 12.4 y la Normatividad Aplicable.

12.4 Daños Preexistentes.

El Contratista deberá iniciar los estudios que permitan establecer la Línea
Base Ambiental durante la Etapa de Transición de Arranque de conformidad con lo previsto
en la Cláusula 3.3, inciso (f) y la Normatividad Aplicable. A más tardar ciento ochenta (180)
Días siguientes a la Fecha Efectiva, el Contratista deberá presentar a la CNH y a la Agencia
un informe detallado de la Línea Base Ambiental, incluyendo la identificación de cualquier
Daño Preexistente. Dicho plazo podrá ampliarse por una sola ocasión previa autorización de
la CNH a solicitud del Contratista hasta por noventa (90) Días adicionales. La CNH y la
Agencia podrán objetar los Daños Preexistentes identificados por el Contratista dentro de los
noventa (90) Días siguientes a la recepción del informe. Durante dicho período, la CNH y el
Contratista podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier
diferencia técnica que exista respecto a los Daños Preexistentes identificados, de
conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

Concluido el periodo de noventa (90) Días siguientes a la recepción del informe,
en un plazo no mayor a treinta (30) Días, la CNH y la Agencia determinarán la existencia de
los Daños Preexistentes de conformidad a la Normatividad Aplicable y deslindarán de toda
responsabilidad ambienta! al Contratista respecto de los Daños Preexistentes, lo cual será

Ed 33 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-A4,0GARRIO/2018

notificado al Contratista dentro de los cinco (5) Días Hábiles siguientes a la determinación
de los mismos.

En caso que las Partes no lleguen a un acuerdo respecto a los Daños
Preexistentes, las diferencias se resolverán conforme a los procesos establecidos en la
Cláusula 24.2.

El Contratista solamente podrá excusarse de su responsabilidad ambiental
respecto a los Daños Preexistentes oportunamente notificados conforme a lo establecido en
esta Cláusula 12.4 y la Normatividad Aplicable,

12.5 Derecho de Acceso de Terceros al Área Contractual.

De ser necesario, el Contratista permitirá a la CNH, a cualquier otro contratista
de actividades de exploración y Extracción, asignatario, autorizado, o permisionario, el uso
o paso sobre cualquier parte del Área Contractual, sin costo alguno, siempre que ello no
interfiera con las Actividades Petroleras realizadas por el Contratista, sea técnicamente
posible y no genere un inconveniente al Contratista, de conformidad con la Normatividad
Aplicable,

CLÁUSULA 13.
DISPOSICIÓN DE LA PRODUCCIÓN

13.1 Hidrocarburos de Autoconsumo.

El Contratista podrá utilizar Hidrocarburos Producidos para las Actividades
Petroleras (incluyendo su uso como parte de cualquier proyecto de-Recuperación Avanzada),
como combustible o para inyección o levantamiento neumático, sin costo alguno, hasta por
los niveles autorizados por la CNH en el Plan de Desarrollo aprobado. El Contratista no podrá
quemar ni ventear el Gas Natural, excepto dentro de los límites autorizados por las
Autoridades Gubernamentales competentes o en la medida en que sea necesario para prevenir
o mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la
Normatividad Aplicable.

13.2 Comercialización de la Producción del Contratista.
Cada una de las Empresas Firmantes podrá comercializar los Hidrocarburos
Netos por sí misma o a través de cualquier otro comercializador, debiendo contar con permiso

vigente expedido por la Comisión Reguladora de Energía, de conformidad con la
Normatividad Aplicable,

34 ÁREA CONTRACTUAL OGARRIO

15

yA

y
Contrato No. CNH-A4.0GARRIO/2018

13.3 Disposición de los Subproductos.

En caso que durante la realización de las Actividades Petroleras en el Área
Contractual y como parte del proceso de separación de los Hidrocarburos se obtengan
Subproductos éstos permanecerán bajo la propiedad del Estado. El Contratista deberá
notificar a la CNH el volumen estimado de dichos Subproductos y la forma en que éstos
serán recolectados, transportados, almacenados, desechados, procesados y/o
comercializados.

Los ingresos y costos derivados de la disposición o comercialización de los
Subproductos por parte del Contratista se sujetarán a lo establecido en los Anexos 3 y 4.

CLÁUSULA 14,
CONTRAPRESTACIONES

14.1 Pagos Mensuales.
Para cada Periodo, el cálculo, la determinación y el pago de las

Contraprestaciones señaladas en la Cláusula 14.2 se llevarán a cabo de conformidad con lo
establecido en los Anexos 3, 4 y 8.

14.2  Contraprestación del Estado.

De conformidad con el Anexo 3 y los ajustes que conforme a dicho Anexo
correspondan, las Contraprestaciones del Estado estarán integradas por:

(a) Las Regalías;

(b) El trece por ciento (13%) del Valor Contractual de los Hidrocarburos
para el Mes de que se trate, mismo que será ajustado de conformidad con el Mecanismo de
Ajuste, y

(0) La Cuota Contractual para la Fase Exploratoria.

14.3 Contraprestación del Contratista.

La Contraprestación del Contratista, para el Mes de que se trate, corresponderá
a la transmisión onerosa de los Hidrocarburos Netos en dicho Mes, siempre que, conforme a
lo establecido en el Contrato el Contratista, esté al corriente en el pago de las

Contraprestaciones del Estado señaladas en la Cláusula 14.2 que sean exigibles a partir de la
Fecha Efectiva y hasta el Mes inmediato anterior.

(5 35 ÁREA CONTRACTUAL OGARRIO

Y
Contrato No. CNH-A4.OGARRIO/2018

El primer volumen de Hidrocarburos Netos se transferirá al Contratista
siempre que éste se encuentre al corriente en el pago de las Contraprestaciones del Estado
que hasta ese momento se hayan generado.

14.4  Yalor Contractual de los Hidrocarburos.

Para efectos del cálculo de las Contraprestaciones, el Valor Contractual de los
Hidrocarburos para cada Mes se determinará de conformidad con lo establecido en el Anexo
3

14.5 Verificación de las Contraprestaciones.

Corresponderá a la Secretaría de Hacienda verificar el cálculo y el pago de la
Contraprestación del Estado que corresponda para cada Mes conforme al presente Contrato
respecto de los Hidrocarburos obtenidos a partir de la Fecha Efectiva, así como en la
producción de cualquier prueba para determinar las características del yacimiento y los
caudales de producción, de conformidad con lo estipulado al efecto en los Anexos 3, 4 y 8.

CLÁUSULA 15.
GARANTÍAS

15.1 Garantía de Cumplimiento.

El Contratista deberá contar con una Garantía de Cumplimiento por un monto
de EUA$5,940,340.00 (Cinco millones novecientos cuarenta mil trescientos cuarenta
Dólares 00/100 Cy) que deberá cubrir el total de Unidades de Trabajo correspondientes al
Programa Mínimo de Trabajo. En consecuencia, la CNH tendrá el derecho de hacer efectiva
la Garantía de Cumplimiento a fin de cobrar cualquier pena convencional aplicable con
motivo de cualquier incumplimiento conforme al Anexo 5 del presente Contrato.

Al concluir los primeros dos (2) años del Período de Desarrollo, el Contratista
podrá solicitar la devolución de la Garantía de Cumplimiento una vez que la CNH emita la
constancia de cumplimiento total. Dicha constancia será emitida en un plazo no mayor a
sesenta (60) Días posteriores a que hayan concluido los primeros dos (2) Años del Período
de Desarrollo.

A solicitud del Contratista los montos de la Garantía de Cumplimiento se
podrán reducir de manera anual en proporción al cumplimiento de las obligaciones
garantizadas, previa verificación y autorización de la CNH.

En caso que la Garantía de Cumplimiento se haga efectiva, los recursos
avalados por ésta se transferirán al Fondo.

Según el instrumento elegido para garantizar los compromisos de los primeros
dos (2) años del Período de Desarrollo, el Contratista deberá observar lo siguiente:

36 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0OGARRIO/2018

(a) Si el Contratista presenta una carta de crédito:

(0) Deberá tener el carácter de incondicional e irrevocable y deberá ser
emitida en favor de la CNH por una institución bancaria mexicana
autorizada o emitida por un banco extranjero y confirmada por una
institución bancaria mexicana autorizada, por el monto establecido en
esta Cláusula 15.1 utilizando el formato de carta de crédito que se
adjunta como Anexo 6-A.

(ii) La Garantía de Cumplimiento deberá mantenerse vigente hasta sesenta
(60) Días después de la fecha de terminación de los primeros dos (2)
años del Período de Desarrollo previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a este período.

(b)  Siel Contratista presenta una póliza de fianza:

(i) Deberá ser expedida en favor y disposición de la CNH por una
sociedad anónima autorizada para organizarse y operar conforme a la
Ley de Instituciones de Seguros y Fianzas como institución de fianzas,
cuyo objeto sea el otorgamiento de fianzas a título oneroso, por el
monto establecido en esta Cláusula 15.1, utilizando el formato de
póliza de fianza que se adjunta como Anexo 6-B.

(ii) La Garantía de Cumplimiento deberá mantenerse vigente hasta ciento
ochenta (180) Días después de la fecha de terminación de los primeros
dos (2) años Período de Desarrollo previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a dicho período,

(iii) El Contratista renuncia expresamente:

(D) A la notificación previa de ejecución de la póliza de fianza por
parte de la CNH de conformidad con lo establecido en el artículo
289, párrafo cuarto de la Ley de Instituciones de Seguros y de
Fianzas.

(2) Al beneficio de compensación en términos de lo que disponen los
artículos 2197, en relación con el 2192 fracción L, del Código Civil
Federal y 289, último párrafo, de la Ley de Instituciones de
Seguros y de Fianzas.

15.2 Garantía Corporativa.
Cada Empresa Firmante deberá contar con una Garantía Corporativa

debidamente suscrita por su Garante, utilizando el formato incluido en el Anexo 2 y de
conformidad con lo siguiente:

Ea 37 ÁREA CONTRACTUAL OGARRIO

5

/
Contrato No. CNH-A4.OGARRIO/2018

(a) Cada una de las Empresas Firmantes podrá presentar una Garantía
Corporativa debidamente suscrita por su empresa matriz en última instancia;

(b) En caso que el Garante no se trate de la empresa matriz en última
instancia de la Empresa Firmante, dicho Garante deberá exhibir a la CNH sus estados
financieros consolidados debidamente auditados que demuestren un capital contable mínimo
equivalente al porcentaje de Interés de Participación de la Empresa Firmante de que se trate
multiplicado por un monto de quinientos (500) millones de Dólares;

(c) En los casos en que la suma del capital contable de la totalidad de
Garantes de las Empresas Firmantes que integran al Contratista sea igual o superior a
quinientos (500) millones de Dólares se podrá optar por que cada Garante ofrezca su
respectiva Garantía Corporativa hasta por el monto que aporte para sumar dichos quinientos
(500) millones de Dólares. Para ello, el Contratista presentará el esquema de montos a cubrir
por cada Garante, siempre y cuando la suma total garantizada por el Contratista nunca
disminuya de quinientos (500) millones de Dólares. En cualquier caso, el Garante del
Operador deberá garantizar al menos el treinta por ciento (30%) de los quinientos (500)
millones de Dólares requeridos. Los Garantes que opten por esta opción suscribirán su
garantía en términos del Anexo 2, Formato A.

(d) Durante la vigencia de la garantía, los Garantes deberán mantener un
promedio anual mínimo de capital contable igual o superior a los montos señalados en el
inciso (b) y, en su caso, el monto de capital contenido en el esquema previsto en el inciso (c).
Las Empresas Firmantes exhibirán a la CNH, de forma anual durante el tercer Trimestre de
cada año, los estados financieros consolidados debidamente auditados de su Garante que
muestren que el capital contable de dicho Garante es igual o superior al monto exhibido y
aceptado en términos de esta Cláusula.

En cualquier momento y en caso que algún Garante no mantenga el requisito
de capital contable descrito en el inciso (b) anterior, la Empresa Firmante de que se trate
deberá notificar a la CNH dentro de los cinco (5) Días posteriores a que tenga conocimiento
de dicho incumplimiento y deberá presentar una nueva Garantía Corporativa suscrita por un
Garante que cumpla con dicho nivel de capitalización, o en su caso, ofrecer como Garante a
su matriz en última instancia.

En el supuesto en el que cualquier Garante presente un capital contable
inferior al monto ofrecido como garantía en el esquema de montos a cubrir presentado
conforme al inciso (c), la Empresa Firmante respaldada por dicho Garante deberá notificar
dicha disminución a la CNH dentro de tos quince (15) Días posteriores a que tenga
conocimiento de la misma. Se podrá continuar optando por lo establecido en dicho inciso
siempre y cuando: (i) la Empresa Firmante en cuestión presente a la CNH, dentro de los
cuarenta y cinco (45) Días posteriores a dicha notificación, una nueva Garantía Corporativa
suscrita por un Garante que cumpla con el monto de capital contable asignado a la misma
empresa en el esquema de montos a cubrir presentado conforme a los términos del inciso (c),
o (ii) el Contratista presente, en el mismo plazo, un nuevo esquema de montos a cubrir por

38 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

cada Garante en apego a los términos establecidos en el mismo inciso. De no cumplirse con
alguno de los dos supuestos anteriores, los Garantes del Contratista, en su conjunto, no
podrán optar por dicha determinación del monto garantizado y cada uno suscribirá su
Garantía Corporativa conforme al Anexo 2, Formato B.

(e) La Garantía Corporativa se ejercerá de manera subsidiaria y
exclusivamente para exigir el cumplimiento puntual y oportuno de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su
totalidad por el Contratista, según corresponda, previa ejecución de las Garantías de
Cumplimiento, y en su caso, de las pólizas de seguros a las que hace referencia la Cláusula
18.

(0 La Garantía Corporativa estará vigente hasta el término señalado en la
Cláusula 16.7.

CLÁUSULA 16.
ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL

16.1 Requerimientos del Programa.

El Contratista estará obligado a llevar a cabo todas las operaciones
relacionadas con el Abandono del Área Contractual. El Plan de Desarrollo presentado para
la aprobación de la CNH, así como los programas de trabajo y presupuestos indicativos
deberán contener una sección relacionada con el Abandono, la cual deberá incluir todas las
actividades necesarias para el taponamiento definitivo de Pozos, restauración, remediación
y, en su caso: (i) compensación ambiental del Área Contractual; (ii) desinstalación de
maquinaria y equipo, y (iii) entrega ordenada y libre de escombros y desperdicios del Área
Contractual. Dichas actividades deberán realizarse conforme a las Mejores Prácticas de la
Industria, al Sistema de Administración y a la Normatividad Aplicable.

16.2 Notificación de Abandono.

Antes de taponar algún Pozo o desinstalar cualquier Material, el Contratista
deberá notificartlo a la Agencia y a la CNH, con cuando menos sesenta (60) Días de
anticipación.

16.3 Fideicomiso de Abandono.

Una vez aprobado el Plan de Desarrollo por la CNH, el Contratista deberá
abrir un fideicomiso de inversión (el “Fideicomiso de Abandono”), en una institución
bancaria mexicana de reconocida reputación y solvencia, elegida por el Contratista con la
opinión favorable de la CNH. El fiduciario del Fideicomiso de Abandono deberá invertir los
recursos recibidos disponibles en instrumentos financieros emitidos por instituciones
financieras, corporaciones o gobiernos con calificaciones crediticias de grado de inversión

39 ÁREA CONTRACTUAL OGARRIO

y

4
Contrato No. CNH-A4.OGARRIO/2018

cuya vigencia no exceda el momento en que dichos recursos sean requeridos para fondear las
actividades de Abandono de conformidad con las políticas de inversión establecidas por el
fideicomitente. Las Partes acuerdan que el fin del Fideicomiso de Abandono es crear una
reserva para fondear las operaciones de Abandono en el Área Contractual. El Contratista no
podrá hacer uso de los fondos depositados en el Fideicomiso de Abandono para cualquier
otro propósito que no sea llevar a cabo las operaciones de Abandono en el Área Contractual,
ni tendrá derecho a dar en garantía, ceder o disponer de cualquier otra forma los recursos que
integren el Fideicomiso de Abandono. Lo anterior sin perjuicio del cualquier otro
requerimiento impuesto por la Agencia de conformidad a la Normatividad Aplicable.

16.4  Fondeo del Fideicomiso de Abandono.

Una vez aprobado el Plan de Desarrollo por la CNH el Contratista deberá
depositar al Fideicomiso de Abandono un cuarto (1/4) de la Aportación Anual al término de
cada Trimestre. La Aportación Anual para las operaciones de Abandono en el Área
Contractual será determinada con base en la siguiente fórmula:

AA=Máximo [0,(PAE/RR)*CAE-IA¡]
Donde:

AA = Aportación Anual.

PAE: = Producción estimada en el Campo para el Año
del cálculo,

RR = Reservas remanentes probadas (1P) al inicio
del Año del cálculo, según lo determine el
Contratista, cuantificadas con base en la
metodología que establezca la CNH en la
Normatividad Aplicable. Estas reservas
remanentes deberán ser consistentes con el
volumen de Hidrocarburos a recuperar desde el
inicio del Año del cálculo y hasta lo que ocurra
primero entre: (i) la terminación natural del
Contrato, o (ii) el Año en que se estima se
terminarán las actividades de Abandono en el
Campo.

CAE = Monto remanente de los Costos de Abandono
al inicio del Año del cálculo, estimado
conforme al Plan de Desarrollo aprobado,
según sea modificado. Dicho monto remanente
se calculará como la diferencia entre el monto
global de los Costos de Abandono que sea
estimado sobre la base de los Costos de
Abandono futuros para el Campo desde el Año
del cálculo hasta lo que ocurra primero entre:
(1) la terminación natural del Contrato, o (1i) el

40 ÁREA CONTRACTUAL OGARRIO

Z

e
f
Contrato No. CNH-A4.0GARRI0/2018

Año en que se estima se terminarán las
actividades de Abandono en el Campo, según
estudios técnicos realizados por el Contratista y
aprobados por la CNH, menos el saldo
acumulado en el Fideicomiso de Abandono al
iniciar el Año de cálculo (AAAr-1).

LA; - Es el interés generado en el Fideicomiso en el
Año de cálculo, siguiendo la siguiente fórmula:
TA(= ni * AAA:
Donde:
S = Es la tasa de interés aplicable al saldo del

Fideicomiso de Abandono.

AAA: = Es el saldo acumulado en el Fideicomiso de
Abandono al terminar el Año de cálculo,
definido de la siguiente forma:

AAA:= AAA ¡FAA rHArSp1.
Donde:
Sel. = Es el monto total retirado del Fideicomiso de

Abandono durante el Año de cálculo para
financiar actividades de Abandono realizadas
en el mismo Año.

16.5 Fondos Insuficientes.

La responsabilidad del Contratista de cumplir con los trabajos de Abandono
es independiente a que existan o no fondos suficientes en el Fideicomiso de Abandono. En
caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los Costos
de Abandono, el Contratista será responsable de cubrir el monto faltante. En el contrato del
Fideicomiso de Abandono se deberá establecer que, en el caso de existir un remanente en el
fondo y una vez que se hayan cubierto los Costos de Abandono, los recursos se deberán
enterar al Contratista, previa autorización de la CNH que certifique el total cumplimiento de
las obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

16.6 — Sustitución Solicitada por la CNH.

Previo a la terminación del presente Contrato por cualquier motivo,
incluyendo la rescisión, la CNH podrá solicitar al Contratista que se abstenga de llevar a cabo
operaciones de Abandono específicas con respecto a determinadas instalaciones, incluyendo
Pozos. En dicho caso, el Contratista deberá entregar al tercero que la CNH determine, las
instalaciones en buen estado de funcionamiento, salvo el uso y desgaste normal de las

41 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

mismas, así como entregar al Fondo cualquier saldo remanente en el Fideicomiso de
Abandono y a partir de ese momento el Contratista será considerado relevado de cualquier
futura obligación en relación con el uso y Abandono de dichas instalaciones.

16.7 Etapa de Transición Final.

Un (1) Año previo a la terminación del presente Contrato por motivo de la
conclusión de su vigencia, el Contratista y la CNH iniciarán la Etapa de Transición Final para
la totalidad o la parte correspondiente del Área Contractual, durante la cual se Hevará a cabo
la entrega del Área Contractual del Contratista a la CNH o a un tercero designado para tal
efecto, conforme a la Normatividad Aplicable y de acuerdo con lo siguiente:

(a) El Contratista deberá actualizar el Inventario de Activos para incluir la
totalidad de los Pozos y Materiales existentes en la totalidad o la parte correspondiente del
Área Contractual;

(b) El Contratista deberá presentar a la CNH un informe que señale al
menos la identificación de los Pozos y Materiales en la totalidad o la parte correspondiente
del Área Contractual, así como la descripción de las condiciones de operación a la fecha de
inicio de la Etapa de Transición Final;

(c) El Contratista deberá presentar a la CNH un informe que contenga toda
la información técnica referente al estado que guardan el, o los yacimientos presentes en el
subsuelo del área (presión, características de los fluidos, volúmenes en él, o los yacimientos);

(d) El Contratista deberá presentar a la CNH un informe que contenga toda
la información obtenida dentro de los noventa (90) Días previos a la terminación del
Contrato, relativa a la producción de Hidrocarburos en el Área Contractual y de la
infraestructura asociada a la producción;

(e) La CNH solicitará al Contratista el Abandono de los Pozos y
Materiales que no le sean transferidos a la CNH de conformidad con lo establecido en el
presente Contrato;

(5 El Contratista deberá presentar un reporte actualizado de su sistema,
programa o mecanismo de atención a reclamaciones y/o de gestión social para identificar los
Pasivos Sociales existentes derivados de la conducción de las Actividades Petroleras en la
totalidad o la parte correspondiente del Área Contractual;

(2) El Contratista deberá actualizar la Línea Base Ambiental determinada
de conformidad con la Cláusula 3.3, para identificar los Daños Preexistentes derivados de la
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área
Contractual, y

42 ÁREA CONTRACTUAL OGARRIO

7
Contrato No. CNH-44.OGARRIO/2018

(H) La CNH tendrá la facultad de acompañar al Contratista durante la
Etapa de Transición Final directamente o a través del tercero designado y revisará y validará
que las actividades correspondientes hayan sido realizadas de acuerdo con las Mejores
Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

En caso que: (1) el Contratista renuncie o devuelva la totalidad o una parte del
Área Contractual de conformidad con las Cláusulas 3.4 y 5.1; (ii) ocurra la terminación
anticipada del Contrato. o (iii) la CNH rescinda el Contrato, la Etapa de Transición Final
iniciará de manera simultánea a la notificación de renuncia, devolución, terminación o
rescisión, según corresponda, emitida de conformidad con lo previsto en el presente Contrato.

En caso de renuncia, devolución, terminación anticipada o rescisión, el
Contratista y la CNH deberán ejecutar las actividades necesarias de tal forma que, dentro de
los seis (6) Meses siguientes a la notificación correspondiente, se concluya con lo previsto
en el inciso (e) de esta Cláusula 16.7. El pago de las Contraprestaciones generadas durante
dichos seis (6) Meses se llevará a cabo de conformidad con lo establecido en el Anexo 3 del
presente Contrato.

Sin perjuicio de lo establecido en el párrafo anterior, la Etapa de Transición
Final tendrá una duración de hasta ciento ochenta (180) Días, prorrogables hasta por noventa
(90) Días adicionales de oficio o a petición del Contratista. La CNH podrá objetar dentro de
los noventa (90) Días siguientes el contenido de los incisos (a), (b), (c), (d), (0) y (g) de esta
Cláusula 16.7. Durante dicho período de noventa (90) Días, las Partes podrán celebrar
audiencias o comparecencias para aclarar de buena fe cualquier diferencia existente, de
conformidad con las Mejores Prácticas de la Industria, las disposiciones establecidas por la
Agencia y la Normatividad Aplicable. Una vez transcurridos los plazos previstos y
concluidas las actividades a satisfacción de la CNH, ésta emitirá una constancia de
conclusión de la Etapa de Transición Final donde se indicarán, en su caso, las acciones a
realizar en temas de remediación y Abandono. En caso que las Partes no lleguen a un acuerdo
respecto a la conclusión de la Etapa de Transición Final, las diferencias se resolverán
conforme a los procesos establecidos en la Cláusula 24.

Una vez entregada la constancia de conclusión de la Etapa de Transición Final
a la que se refiere la presente Cláusula 16.7 y, en su caso, concluido el Abandono de
conformidad con la Cláusula 16.1, las Partes contarán con un plazo de hasta noventa (90)
Días para firmar el acta de entrega y recepción de los trabajos de Abandono. Con la firma de
dicha acta, la CNH notificará al Contratista la liberación de las Garantías Corporativas
correspondientes.

En caso de que las actividades de Abandono se hubieran concluido con
anterioridad a la Etapa de Transición Final, la CNH notificará al Contratista la liberación de
las Garantías Corporativas hasta noventa (90) Días posteriores a la suscripción del finiquito
de conformidad con lo previsto en la Cláusula 21.6.

E 43 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

CLÁUSULA 17.

RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y CONTENIDO
NACIONAL

17.1 Responsabilidad Laboral.

El Contratista y cada uno de sus Subcontratistas tendrán la responsabilidad
exclusiva e independiente de todo el personal y trabajadores empleados en las Actividades
Petroleras, siendo los únicos responsables por el cumplimiento de las obligaciones laborales
o patronales que provengan o emanen de la Normatividad Aplicable o de los contratos
individuales o colectivos que hayan celebrado con su personal y trabajadores, sin perjuicio
de su contratación directa o indirecta.

17.2  Subcontratistas,

El Contratista tiene el derecho a utilizar Subcontratistas para el suministro de
equipos y servicios especializados, siempre que dichas subcontrataciones no impliquen la
sustitución de facto del Contratista como operador. Se entenderá que hay una sustitución de
facto cuando, entre otros supuestos, el Contratista deje de tener el control de las Actividades
Petroleras.

En todos los casos, los Subcontratistas deberán cumplir con las disposiciones
aplicables del presente Contrato, el Sistema de Administración y la Normatividad Aplicable.
El Contratista no podrá utilizar los servicios de empresas que estén inhabilitadas por las
Autoridades Gubernamentales de conformidad con la Normatividad Aplicable. No obstante
cualquier subcontratación del Contratista, éste continuará siendo responsable de todas las
obligaciones derivadas «lel presente Contrato.

Con el objeto de lograr la continuidad operativa en el Área Contractual, el
Contratista podrá, únicamente durante la Etapa de Transición de Arranque subcontratar al
operador anterior, previa autorización de la CNH, sin perjuicio que el Contratista sigue siendo
el responsable de la producción.

17.3 Contenido Nacional.
El Contratista tendrá las siguientes obligaciones:
(a) En el Período de Desarrollo:
(1) Cumplir con un porcentaje mínimo de contenido nacional del valor
de todos los conceptos señalados en la Metodología que se hayan
adquirido o contratado durante el Periodo de Desarrollo para las

Actividades Petroleras, el cual se incrementará anualmente a una
tasa constante a partir de veintisiete por ciento (27 %) en el primer

44 ÁREA CONTRACTUAL OGARRIO

74
Contrato No. CNH-44.0GARRIO/2018

Año del Período de Desarrollo hasta que en el Año 2025 constituya
cuando menos el treinta y ocho (38 %).

El porcentaje mínimo requerido de contenido nacional será
verificado por la Secretaría de Economía cada tres (3) Años y
comprenderá aquellos conceptos que se hayan adquirido o
contratado durante el Periodo de Desarrollo de conformidad con la
Metodología y a la Normatividad Aplicable;

0) Incluir en su propuesta de Plan de Desarrollo un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
así como un programa de transferencia de tecnología, incluyendo
los plazos y las etapas aplicables a los programas los cuales
deberán ser aprobados por la CNH, con opinión de la Secretaría de
Economía, de conformidad con la Cláusula 4 de este Contrato. Una
vez aprobados, los programas se considerarán parte integrante del
presente Contrato. Las obligaciones en materia de contenido
nacional, iniciarán en el momento en que el Plan de Desarrollo sea
aprobado, y

(3) A partir del Año 2025, los conceptos señalados en la Metodología
deberán constituir al menos el treinta y ocho por ciento (38%) del
valor de todos los conceptos antes referidos que se hayan adquirido
o contratado para las Actividades Petroleras, sin perjuicio de que
este porcentaje mínimo promedio de contenido nacional se revise
conforme al transitorio vigésimo cuarto de la Ley de Hidrocarburos.

y

(b) El Contratista deberá entregar a la Secretaría de Economía en la
periodicidad establecida por dicha Secretaría, un reporte que incluya la información sobre el
contenido nacional en la forma y conforme al procedimiento previsto en las disposiciones
que emita dicha Dependencia para llevar a cabo la verificación correspondiente. En caso de
incumplimiento del porcentaje mínimo de contenido nacional señalado en los programas de
cumplimiento referidos, el Contratista deberá pagar por concepto de pena convencional a la
Nación, por conducto del Fondo, un porcentaje del valor de los conceptos señalados en la
metodología establecida por la Secretaría de Economía para la medición de contenido
nacional que hayan sido adquiridos en incumplimiento de los porcentajes mínimos de
contenido nacional requeridos, según haya sido verificado por la Secretaría de Economía, de
acuerdo a lo siguiente.

(1) El equivalente al veinte por ciento (20%) para el primer Año del
Periodo de Desarrollo;

(ii) El equivalente al cuarenta por ciento (40%) para el segundo Año del
Periodo de Desarrollo:

45 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4,0GARRIO/2018

(iii) El equivalente al sesenta por ciento (60%) para el tercer Año del
Período de Desarrollo;

(iv) El equivalente al ochenta por ciento (80%) para el cuarto Año del
Período de Desarrollo; y

(m) El equivalente al cien por ciento (100%) a partir del quinto Año del
Período de Desarrollo.

En caso que en el Área Contractual convivan de manera simultánea Períodos
de Desarrollo cuyos requerimientos de contenido nacional sean diferentes y en alguno de
dichos períodos el porcentaje de contenido nacional exceda el mínimo requerido, el
Contratista podrá solicitar la acreditación de dicho excedente para aquellos períodos en los
que no se haya alcanzado el porcentaje mínimo requerido.

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas en esta Cláusula 17.3 y en la Normatividad Aplicable, el Contratista deberá pagar
al Fondo, por concepto de pena convencional, la sanción máxima prevista en el artículo 85,
fracción IL, inciso 0) de la Ley de Hidrocarburos.

La CNH podrá exigir el cobro de las penas convencionales correspondientes
en caso que el Contratista no pague al Fondo dichos valores dentro de los quince (15) Días
siguientes a la instrucción de pago al Contratista por parte de la CNH.

(c) No obstante cualquier subcontratación, el Contratista será responsable
de todas las obligaciones en materia de contenido nacional derivadas del presente Contrato.

17.4 Preferencia de Bienes y Servicios de Origen Nacional.

El Contratista deberá dar preferencia a la contratación de servicios ofrecidos
por compañías locales, así como a la adquisición de bienes de producción nacional, cuando
éstos sean ofrecidos en el mercado internacional bajo condiciones equivalentes, incluyendo
cantidad, calidad, disponibilidad y precio siempre que éste último sea determinado con base
en Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con base en las
Guías sobre Precios de Transferencia para Empresas Multinacionales y las Administraciones
Fiscales aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico.

17.5 Capacitación y Transferencia Tecnológica.

El Contratista deberá cumplir con los programas de capacitación y
transferencia de tecnología aprobados por la CNH en el Plan de Desarrollo. Las actividades
y los programas referidos incluirán, entre otros, la adopción, innovación, asimilación,
investigación y desarrollo tecnológicos, y formación de recursos humanos nacionales en la

E 46 ÁREA CONTRACTUAL OGARRIO

3 y
Contrato No. CNH-A4.OGARRIO/2018

investigación científica y tecnológica aplicada a la exploración y extracción de Hidrocarburos
en coordinación con instituciones de educación superior.

CLÁUSULA 18,
SEGUROS

18.1 Disposición General.

Las obligaciones, responsabilidades y riesgos del Contratista conforme al
presente Contrato son independientes de los seguros, garantías o cualquier otro instrumento
financiero a los que hace referencia en esta Cláusula 18 y, en consecuencia, el alcance de las
obligaciones y responsabilidades derivadas de la asunción de tales riesgos no podrán
reducirse en perjuicio de la Nación o de terceros por la contratación de seguros, garantías o
cualquier otro instrumento financiero o por la falta de contratación o cobertura suficiente de
ellos.

18.2 Cobertura de Seguros.

Con el objeto de cubrir los riesgos inherentes a las Actividades Petroleras,
previo al inicio de las mismas, el Contratista deberá obtener y mantener en pleno vigor y
efecto las coberturas financieras contingentes requeridas, conforme a la Normatividad
Aplicable, frente a daños o perjuicios que se pudieran generar como resultado de sus
actividades; así como la cobertura de daños a los Materiales Inmuebles para ser utilizados en
las Actividades Petroleras conforme a las Mejores Prácticas de la Industria.

18.3 Destino de los Beneficios.

El Contratista destinará inmediatamente cualquier pago que reciba por
concepto de cobertura de seguros, garantías o cualquier otro instrumento financiero para
remediar el daño civil o ambiental, reparar o reemplazar cualquiera de los Materiales dañados
o destruidos. Si una compañía aseguradora o la emisora de cualquier otro instrumento
financiero retienen el pago correspondiente, por cualquier causa, el Contratista deberá asumir
los Costos de reparación o de reposición. Una vez que se hayan cubierto la totalidad de los
Costos de reparación o de reposición, el Contratista podrá emplear el excedente de los montos
recibidos por concepto de cobertura de seguros, garantías o cualquier otro instrumento
financiero, para recuperar los Costos en los que haya incurrido con anterioridad a dicha
recepción.

y
57

4 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4,0GARRIO/2018

CLÁUSULA 19.
OBLIGACIONES DE CARÁCTER FISCAL

19.1 Obligaciones de Carácter Fiscal.

Cada Empresa Firmante será responsable de cubrir las Obligaciones de
Carácter Fiscal que de forma individual le correspondan de conformidad con la Normatividad
Aplicable. Lo anterior, sin perjuicio de aquellas Obligaciones de Carácter Fiscal que
correspondan al Contratista y que por su naturaleza, de acuerdo con la Normatividad
Aplicable, sean responsabilidad del Operador en nombre del Contratista.

19.2 Derechos y Aprovechamientos.

El Contratista estará obligado a pagar oportunamente los derechos y
aprovechamientos que establezca la Normatividad Aplicable por la administración y
supervisión que del presente Contrato realicen la CNH y la Agencia.

CLÁUSULA 20.
CASO FORTUITO O FUERZA MAYOR

20.1 Caso Fortuito o Fuerza Mayor.

Ninguna de las Partes responderá por el incumplimiento, suspensión o retraso
en la ejecución de las obligaciones del presente Contrato si dicho incumplimiento, suspensión
o retraso ha sido causado por Caso Fortuito o Fuerza Mayor.

20,2 Carga de la Prueba.

La prueba de Caso Fortuito o Fuerza Mayor corresponderá a cualquiera de las
Partes que la alegue.

20.3 Notificación de Caso Fortuito o Fuerza Mayor.

Si el Contratista no puede cumplir con cualquier obligación prevista en el
presente Contrato como resultado de Caso Fortuito o Fuerza Mayor, deberá notificar por
escrito a la CNH las causas que originaron el incumplimiento incluyendo, hasta donde sea
posible, una explicación y, en su caso, la documentación de la eventualidad que le impide
cumplir con dichas obligaciones a más tardar quince (15) Días después que tenga o debiera
de tener conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de que se trate,
salvo lo previsto en el Anexo 10. La CNH deberá informarle al Contratista si se reconoce o
no el Caso Fortuito o la Fuerza Mayor en un plazo no mayor a treinta (30) Días contados a
partir de que haya recibido la notificación de Caso Fortuito o Fuerza Mayor con información
completa. Salvo por lo previsto en el presente Contrato, el Contratista deberá asumir de nuevo
el cumplimiento de sus obligaciones tan pronto como el Caso Fortuito o Fuerza Mayor cese!

E 48 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-A4.0GARRIO/2018

Una vez que la CNH reconozca el Caso Fortuito o Fuerza Mayor, el período
de Desarrollo se prorrogará por el mismo tiempo que dure el Caso Fortuito o Fuerza Mayor.
En ningún caso la prórroga a que se refiere esta Cláusula 20,3 tendrá como consecuencia que
la vigencia del Contrato supere los [treinta y cinco (35) años].

El Contratista deberá presentar la solicitud de prórroga correspondiente a más
tardar el último Día Hábil del Trimestre siguiente a partir de que se cumpla un (1) Año de la
fecha de notificación de Caso Fortuito o Fuerza Mayor a la que se refiere esta Cláusula 20.3
o de los tres (3) Trimestres sucesivos, únicamente en caso que el Caso Fortuito o Fuerza
Mayor no haya cesado, con la documentación que soporte su solicitud. La CNH resolverá
sobre la solicitud de prórroga en un plazo que no excederá los quince (15) Días Hábiles
siguientes a partir de la recepción de dicha solicitud en términos de lo establecido en el
presente Contrato y, en su caso, podrá solicitar información o documentación soporte
adicional, suspendiendo el plazo para emitir la resolución hasta en tanto la CNH reciba la
información o documentación soporte adicional por parte del Contratista. En caso que la
CNH no emita una resolución dentro del plazo establecido, ésta se entenderá en sentido
favorable.

El Contratista podrá someter a la aprobación de la CNH modificaciones a los
planes de conformidad con lo previsto en el Contrato, siempre que el Caso Fortuito o Fuerza
Mayor tenga un impacto en las Actividades Petroleras realizadas en una porción del Área
Contractual.

20.4 Derecho de Terminación.

Si dado un Caso Fortuito o Fuerza Mayor, la realización de las Actividades
Petroleras se interrumpieran por un período continuo de dos (2) Años o más, la CNH y el
Contratista podrán de mutuo acuerdo formalizado por escrito, dar por terminado el presente
Contrato. Este derecho estará vigente hasta tres (3) Meses posteriores a la finalización del
Caso Fortuito o Fuerza Mayor. Si la otra Parte rechaza la solicitud de dar por terminado el
presente Contrato, las Partes se sujetarán a lo previsto en las Cláusulas 24.2 y/o 24.5.

20,5 Situaciones de Emergencia o Siniestro.

En casos de emergencia o siniestros que requieran acción inmediata, el
Contratista deberá informar inmediatamente a la CNH, a la Agencia y a la Secretaría de
Energía, y tomar todas las acciones adecuadas conforme al plan de atención a emergencias
del Sistema de Administración para controlar la situación lo más pronto posible, a fin de
preservar la integridad fisica de las Personas y protegerel medio ambiente, los Hidrocarburos
y los Materiales. El Contratista notificará a la Agencia y a la CNH las acciones tomadas y
setenta y dos (72) horas después remitirá el reporte correspondiente por escrito, en el
entendido que en caso que la Agencia o la CNH no estén satisfechas con las acciones tomadas
por el Contratista, éstas podrán requerirle al Contratista que emprenda acciones adicionales
para mitigar o controlar la emergencia o para reparar los daños. Lo anterior sin perjuicio de

td

E 49 ÁREA CONTRACTUAL OGARRIO e

Contrato No. CNH-A4.0GARRIO/2018

cualquier otra atribución o facultad de la Agencia o cualquier Autoridad Gubernamental
conforme a la Normatividad Aplicable.

CLÁUSULA 21.
RESCISIÓN ADMINISTRATIVA Y RESCISIÓN CONTRACTUAL

21.1  Rescisión Administrativa.

En caso de ocurrir cualquiera de las causas graves de rescisión administrativa
previstas en el artículo 20 de la Ley de Hidrocarburos y que se enlistan a continuación, y una
vez que concluya el período de investigación previa referido en la Cláusula 21.2, la CNH
podrá rescindir administrativamente este Contrato previa instauración del procedimiento de
rescisión administrativa previsto en la Cláusula 21.3 y la Normatividad Aplicable:

(a) Transcurran más de ciento ochenta (180) Días continuos sin que el
Contratista inicie las actividades previstas en el Plan de Desarrollo aprobado, o que el
Contratista suspenda por más de ciento ochenta (180) Días continuos dichas actividades, en
ambos casos Sin Causa Justificada ni autorización de la CNH;

(b) El Contratista no cumpla el Programa Mínimo de Trabajo, Sin Causa
Justificada, siempre que la Garantía de Cumplimiento correspondiente no sea suficiente para
cubrir dicho incumplimiento;

(c) El Contratista ceda parcial o totalmente la operación o los derechos
conferidos conforme al presente Contrato, sin contar con autorización previa en los términos
y condiciones previstos en las Cláusulas 22.1 y 22.2;

(d) Se presente un Accidente Grave causado por Dolo o Culpa del
Operador o una Empresa Firmante, que ocasione daño a instalaciones, fatalidad y pérdida de
producción;

(e) El Contratista, por más de una ocasión, remita de Forma Dolosa o Sin
Causa Justificada Información o Reportes Falsos o Incompletos, o los ocuite a la Secretaría
de Energía, a la Secretaría de Hacienda, a la Secretaría de Economía, a la CNH, al Fondo o
a la Agencia, respecto de la producción, Costos o cualquier otro aspecto relevante del
Contrato;

(0 El Contratista incumpla una resolución definitiva de órganos
jurisdiccionales federales relacionada con el Contrato o con las Actividades Petroleras, que
constituya cosa juzgada, o

(g) El Contratista omita, Sin Causa Justificada, algún pago al Estado o
entrega de Hidrocarburos a éste, conforme a los plazos y términos previstos en el presente
Contrato.

50 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-44.0GARRIO/2018

Para efectos de esta Cláusula 21.1 se entenderá por:

(0 Accidente Grave: cualquier accidente en el cual concurran las
siguientes circunstancias:

(1D Daño a las instalaciones que implique la pérdida total o parcial
de las mismas de forma que, impida al Contratista llevar a cabo
las Actividades Petroleras en el Área Contractual durante un
período mayor a noventa (90) Días continuos contados a partir
de que ocurra el accidente. Para efectos de esta definición
Instalación(es) se entenderá como el conjunto de Materiales
que conforman unidades productivas cuyo propósito es el
descubrimiento, producción, almacenamiento, procesamiento
o desplazamiento de Hidrocarburos;

(2)  Fatalidad, y

(3) Cuando la pérdida de la producción en el evento implique
cualquier destrucción o derrame de Hidrocarburos sin control,
igual o mayor a diez mil (10,000) barriles de petróleo crudo
equivalente, distinto del venteado, quemado y vertido, en su
caso, que se lleva a cabo en condiciones normales de operación
durante el desarrollo de las Actividades Petroleras realizadas
conforme las Mejores Prácticas de la Industria y ta
Normatividad Aplicable.

(ii) Sin Causa Justificada: cualquier causa imputable de manera
indubitable al Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables
a su alcance para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas
en el Contrato que implique la posible actualización de alguna de las causales de rescisión
administrativa previstas en esta Cláusula 21.1;

(iii) Culpa: cualquier acción u omisión del Contratista que produzca un
resultado que no previó siendo previsible o previó confiando en que no se produciría y que
derive en la violación a la Normatividad Aplicable o a un deber que objetivamente era
necesario observar en materia de seguridad industrial;

(im) Dole o de Forma Dolosa: cualquier acción u omisión del Contratista o
Empresa Firmante con la intención de perseguir directamente un resultado, e

(M Información o Reportes Falsos o Incompletos: aquella información o
reportes relativos a registros de precios, Costos, producción de Hidrocarburos y demás
información necesaria para calcular y revisar las Contraprestaciones en favor del Estado; que f
sean contrarios a la verdad o que deliberadamente resulten insuficientes en grado tal que de
los mismos no se puedan desprender los elementos mínimos necesarios que debieran

51 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-A4.OGARRIO/2018

contener, según su naturaleza y propósito, y que sean presentados con la intención deliberada
de engañar a la CNH o a cualquier otra Autoridad Gubernamental con el objeto de obtener
un beneficio que no le correspondiere de haber presentado la información verdadera y/o
completa.

21.2 Investigación Previa.

En caso que la CNH conozca algún indicio de incumplimiento de cualquiera
de las obligaciones derivadas del presente Contrato que pudieran implicar una posible causal
de rescisión administrativa en términos de lo previsto en la Cláusula 21.3, la CNH dará aviso
al Contratista y se allegará de todos los elementos y pruebas necesarias para determinar si la
razón por la cual se originó la investigación previa constituye una causal para iniciar el
procedimiento de rescisión, en términos de lo previsto en la Cláusula 21.3. En el caso de lo
previsto en la Cláusula 21.1, inciso c), la investigación previa se llevará a cabo para
determinar la posible existencia de Dolo o Culpa por parte del Contratista.

Este período de análisis no podrá ser menor a treinta (30) Días y no tendrá una
duración mayor a dos (2) Años. Durante este período el Contratista deberá garantizar la
continuidad de las Actividades Petroleras, siempre y cuando sea seguro y técnicamente
posible.

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNH
indicios de incumplimiento de alguna de las obligaciones derivadas del presente Contrato
que pudieran implicar una posible causal de rescisión administrativa en términos de lo
previsto en la Cláusula 21.1 a excepción de su inciso (c), así como presentar una propuesta
de remediación del potencial incumplimiento para la aprobación de la CNH.

Para efectos de lo previsto en esta Cláusula 21.2, el Contratista y la CNH
deberán nombrar de mutuo acuerdo, o en su caso, recurrir a la asistencia de una institución
para el nombramiento de un experto independiente que deberá cumplir con los requisitos
previstos en la Cláusula 24.3. Las opiniones de dicho experto independiente no serán
vinculantes para las Partes ni para alguna otra Autoridad Gubernamental.

Durante la etapa de investigación previa el Contratista y el experto
independiente podrán preparar y presentar reportes relacionados con la posible causal de
rescisión administrativa. Las Partes deberán acordar el plazo en el que el experto
independiente deberá emitir sus reportes. Atendiendo a las complejidades del caso, las Partes
podrán de mutuo acuerdo y por escrito prorrogar dicho plazo respetando el máximo previsto
en esta Cláusula 21.2,

La CNH comunicará la intención de finalizar la etapa de investigación con

una anticipación no menor a treinta (30) Días a efecto de que el Contratista manifieste lo que
a su derecho convenga.

Ed 52 ÁREA CONTRACTUAL OGARRIO

0
Contrato No. CNH-44.0OGARRIO/2018

21.3 Procedimiento de Rescisión Administrativa,

Una vez que se determine la existencia de una causal de rescisión
administrativa de conformidad con la Cláusula 21.2, la CNH deberá notificar al Contratista
por escrito la causal o causales que se invoquen para dar inicio al procedimiento de rescisión
administrativa; de manera que el Contratista manifieste lo que a su derecho convenga dentro
de los treinta (30) Días posteriores a la notificación del inicio del procedimiento de rescisión
administrativa. Transcurrido dicho plazo, la CNH contará con un plazo de hasta noventa (90)
Días para valorar los argumentos y pruebas que, en su caso, haga valer el Contratista. La
resolución de rescindir el Contrato deberá estar aprobada por el pleno del órgano de gobierno
de la CNH, fundada, motivada y notificada oficialmente al Contratista.

Si el Contratista o cualquier Empresa Firmante solventa la causal de rescisión
en que haya incurrido antes de que la CNH emita la resolución respectiva, el procedimiento
de rescisión administrativa quedará sin efecto, previa aceptación y verificación de la CNH y
aplicando, en su caso, las sanciones correspondientes conforme a lo dispuesto en el presente
Contrato y la Normatividad Aplicable.

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y
no requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán
el finiquito correspondiente para efectuar lo previsto en las Cláusulas 21.5 y 21.6.

La CNH deberá notificar a la Secretaría de Energía, a la Secretaría de
Hacienda, a la Agencia y al Fondo sobre la declaración de rescisión administrativa el Día
Hábil siguiente a que se haya emitido la resolución correspondiente.

Las controversias relativas a la rescisión administrativa se solventarán en
términos de la Cláusula 24.4.

21.4 Rescisión Contractual.

Además de las causales de rescisión administrativa previstas en la Cláusula
21.1, y de terminación anticipada previstas en la Cláusula 3.4, la CNH tendrá derecho a
rescindir este Contrato en los siguientes supuestos, siempre que el Contratista omita sanear
o llevar a cabo una acción directa y continua para remediar el incumplimiento
correspondiente dentro de los treinta (30) Días de haber recibido la notificación de dicho
incumplimiento por parte de la CNH cuando:

(a) El Contratista no presente la Garantía de Cumplimiento o no la
mantenga en vigor de conformidad con lo previsto en la Cláusula 15.1, o no mantenga en
vigor las Garantías Corporativas de conformidad con lo previsto en la Cláusula 15.2 y sus
propios términos Sin Causa Justificada;

(b) Cualquier Empresa Firmante o Garante: (i) se liquide o de cualquier
otra forma cese su existencia legal o corporativa, u (ii) ocurra cualquier acontecimiento que

53 ÁREA CONTRACTUAL OGARRIO

Bu
Contrato No. CNH-44.0GARRIO/2018

conforme a las leyes aplicables a cualquier Empresa Firmante o Garante tenga un efecto
análogo a los mencionados Sin Causa Justificada;

(c) Cualquier Empresa Firmante o Garante: (i) caiga en insolvencia; (ii)
sea incapaz de pagar sus deudas al vencimiento de las mismas; (iii) solicite o acepte la
imposición de un administrador, liquidador o síndico respecto a sus propiedades o sus
ingresos; (iv) inicie cualquier procedimiento conforme a cualquier legislación para el reajuste
o diferimiento de sus obligaciones o de cualquier parte de las mismas; (v) solicite la quiebra,
reorganización, suspensión de pagos, disolución o liquidación, o (vi) realice o permita una
cesión general o un arreglo con o para el beneficio de sus acreedores;

(d) Cualquiera de las Empresas Firmantes infrinja cualquier disposición
contenida en la Cláusula 30.2 Sin Causa Justificada, o

(e) Cualquier otro incumplimiento sustancial Sin Causa Justificada de las
obligaciones del Contratista conforme al presente Contrato.

Declarada la rescisión contractual, las Partes podrán sujetarse a lo previsto en
la Cláusula 24, con excepción de lo previsto en la Cláusula 24.4.

La CNH no ejercerá su derecho a rescindir el Contrato bajo los supuestos
previstos en los incisos (b) al (e) de esta Cláusula 21.4, en el caso que alguna o el resto de las
Empresas Firmantes que conforman al Contratista:

(1 Manifiesten por escrito a la CNH su interés irrevocable de adquirir los
Intereses de Participación bajo el presente Contrato de la(s) Empresa(s) Firmante(s) en
incumplimiento, dentro de los treinta (30) primeros Días siguientes a haber recibido la
notificación del mismo por parte de la CNH. Dicha manifestación deberá tener la
confirmación de la salida de la(s) Empresa(s) Firmante(s) de que se trate;

(ti) Adquieran posteriormente los Intereses de Participación de la(s)
Empresa(s) Firmante(s) en incumplimiento, de conformidad con lo establecido en la Cláusula
22 y en la Normatividad Aplicable, y

(iii) Presenten y mantengan en vigor la Garantía de Cumplimiento de
conformidad con la Cláusula 15.1 y las Garantías Corporativas de acuerdo a los nuevos
Intereses de Participación y de conformidad con lo previsto en la Cláusula 15.2 y sus propios
términos.

Para efectos de esta Cláusula 21.4 se entenderá por:

Sin Causa Justificada: cualquier causa imputable de manera indubitable al

Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables a su alcance
para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas en el

E 54 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0GARRIO/2013

Contrato que implique la posible actualización de alguna de las causales de rescisión
contractual previstas en esta Cláusula 21.4.

21.5 Efectos de la Rescisión Administrativa o Rescisión Contractual.

En caso que la CNH rescinda este Contrato conforme a lo establecido en las
Cláusulas 21.1 o 21.4, se estará a lo siguiente:

(a) El Contratista deberá pagar a la Nación, a través del Fondo, cuando
corresponda las penas convencionales o, en su caso, los daños y perjuicios que la Nación
sufra como resultado directo e inmediato del incumplimiento que dé lugar a la rescisión en
términos de la Normatividad Aplicable, computados a partir de que se notifique la misma,
según sea el caso;

(b) El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que sean necesarias para preservar y proteger los Materiales en
proceso de fabricación o terminados, y devolverá al Estado, a través de la CNH, el Área
Contractual en términos de lo establecido en este Contrato. Con la terminación de este
Contrato la propiedad de los Materiales construidos o adquiridos para ser utilizados en las
Actividades Petroleras pasarán de forma automática a la Nación libre de gravamen sin cargo,
pago ni indemnización alguna conforme a lo establecido en las Cláusulas 11.1 y 11.2;

(c) Las Partes suscribirán el finiquito al que se refiere la Cláusula 21.6. El
Contratista únicamente tendrá derecho a recibir como pago por parte de la Nación el finiquito
establecido en dicha Cláusula 21.6, en caso que éste genere un saldo en favor del Contratista,
y

(d) El Contratista deberá cumplir con todas las obligaciones relativas a la
devolución del Área Contractual, incluyendo, sin limitar, las relacionadas con el Abandono
y entrega del Area Contractual conforme a lo previsto en la Cláusula 16.

21.6 Finiquito.

Sin perjuicio de lo establecido en la Cláusula 21.5, a más tardar seis (6) Meses
después de la terminación del presente Contrato por cualquier motivo, o en caso que la CNH
rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán constar los
saldos en favor y en contra respecto de las Contraprestaciones devengadas hasta la fecha de
terminación o rescisión del Contrato. Cuando las Partes no lleguen a un acuerdo sobre lo
anterior, podrán dirimir sus diferencias en términos de la Cláusula 24.5.

En caso de ser necesario, el finiquito considerará los ajustes o transacciones
que se pacten para finalizar las controversias que se hayan presentado durante la vigencia del
Contrato.

55 ÁREA CONTRACTUAL OGARRIO

4
Contrato No. CNH-A4.OGARRIO/2018

CLÁUSULA 22.
CESIÓN Y CAMBIO DE CONTROL

22.1 Cesión.

Para poder vender, ceder, transferir, trasmitir o de cualquier otra forma
disponer de todo o cualquier parte de sus derechos (incluyendo la totalidad o parte de su
Interés de Participación) u obligaciones de conformidad con este Contrato, que implique la
Cesión del Control Corporativo y de Gestión o del Control de las Operaciones de las
Empresas Firmantes, deberán contar con la autorización previa de la CNH en términos de la
Normatividad Aplicable,

Las Empresas Firmantes correspondientes deberán notificar a la CNH de
cualquier cambio en la estructura de capital de dichas Empresas Firmantes que no resulte en
un cambio de Control de conformidad con esta Cláusula 22.1 y la Normatividad Aplicable.

22.2 Efectos de la Cesión o el Cambio de Contro!.
En caso que ocurra una cesión de conformidad con la Cláusula 22.1:

(a) Si la cesión es por la totalidad del Interés de Participación del
Contratista cedente en virtud del presente Contrato:

(0) La o las Empresas Firmantes cedentes continuarán siendo
solidariamente responsables del cumplimiento de las obligaciones del Contratista conforme
al presente Contrato que sean incurridas o que se generen hasta la fecha de la cesión (pero
quedarán relevadas de cualquier responsabilidad de las obligaciones del Contratista que sean
incurridas o que se generen después de dicha fecha), y

(iy El o los cesionarios serán solidariamente responsables del
cumplimiento de todas las obligaciones del Contratista conforme a este Contrato, de manera
independiente a que dichas obligaciones hayan sido incurridas o generadas con anterioridad
a la fecha de la cesión o posteriormente.

(b) Si la cesión es por solo una parte del Interés de Participación del
Contratista en virtud del presente Contrato, tanto la o las Empresas Firmantes cedentes como
el o los cesionarios serán solidariamente responsables del cumplimiento de las obligaciones
del Contratista en virtud del presente Contrato, de manera independiente a que dichas
obligaciones hayan sido incurridas o se generen con anterioridad a la fecha de la cesión o
posteriormente.

En ningún momento deberán dejar de ser garantizadas las obligaciones del
presente Contrato.

56 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0GARRIO/2018

22.3 Prohi

¡ón de Gravámenes.

Ninguna Empresa Firmante impondrá o permitirá que se imponga ningún
gravamen o restricción de dominio sobre los derechos derivados de este Contrato o sobre los
Materiales sin el consentimiento previo y por escrito de la CNH.

22.4 Invalidez.

Cualquier cesión o cambio de Control de cualquier Empresa Firmante que se
lleve a cabo en contravención de las disposiciones de esta Cláusula 22 no tendrá validez y,
por lo tanto, no surtirá efectos entre las Partes.

CLÁUSULA 23.
INDEMNIZACIÓN

El Contratista indemnizará y mantendrá libre de toda responsabilidad a la
CNH y cualquier otra Autoridad Gubernamental, incluido el Fondo, así como a sus
empleados, representantes, asesores, directores, sucesores o cesionarios (y dicha obligación
sobrevivirá a la terminación por cualquier motivo del presente Contrato e en caso que la CNH
rescinda el Contrato) con motivo de cualquier acción, reclamo, juicio, demanda, pérdida,
Costos, daños, perjuicios, procedimientos, impuestos y gastos, incluyendo honorarios de
abogados y costas de juicio, que surjan de o se relacionen con cualquiera de los siguientes:

(a) El incumplimiento de sus obligaciones conforme al presente Contrato,
en el entendido que en aquellos casos que exista una pena convencional, el monto de los
daños y perjuicios estará limitado al monto de la pena convencional de que se trate;

(b) Cualquier daño o lesión (incluyendo muerte) causada por el Operador,
una Empresa Firmante o cualquier Subcontratista (incluyendo el daño o la lesión causada por
sus representantes, oficiales, directores, empleados, sucesores o cesionarios) a cualquier
Persona (incluyendo, sin limitación, a la CNH) o a la propiedad de cualquiera de dichas
Personas que surja como consecuencia de la realización de las Actividades Petroleras;

(c) Cualquier lesión o daño causado por cualquier Persona, que sufran los
empleados, representantes, o invitados del Operador, de una Empresa Firmante o de cualquier
Subcontratista, o a la propiedad de dichas Personas;

(d) Cualquier daño o perjuicio sufrido por pérdidas o contaminación
causada por el Operador, una Empresa Firmante o cualquier Subcontratista a los
hidrocarburos o cualquier daño causado a los recursos naturales y medio ambiente,
incluyendo pero no limitado a, daño o destrucción de los recursos hídricos, vida silvestre,
océanos o a la atmósfera y cualesquiera daños que puedan ser reconocibles y pagaderos
conforme a la Normatividad Aplicable;

57 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

(e) Cualquier daño o perjuicio causado con motivo de alguna violación del
Operador, de una Empresa Firmante o cualquier Subcontratista a cualquier derecho de
propiedad intelectual, marca o patente;

(6) Cualquier incumplimiento a la Normatividad Aplicable por parte del
Operador, de una Empresa Firmante o cualquier Subcontratista, y

(£) Cualquier reclamo de cualquier empleado del Operador, de una
Empresa Firmante o de cualquier Subcontratista con base en leyes en materia laboral o de
seguridad social.

Sin perjuicio de lo anterior, en ningún caso las Partes serán responsables del
lucro cesante a partir de que la CNH notifique la resolución de la rescisión del Contrato.

CLÁUSULA 24.
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

24.1 Normatividad Aplicable.

El presente Contrato se regirá e interpretará de conformidad con las leyes de
México.

242 Conciliación.

En cualquier momento las Partes podrán optar por alcanzar un acuerdo
respecto a las controversias relacionadas con el presente Contrato mediante un procedimiento
de conciliación ante un conciliador. El inicio de este procedimiento será pre-requisito para
que las Partes puedan acudir ante arbitraje de conformidad con la Cláusula 24.5 e iniciará
cuando una de las Partes invite a la otra y ésta acepte o rechace la invitación a la conciliación
dentro de los quince (15) Días siguientes al envio de la invitación. En caso que la Parte que
pretenda iniciar la conciliación no reciba respuesta, se considerará que ésta fue rechazada.
Las Partes acordarán el nombramiento del conciliador, o en su caso, podrán recurrir a la
asistencia de una institución para su nombramiento. El procedimiento de conciliación se
seguirá conforme al Reglamento de Conciliación de la Comisión de las Naciones Unidas para
el Derecho Mercantil Internacional, debiendo el conciliador ayudar a las Partes en sus
esfuerzos por lograr un arreglo de buena fe respecto a la controversia. En caso que
transcurridos tres (3) Meses de haber iniciado el procedimiento de conciliación no se haya
alcanzado un acuerdo, se considerará que las Partes acuerdan resolver las diferencias o
controversias en apego a la Cláusula 24.5 del presente Contrato. Lo anterior, sin perjuicio de
que cualquiera de las Partes pueda dar por terminada la conciliación y acudir al arbitraje en
cualquier momento.

58 ÁREA CONTRACTUAL OGARRIO

y
77
Contrato No. CNH-A4.OGARRIO/2018

El procedimiento establecido en esta Cláusula 24.2 no aplicará para la
rescisión administrativa de conformidad con lo establecido en el presente Contrato y en la
Normatividad Aplicable.

24.3 Requisitos del Conciliador y del Experto Independiente.

La persona física que sea nombrada como conciliador de conformidad con lo
establecido en la Cláusula 24.2 o que sea nombrada como experto independiente de
conformidad con lo establecido en la Cláusula 21.2 deberá cumplir con los siguientes
requisitos:

El conciliador deberá tener por lo menos diez (10) Años de experiencia en
conciliación con los conocimientos, experiencia y pericia para facilitar la comunicación entre
las Partes con respecto de la controversia. En tanto que el experto independiente deberá tener
por lo menos cinco (5) Años de experiencia en la materia objeto de la posible causal de
rescisión administrativa que corresponda.

En ambos casos, el conciliador o el experto independiente deberán: (i) ser
independientes, imparciales y neutrales; (ii) divulgar cualquier interés u obligación que esté
sustancialmente en conflicto con su designación y/o pueda perjudicar su actuación con
respecto a la controversia, y (iii) firmar un acuerdo de confidencialidad sobre cualquier
información provista por las Partes con relación a la controversia entre las mismas, de manera
previa a su nombramiento.

Ninguna persona física podrá ser nombrada como conciliador o experto
independiente si ésta: (1) es o ha sido en cualquier momento dentro de los cinco (5) Años
previos a su designación, un empleado de cualquiera de las Partes o de sus Filiales; (ii) es o
ha sido en cualquier momento dentro de los tres (3) Años previos a su nombramiento, un
consultor o contratista de cualesquiera de las Partes o de sus Filiales, o bien (iii) mantenga
cualquier interés financiero significativo con cualquiera de las Partes.

Los honorarios del conciliador o del experto independiente deberán ser
cubiertos por igual entre las Partes,

Lo anterior sin perjuicio que cualquier persona física que cumpla todos los
requisitos previstos en esta Cláusula 24.3 pueda ser nombrada como conciliador o experto

independiente en más de una ocasión.

244 Tribunales Federales.

Todas las controversias entre las Partes que de cualquier forma surjan o se
relacionen con las causales de rescisión administrativa previstas en la Cláusula 21.1, sin
perjuicio de lo previsto en la Cláusula 21.6 primer párrafo, deberán ser resueltas
exclusivamente ante los Tribunales Federales de México.

59 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

El Contratista podrá iniciar un procedimiento ante un tribunal arbitral, en
términos de la Cláusula 24.5, únicamente para que se determine la existencia de daños y
perjuicios y, en su caso, su cuantificación, que resulten de una causal o causales de rescisión
administrativa consideradas infundadas por los Tribunales Federales de forma definitiva.

24.5 Arbitraje.

Sin perjuicio de lo previsto en la Cláusula 24.4, cualquier otra controversia
que surja del presente Contrato o que se relacione con el mismo y que no haya podido ser
superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 24.2 deberá
ser resuelta mediante arbitraje conforme al Reglamento de Arbitraje de las Naciones Unidas
para el Derecho Mercantil Internacional. La ley sustantiva aplicable será la estipulada en la
Cláusula 24.1 y las controversias deberán resolverse conforme a estricto derecho. El tribunal
arbitral se integrará por tres miembros, uno nombrado por la CNH, otro nombrado por el
Contratista, y el tercero (quien será el presidente) nombrado de conformidad con el
Reglamento de Arbitraje de las Naciones Unidas para el Derecho Mercantil Internacional, en
el entendido que: (i) la Parte demandante deberá nombrar a su árbitro en la notificación de
arbitraje y la Parte demandada tendrá hasta treinta (30) Días contados a partir de que reciba
personalmente la notificación de arbitraje para nombrar a su árbitro y (ii) los dos árbitros
nombrados por las Partes tendrán no menos de treinta (30) Días contados a partir de la
aceptación del nombramiento del árbitro designado por el demandado, para designar, en
consultas con las Partes, al árbitro que actuará como Presidente del tribunal. Las Partes
acuerdan que en caso de que (i) la Parte demandada no designe árbitro dentro del plazo
señalado; (ii) alguna de las Partes omita designar árbitro en los casos en los que resulte
necesario sustituir al árbitro designado en términos del Reglamento de Arbitraje de las
Naciones Unidas para el Derecho Mercantil Internacional, o (iii) en caso de haber desacuerdo
en la designación del Presidente del tribunal, el Secretario General de la Corte Permanente
de Arbitraje de La Haya será la autoridad que los determine y resuelva lo conducente. El
procedimiento arbitral se conducirá en español, tendrá como sede la Ciudad de La Haya en
el Reino de los Países Bajos y será administrado por la Corte Permanente de Arbitraje de La
Haya. Cada una de las Partes asumirá sus propios gastos y costos que deriven del arbitraje.

La ejecución del laudo o sentencia en materia de arbitraje deberá llevarse a
cabo en cumplimiento a lo dispuesto en la Convención sobre el Reconocimiento y Ejecución
de las Sentencias Arbitrales Extranjeras y será obligatoria y firme para las Partes.

Salvo pacto en contrario, las Partes acuerdan que el carácter del arbitraje será
confidencial, con excepción de aquellos aspectos que de conformidad con la Normatividad
Aplicable deban mantenerse públicos.

24.6 Consolidación.

En caso que un arbitraje iniciado conforme a la Cláusula 24.5 y un arbitraje
iniciado conforme a lo previsto en el Anexo 2 involucren hechos o aspectos legales en común,

60 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0GARRIO/2018

dichos arbitrajes serán, a solicitud de las Partes, consolidados y tratados como un solo
arbitraje. Dicha consolidación deberá ser solicitada al panel arbitral que se hubiera
constituido primero de conformidad con la Cláusula 24.5. En dicho caso se considerará que
el árbitro designado por el Contratista y las Empresas Firmantes fue también designado por
los Garantes, o viceversa, y el árbitro seleccionado por la CNH para cualquiera de los paneles
que hubiera sido constituido primero, será considerado por la CNH para el arbitraje
consolidado.

24.7 No Suspensión de Actividades Petroleras.
Salvo que la CNH rescinda el Contrato o por acuerdo entre las Partes, el

Contratista no podrá suspender las Actividades Petroleras mientras se resuelye cualquier
controversia derivada del presente Contrato.

24.8 Renuncia Vía Diplomática.

Cada una de las Empresas Firmantes renuncia expresamente, en nombre
propio y de todas sus Filiales, a formular cualquier reclamo por la vía diplomática respecto a
cualquier asunto relacionado con el presente Contrato.

24.9 Tratados Internacionales.

El Contratista gozará de los derechos reconocidos en los tratados
internacionales de los que el Estado sea parte.

CLÁUSULA 25.
MODIFICACIONES Y RENUNCIAS

Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo
por escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato
hecha por la CNH o el Contratista deberá ser expresa y constar por escrito.

CLÁUSULA 26.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

26.1 Declaraciones y Garantias.

Cada Parte celebra este Contrato en nombre propio y en su capacidad de
entidad legal facultada para contratar por sí misma, y reconoce que ninguna Persona tendrá
responsabilidad u obligación del cumplimiento de sus obligaciones derivadas del presente
Contrato, excepto por la responsabilidad solidaria de las Empresas Firmantes, la obligación
solidaria prevista en el numeral 23.3 de las Bases de Licitación y la responsabilidad de cada
uno de los Garantes en virtud de su Garantía Corporativa, Igualmente, cada Parte declara y

61 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

garantiza a la otra Parte que: (i) tiene plena capacidad jurídica para la celebración y
cumplimiento del presente Contrato; (ii) ha cumplido con todos los requerimientos y
obtenido todas las autorizaciones gubernamentales, corporativas y de cualquier otra
naturaleza necesarias para la celebración y cumplimiento del presente Contrato; (iii) este
Contrato constituye una obligación legal, válida y vinculante la cual puede hacerse valer en
su contra de acuerdo con los términos del mismo, y (iv) sus declaraciones en el preámbulo
de este Contrato son verdaderas.

26.2  Relaci

de las Partes.

Ninguna de las Partes tendrá la autoridad o el derecho para asumir, crear o
comprometer alguna obligación de cualquier clase expresa o implícita en representación o en
nombre de la otra Parte, salvo el Operador, que actuará en nombre de las Empresas Firmantes.
Ninguna disposición en este Contrato implicará que una Empresa Firmante, sus empleados,
agentes, representantes o Subcontratistas son representantes de la CNH. Salvo por lo previsto
en la Cláusula 2.4, las Empresas Firmantes serán consideradas en todo momento como
contratistas independientes y serán responsables de sus propias acciones, las cuales estarán
sujetas en todo momento a lo previsto en el presente Contrato y la Normatividad Aplicable.

CLÁUSULA 27.
DATOS Y CONFIDENCIALIDAD

27.1 Propiedad de la Información.

El Contratista deberá proporcionar a la CNH, sin costo alguno, la Información
Técnica que es propiedad de la Nación. La Nación también será propietaria de cualquier
muestra geológica, mineral o de cualquier otra naturaleza, obtenida por el Contratista en las
Actividades Petroleras, las cuales deberán ser entregadas por el Contratista a la CNH con la
Información Técnica, inmediatamente después de que el Contratista haya concluido los
estudios y evaluaciones que haga al respecto. El original de dicha información deberá ser
entregado a la CNH de conformidad con la Normatividad Aplicable. El Contratista podrá
mantener copia únicamente para efectos del cumplimiento de sus obligaciones conforme al
presente Contrato.

No serán propiedad de la Nación los procesos por medio de los cuales el
Contratista hubiese generado la Información Técnica.

El Contratista podrá usar la Información Técnica, sin costo alguno y sin
restricción, para el procesamiento, evaluación, análisis y cualquier otro propósito relacionado
con las Actividades Petroleras (pero no para otro uso ni para su venta), en el entendido que
el Contratista deberá también entregar cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis.

62 ÁREA CONTRACTUAL OGARRIO
Contrato No, CNH-44,0GARRIO/2018

Nada de lo previsto en el presente Contrato limitará el derecho de la CNH de
Usar, vender o de cualquier otra forma disponer de la Información Técnica, en el entendido
que la CNH no podrá vender ni hacer del conocimiento de terceras Personas ninguna
información que implique secreto industrial; una marca registrada, o cualquier otro derecho
de propiedad intelectual del Contratista regulado por la Ley Federal del Derecho de Autor,
la Ley de la Propiedad Industrial y los Tratados Internacionales de los cuales México sea
parte.

27.2 Posesión y Uso de la Información Técnica.

El Contratista tendrá el derecho de poseer y utilizar la Información Técnica y
sus derivados por el término de la vigencia del presente Contrato con base en la licencia de
uso previamente otorgada por la CNH de conformidad con la Normatividad Aplicable.

27.3 Información Pública.

Sin perjuicio de lo previsto en la Normatividad Aplicable, salvo por la
Información Técnica y la propiedad intelectual, toda la demás información y documentación
derivada del presente Contrato, incluyendo sus términos y condiciones, asi como toda la
información relativa a los volúmenes de Hidrocarburos Producidos, pagos y
Contraprestaciones realizadas conforme al mismo, serán considerados información pública,
Asimismo, la información que sea registrada por el Contratista en el sistema informático que
ponga a disposición el Fondo para la determinación de Contraprestaciones, podrá ser
utilizada para cumplir con las obligaciones de transparencia existentes en la Normatividad
Aplicable siempre que no vulnere la confidencialidad de la Información Técnica ni la
propiedad intelectual.

El Contratista no podrá divulgar Información Técnica a algún tercero sin el
previo consentimiento de la CNH. El Contratista tomará todas las acciones necesarias O
apropiadas para asegurar que sus trabajadores, agentes, asesores, representantes, abogados,
Filiales y Subcontratistas, así como los trabajadores, agentes, representantes, asesores y
abogados de dichos Subcontratistas y de dichas Filiales cumplan con la misma obligación de
confidencialidad prevista en el Contrato y la Normatividad Aplicable. Las disposiciones de
esta Cláusula 27.4 continuarán vigentes aún después de la terminación por cualquier motivo
del presente Contrato, o en caso que la CNH rescinda el Contrato conforme a la Normatividad
Aplicable.

27.5 Excepción a la Confidencialidad.
La obligación de confidencialidad no será aplicable a la información que:

() Sea de dominio público y no haya sido hecha pública a través del
incumplimiento del presente Contrato;

63 ÁREA CONTRACTUAL OGARRIO
Contrato No, CNH-A4.0GARRI0/2018

(ii) Haya sido obtenida con anterioridad a su divulgación sin violar alguna
obligación de confidencialidad;

(iii) Sea obtenida de terceros que tengan derecho a divulgarla sin violar una
obligación de confidencialidad;

(iv) Deba ser divulgada por requerimiento de leyes o requerimiento de
Autoridades Gubernamentales;

(v) Tenga que ser presentada para alegar lo que convenga a los intereses de
las partes durante un procedimiento arbitral de conformidad con lo dispuesto por la Cláusula
24,5, siempre que la divulgación quede sujeta a las reglas de confidencialidad de dicho
procedimiento, y

(vi) El Contratista suministre a sus Filiales, subsidiarias, auditores, asesores
legales, empleados o a las instituciones financieras involucradas en el presente Contrato en
la medida que sea necesaria para las Actividades Petroleras en el Área Contractual, en el
entendido que el Contratista será responsable de mantener la confidencialidad de tal
información y asegurarse que dichas Personas mantengan la misma de conformidad con lo
dispuesto en este Contrato y en la Normatividad Aplicable,

Siempre que: (a) el hecho de no divulgarla sujetaría al Contratista a sanciones
civiles, penales o administrativas y (b) el Contratista notifique a la CNH con toda prontitud
la solicitud de dicha divulgación. En el caso a que se refiere el inciso (iv) anterior, la CNH
podrá solicitar al Contratista que impugne ante los tribunales competentes la orden de
divulgación, en cuyo caso la CNH deberá cubrir cualquier Costo generado por la
impugnación.

Los subincisos (a) y (b) de la presente Cláusula no serán aplicables a lo

dispuesto en el inciso (v) anterior.

CLÁUSULA 28.
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de este
Contrato deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las
reciba:

A la CNH:

Av. Patriotismo No. 580, piso 2,
Colonia Nonoalco,

Benito Juárez, Ciudad de México,
C.P. 03700

64 ÁREA CONTRACTUAL OGARRIO

5

e
f
Contrato No. CNH-A4.0GARRIO/2018

APEP:

Av. Marina Nacional No. 329, C 3,
Colonia Verónica Anzures,

Miguel Hidalgo, Ciudad de México,
C.P. 11300.

A DEUTSCHE:

Campos Elíseos No. 345, Edificio Omega, Piso 8, Oficina 802,
Colonia Chapultepec Polanco V Sección,

Miguel Hidalgo, Ciudad de México,

C.P. 11560.

o en cualesquiera otras direcciones, según cada Parte notifique a la otra en la manera que se
indica anteriormente. Queda entendido que cualquier notificación realizada por la CNH al
Operador se considerará realizada a cada una de las Empresas Firmantes para todos los
efectos de este Contrato.

CLÁUSULA 29,
TOTALIDAD DEL CONTRATO

Este Contrato es una compilación completa y exclusiva de todos los términos
y condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y
reemplaza cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto.
Sin perjuicio de lo establecido en el numeral 8.5 de la Sección III de las Bases de Licitación,
ninguna declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del presente Contrato tendrá validez en cuanto a la
interpretación de sus propios términos. Quedan incorporados formando parte indivisible e
integrante del presente Contrato, los siguientes Anexos:

Anexo l: Coordenadas y Especificaciones del Área Contractual

Anexo 2: Modelo de Garantía Corporativa

Ánexo 3: Procedimientos para Determinar las Contraprestaciones del
Estado

Anexo 4: Procedimientos de Contabilidad y de Registro de Costos

Anexo 5: Programa Mínimo de Trabajo

Anexo 6-A: Carta de Crédito

Anexo 6-B: — Póliza de Fianza

Anexo 7: Procedimientos de Procura de Bienes y Servicios f

Anexo 8: Procedimientos de Entrega de Información de |
Contraprestaciones al Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo Y

Anexo 9: Inventario de Activos

65 ÁREA CONTRACTUAL OGARRIO

y
5 %)
Contrato No. CNH-A4.0GARRIO/2018

Anexo 10: Uso Compartido de Infraestructura
Anexo 11: — Relación de Contratos para la Procura de Bienes y Servicios

CLÁUSULA 30,
DISPOSICIONES DE TRANSPARENCIA

30.1 Acceso a la Información.

El Contratista estará obligado a entregar la información que la CNH requiera
con el fin de que ésta cumpla con lo previsto en el artículo 89 de la Ley de Hidrocarburos,
incluyendo aquella información a la que se refiere la Cláusula 27.2, a través de los medios
que para tal efecto establezca la CNH. El Contratista deberá cooperar con las Autoridades
Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable.

30.2 Conducta del Contratista y Filiales.

Cada una de las Empresas Firmantes, en lo individual, y de manera
independiente a cada integrante del Contratista, así como sus Filiales declaran y garantizan
que los directores, funcionarios, asesores, empleados y su personal y el de sus Filiales se
sujetarán a las disposiciones aplicables en materia de combate a la corrupción.

Cada una de las Empresas Firmantes, declara y garantiza que no ha ofrecido
o entregado dinero o cualquier otro beneficio a un servidor público o a un tercero que de
cualquier forma intervenga en alguno o algunos de los actos dentro de este procedimiento de
contratación, a cambio de que dicho servidor público realice o se abstenga de realizar un acto
relacionado con sus funciones o con las de otro servidor público, con el propósito de obtener
o mantener una ventaja, con independencia de la recepción de dinero o un beneficio obtenido.

Asimismo se abstendrán de realizar las siguientes conductas, de manera
general, ya sea directamente o a través de un tercero:

a) Realizar cualquier acción u omisión que tenga por objeto o efecto
evadir los requisitos o reglas establecidos para obtener cualquier tipo de contratación o simule
el cumplimiento de éstos;

b) Intervenir en nombre propio pero en interés de otra u otras personas
que se encuentren impedidas para participar en contrataciones públicas, con la finalidad de
obtener, total o parcialmente, los beneficios derivados de la contratación, o

c) Ostentar influencia o poder político sobre cualquier servidor público
con el propósito de obtener para sí o para un tercero un beneficio o ventaja, con
independencia de la aceptación del servidor o de los servidores públicos o del resultado
obtenido.

a 66 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

Asimismo, cada una de las Empresas Firmantes, en lo individual y de manera
independiente a cada integrante del Contratista, se asegurará que tanto ella como sus Filiales:
(i) se apegarán y cumplirán en todo momento con cualesquiera leyes y regulaciones
anticorrupción que sean aplicables, y (ii) crearán y mantendrán controles internos adecuados
para el cumplimiento de lo previsto en esta Cláusula.

30.3 Notificación de la Investigación.

Cada una de las Empresas Firmantes deberá notificar a la CNH y a cualquier
otra Autoridad Gubernamental competente: (i) de manera inmediata a que tenga
conocimiento, o que tenga motivos suficientes para presumir, que ha ocurrido cualquier acto
contrario a lo previsto en la Cláusula 30.2, y (ii) dentro de los cinco (5) Días siguientes a que
tenga conocimiento de cualquier investigación o proceso iniciado por cualquier autoridad,
mexicana o extranjera, relacionado con cualquier supuesta infracción a lo dispuesto en esta
Cláusula 30, Asimismo, cada una de las Empresas Firmantes deberá mantener informada a
la CNH sobre el avance de la investigación y proceso hasta su conclusión.

30.4 Conflicto de Interés.

Cada una de las Empresas Firmantes se compromete a no incurrir en ningún
conflicto de interés entre sus propios intereses (incluyendo los de sus accionistas, Filiales y
accionistas de sus Filiales) y los intereses del Estado en el trato con los Subcontratistas,
clientes y cualquier otra organización o individuo que realice negocios con cualquiera de las
Empresas Firmantes (sus accionistas, Filiales y accionistas de sus Filiales) con respecto a las
obligaciones del Contratista conforme al presente Contrato.

o CLÁUSULA 31.
COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL

Con el objeto de administrar los riesgos relacionados con la seguridad
nacional o derivados de emergencias, siniestros o alteración del orden público, el Contratista
deberá brindar las facilidades que le sean requeridas por las autoridades federales
competentes.

CLÁUSULA 32.
IDIOMA

El idioma del presente Contrato es el español. Todas las notificaciones,
renuncias y otras comunicaciones hechas por escrito o de otra forma entre las Partes en
relación con este Contrato deberán hacerse en español. Cualquier traducción del presente
Contrato no será considerada oficial.

67 ÁREA CONTRACTUAL OGARRIO

Y
Contrato No. CNH-A4.0GARRIO/2018

CLÁUSULA 33.
EJEMPLARES

Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y efecto, y cada uno será considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada
al principio del mismo.

POR LA “COMISIÓN NACIONAL DE POR “EL CONTRATISTA”
HIDROCARBUROS”

AtliL?

C. CIRCUNCICIÓN JUAN JAVIER
HINOJOSA PUEBLA
REPRESENTANTE LEGAL
PEMEX EXPLORACIÓN Y PRODUCCIÓN

A

C. MARTÍN ÁLVAREZ MAGAÑA — C.JUAN MANUE) O AMADOR
TITULAR DE LA UNID/AD JURÍDICA REPRESENTANTE | LEGAL
DEUTSCHE ERDOEL MÉXICO, S. DER.L
DE C.V.

ADMINISTRACIÓ TÉQNICA DE
ASIGNACIONES Y CONTRATOS

POR “LOS OBLIGADOS SOLIDARIOS”

( = E BOCKMANN

REPRESENTANTE LEGAL
DEA DEUTSCHE ERDOEL AG

E 68 ÁREA CONTRACTUAL OGARRIO y
Contrato No. CNH-44.0GARRIO/2018

ANEXO 1 .

COORDENADAS Y ESPECIFICACIONES DEL ÁREA y
CONTRACTUAL

le

ÁREA CONTRACTUAL OGARRIO y /

Contrato No, CNH-A4.OGARRIO/2018

COORDENADAS Y ESPECIFICACIONES DEL ÁREA CONTRACTUAL

1. Coordenadas:

Longitud oeste Latitud norte

93" 54 30" 18” 04 30”
93* 54' 30" 18 04* 00"
93" 52 30" 187 04 00”
93" 52 30"
93" 59' 30" 17 57' 30"
93" 59' 30" 18* 04' 30"
93” 59 00"
93* 59 00"
93" 54' DO" 18 05' 00"
937 54' 00” 18* 04' 30"

A

y
3d

2 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-A4.0GARRIO/2018

3. Profundidad:

+ Las actividades de Extracción que se realicen en el poligono que se encontraba
amparado por la Asignación A-0244-M-Campo Ogarrio sólo podrán realizarse en
las siguientes formaciones:

Edad Formación geológica
Plioceno Inferior Concepción Superior-Inferior y Filisola
Mioceno Medio Encanto

4, Superficie aproximada en km?: 155.997 km?

3 ÁREA CONTRACTUAL OGARRIO y
Contrato No. CNH-A4.OGARRIO/2018

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA y

ÁREA CONTRACTUAL OGARRIO

y
Contrato No. CNH-A4.0OGARRIO/2018

GARANTÍA CORPORATIVA
SUSCRITA POR

IA
EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBUROS

2 ÁREA CONTRACTUAL OGARRIO

Ñ
DY,
Contrato No. CNH-A4.OGARRIO/2018

CONTRATO DE GARANTÍA
Formato A
El presente Contrato de Garantía (la “Garantía”) se suscribe el__ de de
por una empresa organizada y existente conforme a las leyes de en calidad

de garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto de la
Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en adelante, el
“Beneficiario”), en relación con el Contrato para Extracción de Hidrocarburos bajo la
Modalidad de Licencia, de fecha __ de de suscrito entre el Beneficiario por una
parte, y (la “Empresa Firmante”) por la otra, (según el mismo vaya a
ser modificado de acuerdo con sus términos, el “Contrato”). Todos los términos escritos con
mayúscula inicial pero no definidos de otra forma en esta Garantía tendrán el significado que
se les da a los mismos en el Contrato,

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable, garantiza al
Beneficiario, el pago puntual de cualesquiera cantidades que la Empresa Firmante deba pagar
al Beneficiario en virtud del Contrato, así como el cumplimiento puntual y oportuno de todas
y cada una de las obligaciones de la Empresa Firmante, de conformidad con el Contrato,
hasta por el monto de XXXXXX (XXXXXX) millones de dólares, de conformidad con el
esquema de montos a cubrir presentado en términos del inciso (c), de la Cláusula 15.2 del
Contrato. Esta Garantía constituye una garantía de pago y de cumplimiento y no meramente
de cobranza, la cual deberá permanecer en pleno vigor y efecto hasta que todas las
obligaciones de la Empresa Firmante garantizadas por la misma, sean pagadas o cumplidas
en su totalidad, sujeto a lo dispuesto en la Cláusula 16.7 del Contrato y la cláusula 2 de esta
Garantía;

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía constituye una
garantía continua y absoluta y deberá aplicarse a todas las obligaciones en virtud del Contrato
cuando éstas se originen. Sin limitar la generalidad de lo anterior, la garantía del Garante no
será liberada, extinguida o de otra forma afectada por: (i) cualesquiera cambios en el nombre,
actividades autorizadas, existencia legal, estructura, personal o propiedad directa o indirecta
de la Empresa Firmante; (ii) insolvencia, quiebra, reorganización o cualquier otro
procedimiento similar que afecte a la Empresa Firmante o a sus respectivos activos, o (iii)
cualquier otro acto u omisión o retraso de cualquier tipo de la Empresa Firmante, el
Beneficiario o cualquier otra Persona. La garantía cubrirá específicamente obligaciones
contenidas dentro del Contrato y por ningún motivo será ejecutada por aquellas que deriven
de responsabilidad extracontractual de cualquier índole a las que le será aplicable la
Normatividad Aplicable independientemente del contenido del Contrato y de la Garantía;

(c) En la medida permitida por la Normatividad Aplicable, el Garante conviene
que, sin la notificación y sin la necesidad de una confirmación, consentimiento o garantía

E 3 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

adicional de su parte, las obligaciones de la Empresa Firmante aquí garantizadas podrán ser
en ocasiones, de conformidad con el Contrato, renovadas, ampliadas, incrementadas,
aceleradas, modificadas, reformadas, transigidas, renunciadas, liberadas o rescindidas, todo
lo anterior sin impedir o afectar la obligación del Garante conforme a esta Garantía, y

(d) La Garantía aquí celebrada responde, como clemento determinante de
la voluntad del Beneficiario, al hecho de que la Empresa Firmante respaldada aquí por el
Garante, estuvo incluida dentro del esquema de montos a cubrir entregado por el Contratista
y éste cumplió con los requisitos contenidos en el inciso (c) de la Cláusula 15.2 del Contrato
a entera satisfacción del Beneficiario y optó por determinar el monto garantizado en términos
del inciso (a) de la presente Cláusula.

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de la Empresa Firmante en relación con las
obligaciones aquí garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier
otra parte como resultado de cualquier procedimiento de quiebra, insolvencia, reorganización
o cualquier otro.

CLÁUSULA 3
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad jurídica para
la celebración y cumplimiento de esta Garantía; (ii) ha cumplido con todos los requerimientos
corporativos y de otra naturaleza necesarios para la celebración y cumplimiento de esta
Garantía; (iii) ha obtenido todas las autorizaciones corporativas y de otra naturaleza
necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta Garantía
constituye una obligación legal, válida y vinculante de dicho Garante la cual puede hacerse
valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a cualquier
circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta Garaniía y
la aplicación de dicha disposición a otras circunstancias no deberá verse afectada por tal
circunstancia.

4 ÁREA CONTRACTUAL OGARRIO »

EN
Contrato No. CNH-A4.0GARRIO/2018

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación federal
de los Estados Unidos Mexicanos.

(b)  ElGarante y el Beneficiario convienen que lo establecido en la Cláusula 24 le
será aplicable a cualquier controversia derivada o relacionada con esta Garantía. El Garante
acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral en virtud de esta
Garantía podrá consolidarse con cualquier otro que involucre hechos o aspectos legales en
común que hubiera sido iniciado en virtud del Contrato. Cuando haya necesidad de que las
partes del arbitraje nombren a algún miembro del tribunal, el Garante y, en su caso el
Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

(c)  ElGarante conviene en pagar todos los Costos, gastos y honorarios razonables
y documentados, incluyendo honorarios de abogados, en que el Beneficiario pueda incurrir

en la ejecución de esta Garantía.

CLÁUSULA 6
OTIFICACIONES

Cualquier notificación u Otra comunicación relacionada con esta Garantía deberá de
hacerse por escrito y entregarse personalmente, por mensajería, por correo certificado o
registrado (o en una forma sustancialmente similar al correo) en la forma siguiente:

Sia la CNH:
Si a la Empresa Firmante:
Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por escrito

a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las notificaciones.
7

5 ÁREA CONTRACTUAL OGARRIO Y
El 14

Contrato No. CNH-A4,0GARRIO/2018

Cualquier notificación u otra comunicación, deberá de considerarse que ha sido realizada al
momento de recepción por el destinatario. Todas las comunicaciones en relación con esta
Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta Garantía
será únicamente para efectos de conveniencia y no será considerada para la interpretación de
la misma.

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares separados,
cada uno de las cuales cuando sea firmado y entregado se considerará un original, pero todos
los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la fecha
mencionada al principio de la misma,

tt)

Como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS .
Como Beneficiario :

Por:
Nombre:
Título:

15 6 ÁREA CONTRACTUAL OGARRIO
Conitrato No, CNH-A4.0GARRIO/2018

CONTRATO DE GARANTÍA
Formato B
El presente Contrato de Garantía (la “Garantía”) se suscribe el __ de de
por , Una empresa organizada y existente conforme a las leyes de en

calidad de garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en
adelante, el “Beneficiario”), en relación con el Contrato para la Extracción de Hidrocarburos
bajo la Modalidad de Licencia, de fecha __ de de suscrito entre el Beneficiario
por una parte, y (la “Empresa Firmante”) por la otra, (según el mismo
vaya a ser modificado de acuerdo con sus términos, el “Contrato”). Todos los términos
escritos con mayúscula inicial pero no definidos de otra forma en esta Garantía tendrán el
significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) El Garante, en este acto de manera subsidiaria e irrevocable, garantiza
al Beneficiario, el pago total, puntual y completo de cualesquiera cantidades que la Empresa
Firmante deba pagar al Beneficiario en virtud del Contrato, así como el cumplimiento puntual
y oportuno de todas y cada una de las obligaciones de la Empresa Firmante, de conformidad
con el Contrato. Esta Garantía constituye una garantía de pago y de cumplimiento y no
meramente de cobranza, la cual deberá permanecer en pleno vigor y efecto hasta que todas
las obligaciones de la Empresa Firmante garantizadas por la misma, sean pagadas o
cumplidas en su totalidad, sujeto a lo dispuesto en la Cláusula 16.7 del Contrato y la cláusula
2 de esta Garantía.

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en
virtud del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la
garantía del Garante no será liberada, extinguida o de otra forma afectada por: (i) cualesquiera
cambios en el nombre, actividades autorizadas, existencia legal, estructura, personal o
propiedad directa o indirecta de la Empresa Firmante; (ii) insolvencia, quiebra,
reorganización o cualquier otro procedimiento similar que afecte a la Empresa Firmante o a
sus respectivos activos, o (iii) cualquier otro acto u omisión o retraso de cualquier tipo de la
Empresa Firmante, el Beneficiario o cualquier otra Persona. La garantía cubrirá
especificamente obligaciones contenidas dentro del Contrato y por ningún motivo será
ejecutada por aquellas que deriven de responsabilidad extracontractual de cualquier índole a
las que le será aplicable el marco normativo correspondiente independientemente de lo
contenido en el Contrato y en la Garantía.

(c) En la medida permitida por la Normatividad Aplicable, el Garante
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento o
garantía adicional de su parte, las obligaciones de la Empresa Firmante aquí garantizadas

7 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

podrán ser en ocasiones, de conformidad con el Contrato, renovadas, ampliadas,
incrementadas, aceleradas, modificadas, reformadas, transigidas, renunciadas, liberadas o
rescindidas, todo lo anterior sin impedir o afectar la obligación del Garante conforme a esta
Garantía.

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de la Empresa Firmante en relación con las
obligaciones aquí garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier
otra parte como resultado de cualquier procedimiento de quiebra, insolvencia, reorganización
o cualquier otro.

CLÁUSULA 3 .
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad
jurídica para la celebración y cumplimiento de esta Garantía; (ii) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (iii) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a
cualquier circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta
Garantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA $
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos, :

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 24 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral
en virtud de esta Garantía podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato, Cuando haya

8 ÁREA CONTRACTUAL OGARRIO

5
Contrato No. CNH-A4.OGARRI0/2018

necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

(c) El Garante conviene en pagar todos los Costos, gastos y honorarios
razonables y documentados, incluyendo honorarios de abogados, en que el Beneficiario
pueda incurrir en la ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía
deberá de hacerse por escrito y entregarse personalmente, por mensajería, por correo
certificado o registrado (o en una forma sustancialmente similar al correo) en la forma
siguiente:

Sia la CNH:

Si a la Empresa Firmante:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por
escrito a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las
notificaciones. Cualquier notificación u otra comunicación, deberá de considerarse que ha
sido realizada al momento de recepción por el destinatario. Todas las comunicaciones en
relación con esta Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta
Garantía será únicamente para efectos de conveniencia y no será considerada para la
interpretación de la misma,

ol 9 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares
separados, cada uno de las cuales cuando sea firmado y entregado se considerará un original,
pero todos los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la
fecha mencionada al principio de la misma.

¡I

Como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario

Por:
Nombre:
Título:

10 ÁREA CONTRACTUAL OGARRIO
Contrato No, CNH-A4.0GARRIO/2018

ANEXO 3

PROCEDIMIENTOS PARA DETERMINAR LAS
CONTRAPRESTACIONES

ÁREA CONTRACTUAL OGARRIO

e
SY,
Contrato No. CNH-A4.OGARRIO/2018

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES

El presente Anexo establece los términos y condiciones bajo los cuales deberá realizarse el
cálculo y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes
durante la vigencia del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre
Hidrocarburos vigente al momento del fallo por el que se adjudicó el Contrato.
1. Precio Contractual
1,1. El Precio Contractual para cada tipo de Hidrocarburo será determinado con base
en lo previsto en la Ley de Ingresos sobre Hidrocarburos, conforme al
procedimiento establecido en este Anexo 3.
1.2. Para cada Período se calcularán las Contraprestaciones considerando el Precio
Contractual! de cada tipo de Hidrocarburo, que se determinará de acuerdo con los
criterios establecidos en este Anexo 3,

1.3. Para los efectos de este Anexo 3 se entenderá por f el subíndice correspondiente
al Período. En el caso que las Actividades Petroleras se realicen en un Periodo
que no comprenda el Mes completo, el Período será el número de Días que
efectivamente operó este Contrato.

1.4, — El Precio Contractual del Petróleo se determinará por Barril conforme a lo
siguiente:

(a) En caso que, durante el Período, el Contratista comercialice al menos el

cincuenta por ciento (50%) del volumen de Petróleo producido en el Área
Contractual y medido en los Puntos de Medición en el Período, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado), el Precio Contractual del Petróleo en el Período en
el que se registre la comercialización será igual al precio de venta promedio
observado, ponderado por el volumen que en cada caso corresponda, al que el
Contratista haya realizado o comprometido la comercialización.
En el caso de cualquier volumen que el Contratista venda o entregue a una
Filial o parte relacionada, que sea a su vez comercializado a un tercero sin
algún tratamiento o procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual del Petróleo en
el Período.

(b) Si al finalizar el Período correspondiente no se ha registrado comercialización
bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta
por ciento (50%) del volumen de Petróleo producido en el Área Contractual y
medido en los Puntos de Medición en el Período, el Precio Contractual del
Petróleo se calculará a través del uso de la fórmula correspondiente, en
función del grado API y contenido de azufre correspondiente al Petróleo
extraído en el Área Contractual en el Período. Lo anterior considerando los
precios para los crudos marcadores Light Louisiana Sweet (LLS) y Brent,

2 ÁREA CONTRACTUAL OGARRIO

Y)
Contrato No. CNH-A4.O0GARRIO/2018

publicados en el Período por una compañía internacional especializada en la
publicación de información de referencia sobre precios, de acuerdo a lo
siguiente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo producido en el Área Contractual y medido en los
Puntos de Medición en el Período, el Precio Contractual del Petróleo será
el promedio de los precios calculados a través del uso de la fórmula
correspondiente a la fecha de cada operación de comercialización,
utilizando los precios de los marcadores de dicha fecha o, en caso de no
existir, el último valor publicado anterior a la fecha de la transacción,
ponderado de acuerdo con el volumen involucrado en cada transacción
realizada en el Período.

ii. — Si no se realizó comercialización, debido a que el volumen de Petróleo
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad o custodia del Contratista, el Precio
Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente, considerando el promedio simple de los precios de los
marcadores durante el Período.

Las fórmulas para calcular el Precio Contractual del Petróleo referidas son:

Grado API del Petróleo
crudo extraído en el Área
Contractual

API < 21.02 PC», = 0.468 : LLS, + 0.524 + Brent; — 4.6305
21.0% < API < 31.1% | PCp,= 0.387 * LLS, + 0.570 » Brent, — 1.625 * $

Fórmula aplicable para la determinación del Precio
Contractual del Petróleo

31.1% < API < 39,0? PCp: = 0.263 * LLS, + 0,709 : Brent; — 1.574: 5
39.0? < API PCp 1 = 0.227 * LLS; + 0.749 : Brent;

Donde:

PCp ; = Precio Contractual del Petróleo en el Período £.

API= Parámetro de ajuste por calidad, utilizando el promedio ponderado de
Grados API del Petróleo producido en el Área Contractual en el Período £.
LLS,= Precio promedio de mercado del Crudo Light Louisiana Sweet (LLS)
en el Período £.

Brent¿= Precio promedio de mercado del Crudo Brent en el Período t.

S= Parámetro de ajuste por calidad, utilizando el valor del porcentaje
promedio ponderado de azufre en el Petróleo producido en el Área Contractual
considerando dos decimales (por ejemplo, si es 3% se utiliza 3.00).

3 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

Las fórmulas para determinar el Precio Contractual contenidas en este
Contrato deberán ser actualizadas para reflejar los ajustes estructurales en el
mercado de los Hidrocarburos, con base en la información que la Secretaría
de Hacienda publique en el reporte anual al que se refiere el artículo 5 de la
Ley de Ingresos sobre Hidrocarburos. En dicho reporte se establecerán las
claves de identificación de los precios de los crudos marcadores LLS y Brent.
En caso que los precios de los crudos marcadores LLS y Brent dejen de ser
publicados, la Secretaría de Hacienda establecerá una nueva fórmula
considerando otros erudos marcadores que sean comercializados con liquidez
y que sean representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta del Petróleo se determine con base en un precio regulado, se
podrá utilizar el precio de dicha transacción para la determinación del Precio
Contractual sujeto a las reglas aplicables a los precios de transferencia
establecidas en el Anexo 4.

En caso que en el mercado exista un tipo de Petróleo que presente las mismas
características de calidad (mismos grados API y mismo contenido de azufre)
que el Petróleo producido en el Área Contractual durante el Período
correspondiente, el Precio Contractual del Petróleo a emplear conforme este
inciso (b), podrá ser calculado considerando el precio de mercado del Petróleo
referido que sea libre a bordo (Free on board/"FOB ”), en sustitución del valor
estimado a través de la fórmula correspondiente.

Para efectos del párrafo anterior, el Contratista deberá presentar la
documentación con información verificable, publicada en el Período por una
compañía internacional especializada en la publicación de información de
referencia sobre precios, que demuestre que el tipo de Petróleo propuesto
posee los mismos grados API y mismo contenido de azufre que el Petróleo
producido en el Área Contractual, conforme las mediciones que realice la
CNH en el Período.

En caso que el Precio Contractual del Petróleo en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de las fórmulas establecidas en el inciso (b) de este numeral, y que
durante el Período de que se trate exista comercialización de Petróleo con base
en Reglas de Mercado por parte del Contratista conforme al inciso (a) de este
numeral, el Precio Contractual del Petróleo en el Periodo se determinará
conforme a la siguiente fórmula, siempre que la diferencia entre el precio
estimado por la fórmula y el precio observado en la comercialización de
Petróleo con base en Reglas de Mercado en el Período £ sea menor o igual al
cincuenta por ciento (50%) del precio observado:

4 ÁREA CONTRACTUAL OGARRIO

y

/
Contrato No. CNH-44.0GARRIO/2018

ñ 162 162
_ PreciOcomerciatización: X Dizo VPe,c-i— Ejor V Cp
PA A AAA
PL

Donde:
PC» ¿ = Precio Contractual del Petróleo en el Período t.
PreciOcomerciatización, = Precio observado en la comercialización de
Petróleo con base en Reglas de Mercado en el Período t.
¡52 VP, ;-.: =Sumatoria del volumen de producción del Petróleo registrado
en el Punto de Medición en los Períodos t, t — 1 y en su caso, t — 2.
1 V Cp, ¡=Sumatoria del Valor Contractual del Petróleo en el Periodo t —
1, y en Su caso, t— 2,
VPp¿= Volumen de producción de Petróleo registrado en el Punto de
Medición en el Período £.
En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado
en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Petróleo en el Período se determinará de
la siguiente forma:
i. Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:
PCp, = PreciOcomerciatización, X 1.5
li, Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será:
PCp+ = PreciOcomerciatización: X 0.5
Cualquier variación en el Valor Contractual del Petróleo producido en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (c) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de este
Anexo 3.
(d) Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Petróleo, el Contratista deberá haber comunicado previamente al cierre del
Período, las características relevantes de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Petróleo y el precio promedio ponderado
que obtenga, derivados de la comercialización del Petróleo que le corresponda
como Contraprestaciones.
1.5. El Precio Contractual de los Condensados se determinará por Barril conforme a
lo siguiente:

(a) En caso que, durante el Período, el Contratista comercialice al menos el

5 ÁREA CONTRACTUAL OGARRIO

ye
BM,
(b)

Contrato No. CNH-A4.0GARRIO/2018

cincuenta por ciento (50%) del votumen de Condensados producido en el Área

Contractual y medido en los Puntos de Medición en el Período, con base en

Reglas de Mercado o exista el compromiso de dicha comercialización,

incluyendo contratos de venta de largo plazo en los que el precio se determine

por Reglas de Mercado, el Precio Contractual de los Condensados en el

Período en el que se registre la comercialización será igual al precio de venta

promedio observado, ponderado por el volumen que en cada caso

corresponda, al que el Contratista haya realizado o comprometido la
comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una

Filial o parte relacionada, que sea a su vez comercializado a un tercero sin

algún tratamiento o procesamiento intermedio, el precio de venta y el volumen

correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual de los

Condensados en el Período.

Si al finalizar el Período correspondiente, no se ha registrado comercialización

bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta

por ciento (50%) del volumen de Condensados producido en el Área

Contractual y medido en los Puntos de Medición en el Período, el Precio

Contractual de los Condensados se calculará considerando el precio promedio

para el crudo marcador Brent publicado en el Período f por una compañía

internacional especializada en la publicación de información de referencia
sobre precios, de acuerdo a lo siguiente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados producido en el Área Contractual y medido en
los Puntos de Medición en el Período, el Precio Contractual de los
Condensados será el promedio de los precios calculados mediante fórmula
a la fecha de cada operación de comercialización o, en caso de no existir,
el último valor publicado anterior a la fecha de la transacción, utilizando
los precios del crudo marcador de dicha fecha, ponderado de acuerdo al
volumen involucrado en cada transacción realizada en el Periodo.

ii. Si no se realizó comercialización debido a que el volumen de
Condensados producido en el Periodo y registrado en el Punto de
Medición se mantuvo almacenado bajo la propiedad o la custodia del
Contratista, el Precio Contractual de los Condensados se calculará a través
del uso de la fórmula correspondiente, considerando el promedio simple
del precio del marcador durante el Período.

La fórmula para calcular el Precio Contractual de los Condensados es:
PCc. = 0.815Brentp, — 1.965
Donde:

PCc.: = Precio Contractual de los Condensados en el Período f.
Brentp¿= Precio del Crudo Brent en el Período t.

6 ÁREA CONTRACTUAL OGARRIO

$

E,
(o)

Contrato No. CNH-A4,OGARRIO/2018

La fórmula para determinar el Precio Contractual contenida en este Contrato
deberá ser actualizada para reflejar los ajustes estructurales en el mercado de
los Hidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anual al que se refiere el artículo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerá la clave de identificación
del precio del crudo marcador Brent.
En caso que el precio del crudo marcador Brent deje de ser publicado, la
Secretaría de Hacienda establecerá una nueva fórmula considerando otro u
otros marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.
En caso que la comercialización se realice con partes relacionadas o que el
precio de venta de los Condensados se determine con base en un precio
regulado, se podrá utilizar el precio de dicha transacción para la determinación
del Precio Contractual sujeto a las reglas aplicables a los precios de
transferencia establecidas en el Anexo 4.
En caso que el Precio Contractual de los Condensados en el Periodo inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a
través de la fórmula establecida en el inciso (b) de este numeral, y que durante
el Periodo de que se trate exista comercialización de Condensados con base
en Reglas de Mercado por parte del Contratista conforme al inciso (a) de este
numeral, el Precio Contractual de los Condensados en el Período se
determinará conforme a la siguiente fórmula, siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de los Condensados con base en Reglas de Mercado en el Período t sea menor
o igual al cincuenta por ciento (50%) del precio observado:
PreciOcomerciatización: X Di29 VPeei = RV Ccp

Ple: = VPe:

Donde:

PC; = Precio Contractual de los Condensados en el Período t.

PreciOcomerciatización, = Precio observado en la
comercialización de Condensados con base en Reglas de Mercado en el
Período £.

162

ico VPc:-¡= Sumatoria del Volumen de Producción de Condensados
registrado en el Punto de Medición en los Períodos t, t — 1 y en su caso, t —
2.

pa VCc.:-¡ = Sumatoria del Valor Contractual de los Condensados en el
Período t — 1, y en su caso, t — 2.
VP¿¿= Volumen de Producción de Condensados registrado en el Punto de
Medición en el Período t.
En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Condensados con base en Reglas de
Mercado en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual de los Condensados en el Período se

7 ÁREA CONTRACTUAL OGARRIO

y
rd
(d)

1.6.

(a)

(b)

Contrato No. CNH-A4.0GARRIO/2018

determinará de la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio
Contractual será:
PC¿; = PreciOcomerciatización, X 1.5
ii. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será:
PC¿; = PreciOcomerciatización, X 0.5

Cualquier variación en el Valor Contractual de los Condensados producidos
en el Período inmediato anterior o en los dos Períodos inmediatos anteriores,
que persista considerando la determinación del Precio Contractual conforme
lo establecido en este inciso (c) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4.4 de este
Anexo 3.
Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual de los
Condensados, el Contratista deberá haber comunicado previamente al cierre
del Período las características relevantes de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Condensados y el precio promedio
ponderado que obtenga, derivados de la comercialización de los Condensados
que le correspondan como Contraprestaciones.

El Precio Contractual del Gas Natural y de sus componentes se determinará, por

separado, por unidad calórica (millón de BTU) conforme a lo siguiente:

El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, el valor unitario y el volumen que corresponda a la
comercialización del Gas Natural (metano) y de cada uno de sus otros
componentes (etano, propano y butano).

En caso que, durante el Período, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Gas Natural producido en el Área
Contractual y medido en los Puntos de Medición en el Período, con base en
Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado), el Precio Contractual del Gas Natural en el Período
en el que se registre la comercialización será igual al precio de venta promedio
observado, ponderado por la equivalencia calórica en millones de BTU del
volumen que en cada caso corresponda, al que el Contratista haya realizado o
comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento

8 ÁREA CONTRACTUAL OGARRIO
(0)

(d)

Contrato No. CNH-A4.0GARRI0/2018

o procesamiento intermedio, el precio de venta y el volumen correspondientes
a la transacción de la Filial o parte relacionada con el tercero podrán ser
considerados en el cálculo del Precio Contractual del Gas Natural en el
Período.

Si al finalizar el Periodo correspondiente el Contratista comercializó menos
del cincuenta por ciento (50%) del volumen de Gas Natural producido en el
Área Contractual y medido en los Puntos de Medición en el Período con base
en Reglas de Mercado, el Precio Contractual del Gas Natural será el promedio
de los precios que fije la Comisión Reguladora de Energía para el punto en el
que el Gas Natural producido al amparo de este Contrato ingrese en el Sistema
de Transporte y Almacenamiento Nacional Integrado a la fecha de cada
operación de comercialización o, en caso de no existir, el último valor
publicado anterior a la fecha de la transacción, ponderado por la equivalencia
calórica en millones de BTU del volumen involucrado en cada transacción
realizada en el Período.

En caso que no hubiera una determinación de la Comisión Reguladora de
Energía, el Precio Contractual del Gas Natural se determinará de conformidad
con los mecanismos establecidos por la Secretaría de Hacienda en el reporte
anual al que se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos.
En caso que la comercialización se realice con partes relacionadas o que el
precio de venta del Gas Natural o de alguno de sus componentes se determine
con base en un precio regulado, se podrá utilizar el precio de dicha transacción
para la determinación del Precio Contractual sujeto a las reglas aplicables a
los precios de transferencia establecidas en el Anexo 4,

En caso que el Precio Contractual del Gas Natural en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores hayan sido determinados
a través de la fórmula establecida en el inciso (c) de este numeral, y que
durante el Período de que se trate exista comercialización del Gas Natural con
base en Reglas de Mercado por parte del Contratista conforme al inciso (b) de
este numeral, el Precio Contractual del Gas Natural en el Período se
determinará conforme a la siguiente fórmula, siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de Gas Natural con base en Reglas de Mercado en el Periodo £ sea menor o
igual al cincuenta por ciento (50%) del precio observado:

A 162 162
PreciOcomerciatización; X Dico VPai-i 7 15 V Cos;
VPar

PCa:=

Donde:
PCc + = Precio Contractual del Gas Natural en el Período t.
PreciOcomercialización, = Precio observado en la comercialización de Gas
Natural con base en Reglas de Mercado en el Periodo t.

Sa VPgc-¡ =Sumatoria del Volumen de Producción de Gas Natural
registrado en el Punto de Medición en los Períodos £, t — 1 y en su caso, t —
2.

9 ÁREA CONTRACTUAL OGARRIO

US
7)
(e)

17.

Contrato No. CNH-A4.0GARRIO/2018

má VE¿:-¡=Sumatoria del Valor Contractual de Gas Natural en el Período
t—1, y en su caso, É— 2.
VP¿'= Vojumen de Producción de Gas Natural registrado en el Punto de
Medición en el Período t y expresado en su equivalencia calórica en millones
de BTU, según se trate de Gas Natural (metano) o de cada uno de los
componentes que lo constituyen (etano, propano y butano) en la proporción
que corresponda.
En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Gas Natural con base en Reglas de
Mercado en el Período t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Gas Natural en el Período se determinará
de la siguiente forma:
i. Siel precio estimado por la fórmula es mayor al precio observado, el Precio
Contractual será:
PCg 1: = PreciOcomerciatización: X 1.5
ii. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será:
PC¿: = PreciOcomerciatización, X 0.5

Cualquier variación en el Valor Contractual del Gas Natural producido en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (d) y el precio observado bajo Reglas de Mercado,
podrá ser solventada dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 4,4 de este
Anexo 3.
Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Gas Natural, el Contratista deberá haber comunicado previamente al cierre del
Período las características relevantes de la comercialización realizada
incluyendo los aspectos para determinar el precio aplicable con base en Reglas
de Mercado. Independientemente de lo anterior, el Contratista deberá reportar
los ingresos totales, el volumen de Gas Natural y el precio promedio
ponderado que obtenga, derivados de la comercialización del Gas Natural que
le correspondan como Contraprestaciones.
En cada Período, en el caso de ventas de Hidrocarburos por parte del Contratista
que no sean libres a bordo (Free on board/"FOB”) en el Punto de Medición, el
Precio Contractual en el Punto de Medición será el equivalente, en Dólares por
unidad de medida respectiva, de los ingresos netos observados recibidos por la
comercialización de cada tipo de Hidrocarburo, considerando los costos
necesarios observados de transporte, Almacenamiento, logística y todos los
demás costos incurridos para el traslado y comercialización de Hidrocarburos
entre el Punto de Medición y el punto de venta, dividido entre el volumen de
Petróleo crudo, Condensados y Gas Natural, según sea el caso, medido en el

10 ÁREA CONTRACTUAL OGARRIO
1.9.

1.10.

Contrato No. CNH-A44.0GARRIO/2018

Punto de Medición.

En estos casos, el Precio Contractual del Periodo se ajustará considerando una

reducción al valor establecido conforme los numerales 1.4 a 1.6 de este Anexo.

Dicha reducción será igual al resultado de dividir el costo total de transporte,

Almacenamiento y logística incurrido para cada tipo de Hidrocarburo y reportado

durante el Período entre el volumen de Hidrocarburos medido y el registrado en

el Período.

Para lo establecido en el numeral 1.7 anterior se considerarán únicamente los

costos que sean justificadamente necesarios, incluyendo la contratación de

servicios € infraestructura de transporte, Almacenamiento, tratamiento,
acondicionamiento, procesamiento, licuefacción (en el caso del Gas Natural),
comercialización y seguros.

En caso que el precio observado en la comercialización corresponda a un

producto que resulte de acondicionar los Hidrocarburos Netos producidos en el

Area Contractual con otros Hidrocarburos mediante la mezcla de ambas

corrientes de Hidrocarburos, el Precio Contractual deberá reflejar el valor que

corresponda al volumen de Hidrocarburos Netos producidos en el Área

Contractual, considerando el costo de los otros Hidrocarburos que se adquieran

para dicho acondicionamiento. El registro de información relativa al Precio

Contractual deberá acompañarse de la documentación soporte relacionada con la

comercialización y con la adquisición de dichos otros Hidrocarburos, así como

la documentación correspondiente a la metodología para distribuir el valor entre
los Hidrocarburos utilizados para componer el producto comercializado.

En cualquier caso, los costos a que se refiere este numeral deberán ajustarse a las

Reglas de Mercado. En caso que los costos mencionados resulten de acuerdos

con partes relacionadas, se deberán seguir las reglas relativas a los precios de

transferencia establecidas en el Anexo 4. Los costos a que hace referencia este
numeral serán sujetos de las actividades de verificación que corresponden a la

Secretaría de Hacienda.

No se incluirán entre los costos necesarios de transporte, Almacenamiento y

logística a que hace referencia el numeral 1.7 de este Anexo, los siguientes:

(a) Los costos por el servicio de comercialización o costos financieros asociados
a la cobertura de dichos Hidrocarburos;

(b) Intereses u otros costos asociados al financiamiento de las actividades;

(c) Los costos que resulten de negligericias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la
Normatividad Aplicable;

(d) Los costos asociados a la atención de derrames o emergencias ambientales
que sean resultado de acciones negligentes o dolosas del Contratista;

(e) Las Obligaciones de Carácter Fiscal que resulten aplicables, y

(1) Las sanciones o penalizaciones.

La información y documentación relativa a la determinación de los Precios

Contractuales deberá ser presentada y registrada mediante el sistema informático

que el Fondo ponga a disposición del Contratista.

ml ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

2. Valor Contractual de los Hidrocarburos en el Período t:

2.1.

2.2.

E

(a)

(b)

El Valor Contractual de los Hidrocarburos será determinado con base en el
volumen de Hidrocarburos Netos por tipo de Hidrocarburo usando la siguiente
fórmula:

VCH, =V Cp + VCg: + V Cc
Donde:

VCH¿= Valor Contractual de los Hidrocarburos en el Período t.
VCp:= Valor Contractual del Petróleo en el Período t.

VC6 ¿7 Valor Contractual del Gas Natural en el Período t.
VC¿¿- Valor Contractual de los Condensados en el Período £.

En caso que, derivado de situaciones de emergencia o siniestro ocurran derrames
de Hidrocarburos, para el cálculo del Valor Contractual de cada uno de los
Hidrocarburos se considerarán los volúmenes de Hidrocarburos que sean
recuperados en las actividades de respuesta a dichas situaciones de emergencia o
siniestro.

Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las
siguientes fórmulas:
Valor Contractual del Petróleo en el Periodo t:
VCp: = PCp¿ * VPp;
Donde:

VCp = Valor Contractual del Petróleo en el Período t.

PC» ¿= El Precio Contractual del Petróleo en el Período t: El precio del
Petróleo producido en el Área Contractual, en Dólares por Barril, que se
determina cada Período en el Punto de Medición, conforme al numeral 1.4 de
este Anexo 3.

VPp ;= Volumen neto de producción de Petróleo registrado en el Punto de
Medición en el Período £.

Valor Contractual de los Condensados en el Período £:
VCcr = PCor*VPes

Donde:

VC¿¿= Valor Contractual de los Condensados en el Período t.

PC¿¿= El Precio Contractual de los Condensados en el Período £: El precio de
los Condensados producidos en el Área Contractual, en Dólares por Barril,
que se determina cada Período en el Punto de Medición, conforme al numeral
1.5 de este Anexo 3.

VP¿:= Volumen neto de Producción de Condensados registrado en el Punto
de Medición en el Periodo t.

12 ÁREA CONTRACTUAL OGARRIO y

sy)
(0)

Contrato No. CNH-A4.OGARRIO/2018

Valor Contractual de Gas Natural en el Período t:
VCo: =D) PCgss *VPogs
i

Donde:

VC6¿= Valor Contractual del Gas Natural en el Período t.

i = Cada uno de los productos que constituyen el Gas Natural y sus líquidos,
según se trate de metano, etano, propano o butano.

PC«: ¡7 El Precio Contractual de cada componente que constituye el Gas
Natural y sus líquidos en el Período t, en Dólares por milión de BTU, que se
determina cada Período en el Punto de Medición, conforme al numeral 1.6 de
este Anexo 3.

VP¿ ¡7 Volumen neto de Producción, registrado en el Punto de Medición en
el Período t y expresado en su equivalencia calórica en millones de BTU,
según se trate de Gas Natural (metano) o de cada uno de sus líquidos (etano,
propano y butano).

3. Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos
3.1. El Estado recibirá el trece por ciento (13%) del Valor Contractual de los

Hidrocarburos para el Mes de que se trate.

3.2 La Contraprestación como porcentaje del Valor Contractual de los

Hidrocarburos se ajustará de conformidad con el Mecanismo de Ajuste
establecido en el numeral 4,3 de este Anexo 3.

4. Procedimientos para calcular las Contraprestaciones

4.1.

Regalías

El monto de las Regalías se determinará para cada tipo de Hidrocarburo mediante
la aplicación de la tasa correspondiente al Valor Contractual del Petróleo, al
Valor Contractual del Gas Natural y al Valor Contractual de los Condensados
producidos en el Período. En el caso del Gas Natural, el monto de Regalías se
determinará por separado según se trate de Gas Natural (metano) o de cada uno
de sus líquidos (etano, propano y butano) considerando la tasa y el Valor
Contractual que a cada uno corresponda, determinados con base en el Precio
Contractual y el volumen de cada uno de los productos mencionados.

El mecanismo para la determinación de las Regalías será ajustado cada Año en
el Mes de enero considerando la primera publicación de variación anual
observada en el Mes de diciembre del Año previo (en adelante 7r,,_,) del Índice
de Precios al Productor de los Estados Unidos de América o el que lo sustituya,
tomando el Año 2017 como Año base.

El proceso para determinar los montos a pagar será el siguiente:

(a)

Al Valor Contractual del Petróleo, se le aplicará la siguiente tasa:
i. Cuando el Precio Contractual del Petróleo sea inferior a A,,, se aplicará la

13 ÁREA CONTRACTUAL OGARRIO

3 y,
Contrato No. CNH-44.0GARRIO/2018

siguiente:
Tasa = 7.5%
Para ajustar por inflación, la actualización del parámetro A, se realizará
anualmente de acuerdo con la siguiente fórmula:
An = An-1 + (14 Tp)
Donde A, toma valores desde el Año base hasta el último Año en el que haya
referencia, Az = 45.95 a en el Año base y n indica el Año correspondiente,

ii. Cuando el Precio Contractual del Petróleo sea mayor o igual a Ay:
Tasa = [(B, * Precio Contractual del Petróleo) + 1.51%

Para ajustar por inflación, la actualización del parámetro B,, se realizará
anualmente de acuerdo a la siguiente fórmula:

Era
* (141)

Donde B,, toma valores desde el Año base hasta el último Año en el que haya
referencia, B, = 0.131 en el Año base y n indica el Año correspondiente.

(b) Al valor Contractual del Gas Natural Asociado, se le aplicará la siguiente tasa:
Precio Contractual del Gas Natural

Tasa =
Cn

Para ajustar por inflación, la actualización del parámetro C, se realizará
anualmente de acuerdo a la siguiente fórmula:

CA)

Donde C,, toma valores desde el Año base hasta el último Año en el que haya
referencia, C¿ = 95.74 en el Año base y n indica el Año correspondiente.

(c) Al Valor Contractual del Gas Natural No Asociado, se le aplicará la siguiente
tasa:
i. Cuando el Precio Contractual del Gas Natural No Asociado sea menor o
igual a D,,, la Tasa será de 0%.
Para ajustar por inflación, la actualización del parámetro D, se realizará
anualmente de acuerdo a la siguiente fórmula:

Da = Dp-1 *(1+ Mp1)

Donde D,, toma valores desde el Año base hasta el último Año en el que haya

referencia, D,= 4,79 22 en el Año base y n indica el Año
MMBTU

correspondiente.

14 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-44.0GARRIO/2018

ii. Cuando el Precio Contractual del Gas Natural sea mayor a D,, y menor a

Es, la tasa se calculará de acuerdo a la siguiente fórmula:

(Precio Contractual del Gas Natural — D,) x 60.5 %
Precio Contractual del Gas Natural

Tasa =

Para ajustar por inflación, la actualización del parámetro E, se realizará
anualmente de acuerdo a la siguiente fórmula:

En = En-1* (14 TTp-1)

Donde E., toma valores desde el Año base hasta el último Año en el que haya

: USD gs
referencia, Ez = 5.26 ro el Año base y n indica el Año

correspondiente.

iii, Cuando el Precio Contractual del Gas Natural sea mayor o igual a E,,:
_ Precio Contractual del Gas Natural

Tasa
Fa
Para ajustar por inflación, la actualización del parámetro F, se realizará
anualmente de acuerdo con la siguiente fórmula:

EL Fno1 * (14 Tp-1)

Donde F, toma valores desde el Año base hasta el último Año en el que haya
referencia, F, = 95.74 en el Año base y n indica el Año correspondiente.

(d) Al Valor Contractual de los Condensados se le aplicará la siguiente tasa:
i. Cuando el Precio Contractual de los Condensados sea inferior a G,,, se
aplicará la siguiente:
Tasa = 5%

Para ajustar por inflación, la actualización del parámetro G, se realizará
anualmente de acuerdo con la siguiente fórmula:

Gp = Grs * (14 7-1)

Donde G,, toma valores desde el Año base hasta el último Año en el que haya

referencia, G, = 57.44 a en el Año base y n indica el Año correspondiente.

Ti. Cuando el Precio Contractual de los Condensados sea mayor o igual a G,,:
Tasa = [(H, * Precio Contractual de los Condensados) — 2.51%

Para ajustar por inflación, la actualización del parámetro H,, se realizará
anualmente de acuerdo con la siguiente fórmula:

15 ÁREA CONTRACTUAL OGARRIO

y»
4.2.

43.

(a)

Contrato No. CNH-A4.OGARRIO/2018

Hn-
Mn = n-1
(14 Ta)
Donde H,, toma valores desde el Año base hasta el último Año en el que haya
referencia, con Hz = 0,131 en el Año base y n indica el Año correspondiente.

El índice de precios al productor de los Estados Unidos de América a que se
refiere esta sección corresponderá al primer índice publicado para el Mes de
diciembre del Año inmediato anterior por el Bureau of Labor Statistics de los
Estados Unidos de América, con identificación WPU00000000 sin ajuste
estacional, que corresponde al índice de todas las mercancías, o en su caso, el que
lo sustituya por decisión de la institución emisora. En caso de ajustes o revisiones
a dicho índice de precios, prevalecerá la primera versión publicada. En caso de
modificación a la referencia de índice, la Secretaría de Hacienda deberá dar a
conocer la nueva referencia.
Cuota Contractual para la Fase Exploratoria
El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del
Estado Mexicano por la parte del Área Contractual que no cuente con un Plan de
Desarrollo aprobado por Ja CNH, se realizará en efectivo de conformidad con las
siguientes cuotas:
(a) Durante los primeros 60 Meses de vigencia del Contrato:

1,214.21 pesos mexicanos por kilómetro cuadrado.
(b)A partir del Mes 61 de vigencia del Contrato y hasta la terminación de su
vigencia:

2,903.54 pesos mexicanos por kilómetro cuadrado.

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad
con la Normatividad Aplicable, el primero de enero de cada Año, considerando
el Período comprendido desde el décimo tercer Mes inmediato anterior y hasta el
último Mes anterior a aquél en que se efectúa la actualización, aplicándoles el
factor de actualización que resulte de dividir el Índice Nacional de Precios al
Consumidor del Mes inmediato anterior al más reciente del Período, entre el
Índice Nacional de Precios al Consumidor correspondiente al Mes anterior al más
antiguo del Período, publicado por el Instituto Nacional de Estadística y
Geografía o en su caso el que lo sustituya.
Mecanismo de Ajuste
El Mecanismo de Ajuste aplicable se determinará de la siguiente forma,
dependiendo del tipo de Hidrocarburo de que se trate:
La tasa aplicable para determinar el monto de la Contraprestación como
porcentaje del Valor Contractual del Petróleo y de los Condensados que reciba
el Estado en cada Período, se calculará considerando un factor de ajuste de la
siguiente forma:
TRp; = Mo + ARp;

16 ÁREA CONTRACTUAL OGARRIO
lor

(b)

Contrato No, CNH-44,0GARRI0O/2018

Donde:
TRp,¿= Tasa aplicable al Valor Contractual del Petróleo y de los
Condensados producidos en el Área Contractual en el Período £.
Mo = Porcentaje minimo del Valor Contractual de los Hidrocarburos
producidos en el Área Contractual que corresponde al Estado al Inicio de
la vigencia del Contrato = trece por ciento (13%), en términos de lo
establecido en el numeral 3.1 de este Anexo 3.
AR»,= Factor de ajuste en el Período £.
El factor de ajuste (ARp,¿) se calculará con base en el promedio diario de
producción agregada de Petróleo y de Condensados registrada durante el Período
£ y los dos Periodos inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio | Fórmula aplicable para determinar el Factor de

diaria Ajuste
Or: < Upa ARp¿=0
Up, < < Y —U,
PA1 Qrr P2 ARpe = Max[0, Mp - Ros] (e 22)
Up 2 — Up,
Upz < Qpr AR» = Max[0, Mp — Rp¿]
Donde:

Qp= Promedio, en miles de barriles diarios, de la producción agregada de
Petróleo y de Condensados registrada durante el Período £ y los dos Periodos
inmediatos anteriores. En el primer y segundo Período en que exista
producción de Petróleo o Condensados, el valor de Qp¿ será el promedio de
la producción agregada desde el primer Período.
ARp.¿= Factor de ajuste en el Período £.
Rp, Tasa ponderada de Regalías por la producción de Petróleo y
Condensados correspondiente al Periodo +, que se determinará mediante la
división de la suma de las Regalías por Petróleo y las Regalías por
Condensados, entre la suma del Valor Contractual del Petróleo y el Valor
Contractual de Condensados. El monto de las Regalías referidas se establecerá
de acuerdo al numeral 4.1, inciso (a) si se trata de Petróleo o inciso (d) si se
trata de Condensados.
Mp = 20%.
Up ,= 30 mil barriles diarios.
Up2= 120 mil barriles diarios.
La tasa aplicable para determinar el monto de la Contraprestación como
porcentaje del Valor Contractual del Gas Natural que reciba el Estado en cada
Período, se calculará considerando un factor de ajuste de la siguiente forma:
TR¿: = Mo + ARG:
TR¿¿= Tasa aplicable al Valor Contractual del Gas Natural producido en
el Área Contractual en el Período £.
Mo = Porcentaje mínimo del Valor Contractual de los Hidrocarburos
producidos en el Área Contractual que corresponde al Estado al Inicio de

17 ÁREA CONTRACTUAL OGARRIO
44.

(a)

Contrato No. CNH-A4,OGARRIO/2018

la vigencia del Contrato = trece por ciento (13%), en términos de lo
establecido en el numeral 3.1 de este Anexo 3. :
ARG ¿= Factor de ajuste en el Período £.
El factor de ajuste (AR¿,.) se calculará con base en el promedio diario de
producción de Gas Natural registrada durante el Periodo t y los dos Periodos

inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio Fórmula aplicable para determinar el Factor
diaria de Ajuste

Ou: < Usa ARg¿=0

Ur < Que S Usa

Usa < Que

Donde:
Q6:= Promedio, en millones de pies cúbicos diarios, de la producción de
Gas Natural registrada durante el Período t y los dos Periodos inmediatos
anteriores. En el primer y segundo Período en que exista producción de
Gas Natural, el valor de Q¿ será el promedio de la producción agregada
desde el primer Período.
ARG,¿= Factor de ajuste en el Período t.
Rg,¿= La tasa ponderada aplicable al Valor Contractual del Gas Natural y
sus líquidos para determinar el monto de Regalías respectivas en el
Período t, a que se refiere el numeral 4.1, inciso (b), si se trata de Gas
Natural Asociado, o inciso (c), si se trata de Gas Natural No Asociado. La
tasa ponderada se determinará mediante la división del monto de Regalías
por Gas Natural y sus líquidos (considerando los componentes que le
constituyen, ya sea metano, ctano, propano o butano) entre el Valor
Contractual del Gas Natural.
M¿ = 10%.
Us,1= 80 millones de pies cúbicos diarios.
Us,2= 240 millones de pies cúbicos diarios,
Otros ajustes a las Contraprestaciones
La Secretaría de Hacienda establecerá ajustes al monto de la Contraprestación
como porcentaje del Valor Contractual de los Hidrocarburos, que permitan
restaurar el balance económico del Contratista de haberse mantenido las
condiciones económicas relativas a los términos fiscales prevalecientes al
momento en que se adjudicó el Contrato, en caso que: (i) se apliquen
contribuciones especificas a la industria de Exploración y Extracción de
Hidrocarburos distintas a las que estuviesen vigentes al momento del fallo por
el que se adjudicó el Contrato, respecto de dichas contribuciones, y que en
ningún caso podrán referirse a contribuciones de carácter general, o (ii) se

18 ÁREA CONTRACTUAL OGARRIO

541
(b)

Contrato No. CNH-A4,OGARRIO/2018

modifiquen elementos específicos a la industria de Exploración y Extracción
de Hidrocarburos para la determinación de las contribuciones vigentes al
momento del fallo por el que se adjudicó el Contrato, respecto de dichas
modificaciones. Para tal efecto la Secretaría de Hacienda establecerá el
mecanismo correspondiente.

La Secretaría de Hacienda, a través del Fondo, notificará al Contratista
respecto de cualquier ajuste a las Contraprestaciones que determine conforme
lo dispuesto en este numeral.

5. Procedimientos para el pago de Contraprestaciones

5.1.

(b)

52.

5.3.

En cada Período, las Partes recibirán las Contraprestaciones correspondientes,
conforme a la medición de volumen realizada y los Precios Contractuales
determinados de acuerdo con el numeral 1 de este Anexo 3, contemplando lo
siguiente:

(a)El Estado recibirá el pago, a través de transferencia electrónica, por parte del

Contratista de:

i. Las Regalías, en Dólares, correspondientes a cada tipo de Hidrocarburo
Producido en el Período.

ii. La Contraprestación como porcentaje del Valor Contractual de los
Hidrocarburos para el Estado, en Dólares, que se determine
considerando los ajustes establecidos en el numeral 4.3 de este Anexo,
correspondiente a cada Período,

iii. La Cuota Contractual para la Fase Exploratoria, en pesos mexicanos,
correspondiente a cada Periodo.

iv.  Ensucaso, el Bono a la Firma, en Dólares, que se determine como parte
de la Licitación.

El Contratista tendrá derecho a la transmisión onerosa de la propiedad de los

Hidrocarburos Producidos en el Área Contractual durante el Período,

conforme al numeral 5.10 del presente Anexo.

El Contratista deberá pagar en efectivo al Fondo las Contraprestaciones
establecidas en este Contrato en favor del Estado, a más tardar el Día 17 del
Período subsecuente. En caso que fuera un Día inhábil, el pago se efectuará el
Día Hábil siguiente.

Como caso excepcional, si el primer Período no comprende un Mes completo, el
pago de Contraprestaciones en favor del Estado que corresponda a dicho Período
se podrá realizar junto con el pago que corresponda al segundo Período.

El Contratista deberá determinar las Contraprestaciones y efectuar el pago
correspondiente, conforme a lo establecido en este Anexo 3. Para poder efectuar
el pago, el Contratista deberá haber registrado la información relativa a los
Precios Contractuales y al volumen de producción correspondiente, en el sistema
que el Fondo establezca para tal fin, a más tardar el día en que realice el pago
correspondiente, dentro de los primeros diez (10) Días Hábiles del Mes, de

19 ÁREA CONTRACTUAL OGARRIO

y

EN
5.4,

5.5,

5.6.

57.

5.8.

(a)

(b)

Contrato No. CNH-A4,OGARRIO/2018

conformidad con lo establecido en el numeral 1.18 del Anexo 4.

El Contratista podrá registrar la información contenida en el párrafo anterior sin
acompañar dicho registro de la documentación que lo soporte. En tales casos
contará con un plazo para presentar dicha documentación de hasta sesenta (60)
Días Hábiles después de haber hecho el registro correspondiente.
El volumen de cada Hidrocarburo Producido en el Período se determinará al
finalizar el mismo, conforme a la medición que se realice diariamente en el Punto
de Medición y que el Contratista reporte dentro de los primeros diez (10) Días
les. Asimismo, la CNH deberá presentar al Fondo la información
relativa a la producción del Contrato del Mes inmediato anterior dentro de los
primeros diez (10) Días Hábiles de cada Mes.
En caso que el Contratista no reporte la medición correspondiente en el plazo
señalado en el numeral anterior, o que existan discrepancias entre la información
presentada por el Contratista y por la CNH, el Fondo calculará las
Contraprestaciones en favor del Estado con base en la medición registrada por la
CNH.
En caso que el Contratista no registre en el sistema que el Fondo provea para tal
efecto la información o documentación relativa al Precio Contractual en uno o
más Periodos, el cálculo y la verificación de las Contraprestaciones en favor del
Estado se realizará con base en las fórmulas y disposiciones para la
determinación de precio establecidas en los numerales 1.4, inciso (b); 1.5, inciso
(b), y 1.6 inciso (c) de este Anexo 3.
Una vez que la información relativa a los Precios Contractuales y al volumen de
producción haya sido registrada en el sistema que se establezca para tal fin, el
Fondo calculará las Contraprestaciones en favor del Estado del Período de que
se trate. Cuando derivado de la información presentada por el Contratista y la
CNH, el Fondo advierta una discrepancia entre el monto de Contraprestaciones
en favor del Estado que resulten a partir de la información presentada y el monto
efectivamente pagado por el Contratista, el Fondo procederá conforme a lo
dispuesto en el numeral 5.8 de este Anexo,
Cualquier ajuste que se determine a las Contraprestaciones que haya pagado el
Contratista en favor del Estado conforme a lo establecido en el numeral 4.4 de
este Anexo, así como las diferencias en el monto de las Contraprestaciones en
favor del Estado que se identifiquen de conformidad con el numeral 5.7 anterior,
se solventará de acuerdo con lo siguiente:

El Fondo notificará al Contratista el ajuste o diferencia aplicable. La

notificación referida se sujetará a lo dispuesto en los numerales 3.38 a 3.42

del Anexo 4 de este Contrato.

El Fondo podrá optar por realizar las notificaciones en la dirección de correo

electrónico que para el efecto designe el Contratista o a través de los sistemas

electrónicos que el Fondo establezca o determine.

En caso que el ajuste resulte en un saldo en favor del Contratista, éste se

acreditará contra el monto correspondiente a las Contraprestaciones pagaderas

por el Contratista en el Período siguiente al que ocurra la determinación. En

20 ÁREA CONTRACTUAL OGARRIO

5.9.

a)

(b)

(c)

Contrato No. CNH-A4.OGARRIO/2018

este caso, el Fondo deberá emitir, junto con la notificación, un comprobante

en el que haga constar el saldo acreditable en favor del Contratista.
En caso que el ajuste resulte en un saldo en favor del Estado, el Contratista tendrá
cinco (3) Días Hábiles a partir de la notificación respectiva para cubrir el pago
respectivo. Si el Contratista no realiza el pago dentro de este plazo, estará
obligado a cubrir el monto del ajuste notificado por el Fondo más una
penalización diaria por mora que aplicará a partir del Día Hábil siguiente a aquel
en que se realice la notificación. La penalización se determinará como la tasa
diaria, capitalizable diariamente sobre el saldo pendiente respectivo, equivalente
en términos anuales a la Tasa de Interés Interbancaria de Equilibrio a 28 días
vigente al momento de la notificación respectiva más veinte puntos porcentuales
(THE 4 20%).
Tratándose de los Hidrocarburos extraídos durante las pruebas para determinar
las características de un yacimiento, el Contratista deberá pagar las
Contraprestaciones en favor del Estado, a más tardar el Día 17 del Período
siguiente a que el Contratista concluya la prueba y la evaluación correspondiente.
Para determinar las Contraprestaciones en favor del Estado a que se refiere este
numeral, el Valor de los Hidrocarburos extraídos durante las pruebas para
determinar las características del yacimiento se determinará considerando lo
siguiente:

El Precio Contractual del Petróleo se calculará a través del uso de la fórmula

correspondiente a un crudo de 25 grados API y 0% de azufre establecida en el

numeral 1.4 de este Anexo, inciso (b), considerando el promedio simple de los

precios de los marcadores correspondientes a la fecha de cada prueba.

El Precio Contractual del Condensado se calculará a través del uso de la

fórmula correspondiente en el numeral 1.5 de este Anexo, inciso (b),

considerando el promedio simple del precio del crudo marcador

correspondiente a la fecha de cada prueba.

El Precio Contractual del Gas Natural será determinado considerando los

precios a que se refiere el numeral 1.6 de este Anexo correspondientes a la

fecha de cada prueba.

En caso de que en la fecha de alguna prueba no exista alguno de los precios

utilizados para calcular el Precio Contractual, se deberá utilizar el último valor

publicado anterior a la fecha de prueba de que se trate.
Transmisión de la propiedad. El Estado transmitirá al Contratista la propiedad de
los Hidrocarburos producidos en el Área Contractual durante el Período,
conforme a las siguientes reglas:
(a)Para efectos de lo dispuesto en el inciso (b) del numeral 5.1 de este Anexo, los
Hidrocarburos extraídos dentro del Área Contractual y hasta el Punto de
Medición son propiedad del Estado. Sin perjuicio de lo anterior, el Contratista
tendrá la custodia y posesión de los Hidrocarburos en todo momento, por lo que
será responsable de trasladar los Hidrocarburos al Punto de Medición, conforme
a lo dispuesto en el Contrato y a la Normativa Aplicable.
(b)El Contratista tendrá derecho a la Contraprestación señalada en el inciso (b)
del numeral 5.1 de este Anexo, sólo cuando exista producción en el Área

21 ÁREA CONTRACTUAL OGARRIO
Sil

(a)

(b)

5.12.

Contrato No. CNH-44.0GARRIO/2018

Contractual, incluyendo la Extracción de Hidrocarburos durante las pruebas a
que se refiere el numeral 5.9 de este Anexo, por lo que en tanto no exista
producción, bajo ninguna circunstancia será exigible la Contraprestación en favor
del Contratista ni se le otorgará anticipo alguno.
(c)La entrega jurídica de los Hidrocarburos al Contratista será continua y la
transmisión de la propiedad del volumen de Hidrocarburos por. parte del Estado
al Contratista conforme al inciso (b) del numeral 5.1 de este Anexo se realizará
en la brida de salida del Punto de Medición, donde se llevarán a cabo los registros
diarios conforme a la Cláusula 10. Una vez que reciba los Hidrocarburos, el
Contratista podrá realizar la enajenación de los mismos y estará obligado al pago
de las Contraprestaciones que correspondan de conformidad con lo establecido
en el contrato y este Anexo.
Durante el Período, el Estado transmitirá al Contratista la propiedad de los
Hidrocarburos registrados conforme al párrafo anterior, en el Punto de Medición,
siempre que el Contratista se encuentre al corriente en el cumplimiento del pago
de las Contraprestaciones en favor del Estado que sean exigibles desde la Fecha
Efectiva y hasta el día en que se transmite la propiedad, conforme a los términos
del Contrato y de este Anexo. Los registros que se generen diariamente conforme
al presente numeral constituyen comprobantes de entrega al Contratista del
volumen que en ellos se asienten y surtirán los efectos del artículo 2284 del
Código Civil Federal.
(d) El Contratista será responsable de la custodia y posesión de los Hidrocarburos
en todo tiempo, es decir, tanto antes como después de que se lleve a cabo la
transmisión de la propiedad en el Punto de Medición, y en ningún caso se
efectuará la entrega física o real de los Hidrocarburos al Estado ni éste realizará
la entrega física o real de los mismos al Contratista. :
Una vez que la Contraprestación del Estado haya sido determinada y pagada,
incluyendo en su caso los ajustes que deriven de conformidad con lo establecido
en el numeral 6 de este Anexo, procederá lo siguiente:
La CNH y el Contratista firmarán un acta que deberá establecer el volumen
de los Hidrocarburos del Período por tipo de Hidrocarburo. Una copia del acta
deberá ser entregada al Fondo para sus registros.
El Fondo emitirá el certificado de pago correspondiente siempre y cuando el
Contratista se encuentre al corriente en el cumplimiento del pago de las
Contraprestaciones en favor del Estado y lo enviará a la CNH, con copia al
Contratista. La CNH entregará el certificado de pago al Contratista dentro de
los treinta (30) Días Hábiles posteriores a que haya recibido el mismo.
En caso de que el Contratista no realice el pago de las Contraprestaciones en
favor del Estado en el plazo indicado en el numeral 5.2 de este Anexo, el
Contratista será acreedor a una penalización por mora determinada a través de
una tasa diaria, equivalente en términos anuales a la Tasa de Interés Interbancaria
de Equilibrio a 28 días vigente al vencimiento del plazo referido en el numeral
5.2 de este Anexo más veinte puntos porcentuales (71/E + 20%), capitalizable
diariamente sobre el monto total en efectivo pendiente por pagar en favor del

22 ÁREA CONTRACTUAL OGARRIO
5.13,

Contrato No. CNH-A4.0GARRIO/2018

Estado.

En caso que, al finalizar el Período, el Contratista no realice el pago de las
Contraprestaciones o las penalizaciones aplicables que sean exigibles durante el
mismo en términos de lo establecido en este Anexo, el Fondo notificará a CNH
para que ésta proceda conforme lo previsto en este Contrato y en la Normatividad
Aplicable respecto de sanciones y de la recisión administrativa.

En caso de que proceda el finiquito conforme al numeral 21.6 del Contrato, éste
preverá la liquidación de las Contraprestaciones que no hubieren sido aún
exigibles y se hayan generado con motivo de la entrega jurídica de la Producción.

6. Procedimientos para la verificación de Contraprestaciones

6.1.
(a)

(b)

(0)

(d)

(e)

(0

(8)

6.2.
(a)

El Fondo:
Tendrá a su cargo la administración de los aspectos financieros del Contrato
y demás elementos previstos en la Ley del Fondo Mexicano del Petróleo, sin
perjuicio de las atribuciones que le correspondan a la CNH.
Recibirá las Contraprestaciones en favor del Estado y los demás pagos en
favor del Estado que correspondan de conformidad con lo establecido en este
Contrato y sus Anexos.
Llevará los registros de información que se requieran para calcular y
determinar las Contraprestaciones establecidas en este Contrato y para realizar
las demás funciones a su cargo.
Realizará para cada Período el cálculo de las Contraprestaciones que conforme
a este Contrato correspondan al Estado y notificará al Contratista sobre
cualquier ajuste que se deba realizar, de conformidad con lo establecido en el
numeral 5 anterior.
En caso de identificar posibles discrepancias o errores en el cálculo o captura
de Contraprestaciones en favor del Estado correspondientes a Períodos
previos al inmediato anterior, el Fondo deberá notificar al Contratista y a la
Secretaría de Hacienda para que ésta pueda ejercer sus facultades en materia
de verificación y determine, en su caso, los ajustes aplicables.
Lo anterior, sin perjuicio de que el Fondo, en el ámbito de sus atribuciones,
rectifique errores que detecte en el cálculo de Contraprestaciones, conforme a
los mecanismos que para tal efecto determine,
Notificará a la Secretaría de Hacienda respecto de la recepción de
observaciones y solicitudes a que se refiere el numeral 3 del Anexo 4 y avisará
a la Secretaría de Hacienda y a la CNH sobre irregularidades que detecte en
el ejercicio de sus funciones a efecto de hacer valer los derechos que
correspondan al Estado conforme al Contrato, o se apliquen las penas o
sanciones correspondientes, sin perjuicio de otras acciones legales, judiciales
o penales que resulten aplicables.
Recibirá del Contratista la información y documentación relacionada con el
Valor Contractual de los Hidrocarburos, los Precios Contractuales y los
Costos requeridos para la ejecución del Contrato, y llevará un registro de
dichos conceptos.

La Secretaría de Hacienda:
Realizará la verificación de los aspectos financieros del Contrato relacionados

23 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

con las Contraprestaciones y demás elementos previstos en la Ley de Ingresos
sobre Hidrocarburos.

(b) Verificará el correcto pago de las Contraprestaciones en favor del Estado y los
demás pagos en favor del Estado que correspondan durante la vigencia del
Contrato de conformidad con lo establecido en este Anexo.

(c)  Notificará al Fondo respecto de cualquier ajuste a las Contraprestaciones que
determine conforme a lo dispuesto en el numeral 4.4 de este Anexo.

(d) Podrá solicitar al Contratista y a los terceros la información que requiera para
el correcto ejercicio de sus funciones, conforme a lo establecido en este
Contrato.

24 ÁREA CONTRACTUAL OGARRIO Pe

Sy
Contrato No. CNH-A4.OGARRIO/2018

ANEXO 4 /
PROCEDIMIENTOS DE CONTABILIDAD Y DE yl
REGISTRO DE COSTOS

ÁREA CONTRACTUAL OGARRIO

”

y

y,
Contrato No. CNH-44.OGARRIO/2018

PROCEDIMIENTOS DE CONTABILIDAD Y DE REGISTRO DE COSTOS

1. Procedimientos de Contabilidad y de Registro de Costos
Sección L. De la contabilidad.

1.1 Estos Procedimientos de Contabilidad y de Registro de Costos tienen por objeto
definir la manera en la que el Operador registrará e informará las operaciones
que se deriven del objeto del Contrato.

Para efectos de este Anexo 4, en adición a las definiciones establecidas en el
Contrato, se considerarán las definiciones incluidas en los lineamientos
aplicables que emita la Secretaría de Hacienda vigentes a la fecha de suscripción
del Contrato,

1.2 El Operador deberá llevar su contabilidad conforme a lo establecido en el Código
Fiscal de la Federación, su Reglamento y las Normas de Información Financiera
vigentes en México: misma que deberá plasmarse en idioma español y consignar
los valores en la Moneda de Registro, en pesos mexicanos, independientemente
de la Moneda Funcional y Moneda de Informe utilizada por el Operador que será
en Dólares.

13 Independientemente de lo establecido en el Código Fiscal de la Federación, el
Operador deberá mantener la contabilidad, información y documentación
relacionada con los Costos en su domicilio fiscal por un plazo de cinco (3) Años
después de que haya concluido el Contrato.

1.4 El Operador deberá registrar los ingresos por la venta de los Hidrocarburos y los
que reciba por la prestación de servicios a terceros a que se refiere el Anexo 10
o por la venta o disposición de Subproductos en el sistema informático que el
Fondo ponga a su disposición.

Sección UI. De la Cuenta Operativa.

1.5 Los Costos relacionados con el objeto del Contrato serán registrados dentro de
la Cuenta Operativa en el Período que se realicen de acuerdo al catálogo de
cuentas contables publicado por el Fondo y conforme a lo señalado en el numeral
1.7 del presente Anexo 4.

1.6 El Operador no podrá duplicar Costos que ya hubieren sido registrados en la
Cuenta Operativa. En el caso en que el Contratista participe en más de un
Contrato, sólo podrá registrar las cantidades amparadas y/o desglosadas por los
Comprobantes Fiscales Digitales por Internet y/o comprobantes de residente en
el extranjero correspondientes a los Costos, efectivamente pagados para la
ejecución de las actividades al amparo de este Contrato.

1.7 El Operador deberá registrar los Costos por rubro de Actividad Petrolera, Sub-
actividad Petrolera y Tarea; Centro de Costos, categoría de Costo y cuenta

2 ÁREA CONTRACTUAL OGARRIO
contable que para tal efecto

Contrato No. CNH-A4.0OGARRIO/2018

se establezca en el sistema informático del Fondo,

conforme a los programas de trabajo y los presupuestos indicativos que sean

presentados a la CNH.

Respecto a las Actividades Petroleras, Sub-actividades y Tareas se deberá incluir,

en su caso los siguientes rub,

Sub-
actividad
Petrolera

Actividad

Petrolera

General

Geofisica

Geología

Exploración
Perforación de
Pozos

Ingeniería de
Yacimientos

ros:

Tarea

Evaluaciones técnico económicas.
Recopilación de información,

Administración, gestión de actividades y gastos del proyecto.

Revisión y evaluación de información.
Adquisición sísmica, 2D, 3D, 4D, multicomponente,

Pre-procesado, procesado, interpretación y re-procesado de datos

sísmicos,

Levantamientos magnetométricos, adquisición, procesado e
interpretación.

Leyantamientos gravimétricos, adquisición, procesado e interpretación,
Análisis geoquímicos de muestras.

Estudios estratigráficos.

Análisis de Hidrocarburos.

Estudios geológicos regionales,

Estudios petrofisicos,
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte,

Servicios de perforación de Pozos,
Realización de pruebas de formación,

Suministros y Materiales,

Terminación de Pozos,

Estimación de recursos prospectivos y estimaciones de producción.
Delimitación de yacimientos,

Caracterización de yacimientos.

Otras Ingenierías

Seguridad, Salud
y Medio
Ambiente

Ingeniería conceptual,
Diseño de instalaciones de superficie,

Estudios del fondo marino.
Diseño de ductos,

Estudios de impacto ambiental,
Prevención y detección de incendio y fugas de gas.
Auditorías de seguridad.
Tratamiento y eliminación de residuos,

Restauración ambiental,
Auditoria ambiental.

3 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

Actividad
Petrolera

Sub-actividad
Petrolera

Tarea

Evaluaciones técnico económicas.

Administración, gestión de actividades y gastos generales del
proyecto.

Adquisición sísmica, 2D, 3D, 4D, multicomponente,
Pre-procesado, procesado, interpretación y re-procesado de datos
sísmicos,

Levantamientos magnetométricos, adquisición, procesado e
interpretación,
Levantamientos gravimétricos, adquisición, procesado e
interpretación,

im
Análisis geoquímicos de muestras.

Estudios estratigráficos,

Análisis de Hidrocarburos.
Estudios geológicos regionales,
Estudios geológicos de detalle.

Equipamiento de Pozos,

Modelado y simulación de Yacimientos.
Estudios presión, volumen y temperatura (PVT),
Caracterización de Yacimientos,
Diseño de terminaciones de Pozos.
Ingeniería conceptual,
Diseño de iristalaciones de superficie,
periración de
Pozos Servicios de perforación de Pozos.
Realización de pruebas de formación,
Suministros y Materiales,
Terminación de Pozos.
Estudios de impacto ambiental.

Prevención y detección de incendio y fugas de gas.
Seguridad, Salud y | Auditorias de seguridad,

Medio Ambiente — | Tratamiento y eliminación de residuos.
Restauración ambiental.
Auditoria ambiental,

Geofísica

Geología

Pruebas de
Producción

Evaluación

Ingenieria de
Yacimientos

Otras Ingenierías

4 ÁREA CONTRACTUAL OGARRIO

.
Y
Contrato No. CNH-44.0GARRIO/2018

Petrolera

Evaluaciones técnico económicas.
Administración de contratos.
Plan de Desarrollo con ingeniería de detalle.

Administración, gestión de actividades y gastos generales

del proyecto.

Reinterpretación sismica de detalle.
Caracterización geológica — petrofisica de Yacimientos
Análisis geoquímicos de muestras.

Geología Estudios estratigráficos.

| Análisis de Hidrocarburos.
Estudios petrofísicos,
Preparación de árcas y/o vías de acceso a la localización.

Transporte marítimo y/o aéreo de personal, Materiales y/o
equipos,

Perforación de

Pozos Servicios de perforación de Pozos.
Terminación de Pozos,

Equipamiento de Pozos.

Producción Realización de pruebas de producción.

Cálculo de Reservas y estimaciones de producción.
Modelado y simulación de yacimientos.

Estudios de presión volumen temperatura (PVT),

Caracterización de Yacimientos,
Diseño de terminaciones de Pozos.

Intervención de Pozos para restauración.

Pozos
Diseño de instalaciones de superficie,

Estudios de fondo marino.

Diseño de ductos,

Construcción de instalaciones terrestres y marinas.
Construcción y tendido de ductos.

Elaboración del plan de seguridad y medio ambiente.
Prevención y detección de incendio y fugas de gas,
Implementación y seguimiento,

Tratamiento y eliminación de residuos.

Auditorias de seguridad,

Ñ

Desarrollo

Ingeniería de
Yacimientos

Otras Ingenierías

Construcción de
instalaciones

Seguridad, Salud y
Medio Ambiente

A
ÁREA CONTRACTUAL OGARRIO ES

3,
Contrato No. CNH-A4.OGARRIO/2018

Sub-actividad
Petrolera Petrolera

Administración de contratos.
Administración, gestión de actividades y gastos generales del proyecto.
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos. ]
Servicios de soporte.
Procesamiento y reprocesamiento de información geofísica y
petrofisica,
Geología Caracterización geológica y petrofisica de Yacimientos.
Análisis geoquímicos de muestras,
Estudios petrofisicos,
Equipamiento de Pozos.
Realización de pruebas de producción.
Cálculo de Reservas y estimaciones de producción,
Ingeniería de
Yacimientos

Otras Ingenierías Ingeniería de detalle para reacondicionamiento de instalaciones,
Construcción
Instalaciones
Intervención de Pozos - - A

Operación de
Instalaciones de
Producción
[Ducis [Mememimoddwos_________

Actualización del seguridad y medio ambiente.
Prevención y detección de incendio y fugas de gas,
Implementación y seguimiento.

Auditoría ambiental.

Tratamiento y eliminación de residuos.

Restauración ambiental,

Auditoría de seguridad.

Pruebas de Producción

Producción
Construcción y/o adaptación de infraestructura u otras facilidades.

Seguridad, Salud y
Medio Ambiente

UN
6 ÁREA CONTRACTUAL OGARRIO

Y
Contrato No, CNH-A4.0GARRIO/2018

Actividad
Petrolera

Sub-actividad
Petrolera

Tarea

Evaluaciones técnico económicas.
General Administración de contratos.

Administración, gestión de actividades y gastos generales del proyecto.
Planes de Abandono.

Otras
Ingenierías

Ejecución del Abandono instalaciones de superficie,
Desmantelamie | Ejecución de planes de restauración.
nto de Ejecución de planes de Abandono de instalaciones de fondo,
Instalaciones — | Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.
Servicios de soporte.
Estudios de impacto ambiental,
Prevención y detección de incendio y fugas de
Tratamiento y eliminación de residuos,
Auditoría ambiental.
Auditoría de seguridad,

Abandono

Los Costos se identificarán de acuerdo a las Normas de Información Financiera
vigentes en México y se asignarán en primer término por el Centro de Costos de
cada Pozo que le dio origen; en segundo término por el Centro de Costos de cada
Yacimiento; en tercer término por el Centro de Costo de cada Campo; y
finalmente, se asignarán por los Centros de Costo de infraestructura común o de
administración general del Área Contractual conforme a la siguiente estructura:

7 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-44.0GARRIO/2018

Estructura de Centro de Costos

Yacimiento
| Pozog.1. > |

Yacimiento(1.1)

o Pozoí122,
Yacimiento(¡,2)
Pozo (1,2,

Área

Contractual Campo»

8 ÁREA CONTRACTUAL OGARRIO

yo
7
Contrato No. CNH-A4.0GARRIO/2018

Campop)

Área
Contractual

Campo(.)

Yacimiento

Yacimientog.1)

Yacimientog.2)

Yacimiento, .,

Pozog¡

Yacimiento(2.c)

Pozog.c1

Yacimiento(...1)

Yacimiento;

Yacimiento(..

Yacimiento(....

9 ÁREA CONTRACTUAL OGARRIO AS
Contrato No. CNH-A4.0GARRIO/2018

Yacimiento

Yacimiento(a 1)

Yacimiento(,2)

Campo(a)

Ár ea
Contractual Yacimiento(...,

Y acimiento( e)

Infraestructura común del Área
Contractual
Administración general

La delimitación del Campo deberá considerar los Planes de Desarrollo aprobados
por la CNH para el Área Contractual.

Las cuentas contables se agruparán por categoría de Costos conforme al catálogo
de cuentas contables que para tal efecto publique el Fondo.

Sección IL Del sistema de registro de información.

1.8

El Operador deberá contar con un sistema electrónico que permita la elaboración
de registros y generación de reportes de las operaciones financieras y contables
para la transferencia electrónica de la contabilidad, información y
documentación relacionada con las operaciones de la Cuenta Operativa al
sistema informático que para tal efecto publique el Fondo. La información deberá
contar con las especificaciones establecidas por el Fondo, mismas que tendrán
que actualizarse de acuerdo a las modificaciones que se emitan para tal efecto.

El sistema informático del Operador estará diseñado para contar con información
financiera de Costos y créditos, asi como de producción y su valuación;
adicionalmente, deberá contar con la capacidad de registrar otra información
cuantitativa no financiera que se requiera para la adecuada administración del
Contrato.

10 ÁREA CONTRACTUAL OGARRIO

0

W,
Contrato No. CNH-A4.0GARRIO/2018

Sección IV. Requisitos de la información y documentación relacionada con los
Costos.

1.9 La información y documentación relacionada con los Costos deberán contener,
según sea el caso:

(a) El Comprobante Fiscal Digital por Internet (CFDD;
(b) Pedimentos aduanales;
(e) Contratos;

(d) Comprobante de pago (transferencia y/o cheques). Los pagos cuyo monto
excedan de $2,000.00 M.N. (dos mil pesos), se efectuarán mediante
transferencia electrónica de fondos desde cuentas abiertas a nombre del
Operador en Instituciones que componen el Sistema Financiero Mexicano y
las entidades que para tal efecto autorice el Banco de México; cheque
nominativo de la cuenta del Operador, tarjeta de crédito, débito o de
servicios;

(e) Comprobante de proveedor residente en el extranjero, el cual deberá cumplir
con los requisitos previstos en las disposiciones fiscales vigentes en México;

(f) Para las reservas de Abandono adicionalmente:
i Contrato de constitución del Fideicomiso de Abandono;
ii Registros trimestrales de aportación al Fideicomiso de Abandono, y

iii, Monto global estimado de los Costos de Abandono conforme al Plan
de Desarrollo y a la Norma de Información Financiera C-18.

Sección V. De la conversión de Costos pagados en Moneda Extranjera.

1.10 Para la conversión de los Costos en Moneda Extranjera, se considerará el tipo de
cambio de la Moneda de Registro con el Dólar hasta la diezmilésima cifra que el
Banco de México publique en el Diario Oficial de la Federación el Día Hábil
anterior a aquél en que se realice la transacción. Los Días en que el Banco de
México no publique dicho tipo de cambio, se aplicará el último tipo de cambio
publicado con anterioridad al Día en que se realice la transacción.

La equivalencia del peso mexicano en Moneda Extranjera, distinta al Dólar que
regirá para efectos de informe, se calculará multiplicando el tipo de cambio a que
se refiere el párrafo anterior, por el equivalente en Dólares de la moneda de que
se trate, de acuerdo con la tabla que mensualmente publique el Banco de Méxic

11 ÁREA CONTRACTUAL OGARRIO

7)
Contrato No. CNH-A4.0GARRIO/2018

durante la primera semana del Mes inmediato siguiente a aquél al que
corresponda.

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la
Moneda de Registro aplicando el Tipo de Cambio Histórico, dicho resultado se
calculará multiplicando la transacción por el tipo de cambio redondeado hasta la
centésima,

Sección VI. De la Reserva de Abandono.

1.11

Conforme a lo dispuesto en el Contrato, el Operador deberá crear la reserva de
Abandono conforme a la Norma de Información Financiera C-18, en la cual
registrará las provisiones y reservas de Abandono que realice, y conforme al
Contrato y las reglas que para tal efecto emitan la CNH y la Agencia. Para tal
efecto, el Operador deberá constituir el Fideicomiso de Abandono.

El Operador establecerá como el objeto del Fideicomiso de Abandono la creación
de una reserva para el fondeo en las operaciones de Abandono en el Área
Contractual y conforme a las condiciones establecidas en el presente Contrato.
El Operador solamente podrá hacer uso de los fondos depositados en dicho
fideicomiso para la ejecución de las actividades correspondientes al Abandono
de conformidad con los Planes de Desarrollo aprobados por la CNH. Cada
Período, el Operador aportará a dicho fideicomiso los recursos para el fondeo en
las operaciones de Abandono en el Área Contractual conforme se establece en el
Contrato y no tendrá derecho a dar en garantía, ceder o disponer de cualquier otra
forma de estos fondos, sin previo consentimiento por escrito de la CNH y previo
aviso a la Secretaría de Hacienda.

En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir
todos los Costos de Abandono, el Contratista será responsable de cubrir el monto
faltante de conformidad con lo establecido en el Contrato. En el contrato del
Fideicomiso de Abandono se deberá establecer que en el caso de existir un
remanente en el fondo una vez que se hayan cubierto los Costos de Abandono,
los recursos se deberán enterar al Contratista previa autorización de la CNH que
certifique el total cumplimiento de las obligaciones de Abandono conforme al
presente Contrato y los Planes de Desarrollo aprobados.

Sección VII De las operaciones con partes relacionadas.

1.13

Se considerará que el Operador realiza operaciones con partes relacionadas,
residentes en el extranjero o en el país, cuando se encuentre en los supuestos
establecidos en los artículos 90, último párrafo, y 179 quinto párrafo de la Ley
del Impuesto sobre la Renta. Para estos efectos en las operaciones que realicen
estará obligado a determinar sus ingresos y Costos celebrados entre partes
relacionadas, considerando los precios y montos de las contraprestaciones que se
hubieren utilizado con o entre partes independientes en operaciones comparables

12 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0GARRIO/2018

en los términos, métodos y condiciones establecidos en la citada ley.

1.14 El Operador que celebre operaciones con partes relacionadas deberá demostrar
que éstas se pactaron a precios de mercado. Para demostrar que la transacción
fue pactada a precios de mercado el Operador deberá hacer uso de los métodos
establecidos en el presente Anexo 4 y en el Anexo 7 y los descritos en las Guías
sobre Precios de Transferencia para Empresas Multinacionales y las
Administraciones Fiscales, aprobadas por el Consejo de la Organización para la
Cooperación y el Desarrollo Económico en 1995 o aquellas que las sustituyan.

Sección VIII Inventarios.

1.15 El Operador deberá llevar un registro de todos los Materiales que indiquen su
especificación, valor y localización. El Operador deberá proporcionar
semestralmente un reporte del registro de inventarios que contenga: (i) la
descripción y códigos de todos los Materiales; (ii) el monto cargado a las cuentas
por cada Material, y (iii) el Mes en el que cada Material fue cargado, y en su
caso, dado de baja en las cuentas, incluyendo los movimientos de Materiales en
almacén hacia su destino registrado de conformidad con el numeral 1.7 de este
Anexo. Cualquier ingreso por la disposición de cualquier Material deberá ser
acreditado a la Cuenta Operativa.

Sección IX. Reportes.

1.16 Todos los reportes que deba hacer el Operador relacionados con las operaciones
de Costos, se harán a través del sistema electrónico que ponga a disposición el
Fondo, y serán suscritos mediante la Firma Electrónica Avanzada (FIEL). El
Fondo preverá y dará a conocer los mecanismos para recibir los reportes
mencionados para los casos en que, por causas de fuerza mayor, el Operador no
pueda registrar o suscribir dichos reportes.

1.17 El Operador deberá registrar los volúmenes de producción de acuerdo a lo
establecido en el Contrato y dichos volúmenes serán validados con la
información que remita la CNH al sistema informático que para tal efecto
establezca el Fondo.

1.18 El Contratista deberá presentar la información y documentación mensual
requerida en el sistema electrónico que establezca el Fondo, incluyendo aquélla
relativa a los Precios Contractuales, dentro de los diez (10) Días Hábiles
siguientes al Mes que se reporta, conforme a lo dispuesto por el Fondo. La
información y documentación relativa a los Precios Contractuales podrá ser
presentada por cada Empresa Firmante de forma individual, o por el Contratista
a través del Operador o mediante un tercero debidamente acreditado ante el
Fondo.

1.19 En caso de que el Operador cambie de domicilio, según sea establecido en el

13 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

Contrato, deberá informar a la CNH y al Fondo el nuevo domicilio para oír y
recibir notificaciones en un plazo no mayor a cinco (5) Días Hábiles posterior a
la autorización de cambio de domicilio por parte del Servicio de Administración
Tributaria.

2. Auditoría Externa

2,1

22

2.3

Cada Empresa Firmante deberá presentar anualmente sus estados financieros
dictaminados por un auditor externo independiente conforme a lo que establezca
el Código Fiscal de la Federación y su Reglamento vigentes.
La documentación señalada en el numeral anterior se entregará a la Secretaría de
Hacienda a través del sistema informático que para tal efecto establezca el Fondo
y deberá incluir la siguiente información:
(a) Informe del auditor externo independiente;
(b) Estados financieros:
i. Estado de situación financiera:

il Estado de resultados;

iii. Estado de variaciones en el capital contable, y

iv. Estado de flujos de efectivo.

(c) Notas a los estados financieros:

(d) En el caso de existir operaciones con partes relacionadas, el estudio de
precios de transferencia;

(e) Carta de recomendaciones a la Empresa Firmante respecto al control interno
de acuerdo a las prácticas internacionales de auditoria; y

(f) Respuesta de la Empresa Firmante sobre las acciones a implementar de las
recomendaciones al control interno propuestas por el auditor externo
independiente.

Dicha información se entregará a más tardar el día 15 de julio del ejercicio

siguiente del que se dictaminen los estados financieros.

Todo ajuste relativo al presente Contrato que resulte de la auditoría
independiente deberá registrarse inmediatamente en la Cuenta Operativa.
Asimismo, dicho ajuste deberá hacerse del conocimiento de la Secretaría de

14 ÁREA CONTRACTUAL OGARRIO

MO
Contrato No. CNH-A4.OGARRIO/2018

Hacienda.

3. Verificación

3.1 La Secretaría de Hacienda verificará que el Contratista cumpla con los aspectos
contables y financieros previstos en los Anexos 3. 4, 7 y 8, mediante la
realización de:

(a) Auditorías mediante Requerimientos de Información;
(b) Visitas, y
(c) Auditorías mediante Procedimientos Analíticos.

Las labores de verificación se practicarán a la Cuenta Operativa, a los Costos y
a las Contraprestaciones en favor del Estado, así como a los registros y originales
de los justificantes primarios relacionados con la Cuenta Operativa en el curso
de cualquier Año o parte del mismo.

Asimismo, las labores de verificación se realizarán respecto de las actividades de
procura de bienes y/o servicios que realice el Contratista.

Sección 1. Auditorías mediante Requerimientos de Información

3.2 La Secretaría de Hacienda podrá realizar auditorías, consistentes en
requerimientos de información a cualquier Empresa Firmante. Para tal efecto, se
notificará el requerimiento a la Empresa Firmante y a los demás miembros del
Contratista, mismo que deberá contener, al menos, lo siguiente:

(a) Objeto o propósito del requerimiento de información;
(b) Descripción de la información requerida;

(c) Plazo de entrega de la información, que no podrá ser menor a cinco ni mayor
a quince (15) Días Hábiles, ambos a partir de que surta efectos la notificación
del requerimiento;

(d) Formato de entrega de la información, y

(e) Domicilio en el cual se deberá entregar la información y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito de la Empresa Firmante, el plazo para la entrega de la

información requerida podrá ampliarse por una sola vez, sin que el mismo exceda

en ningún caso la mitad del plazo otorgado originalmente.

15 ÁREA CONTRACTUAL OGARRIO 0)
33

3.4

3.5

3.6

Contrato No. CNH-A4.0OGARRIO/2018

Derivado del análisis y revisión de la información entregada por la Empresa
Firmante conforme al numeral anterior, la Secretaría de Hacienda podrá hacer
solicitudes de información adicional, cumpliendo los requisitos señalados en el
mismo.

Cuando la Secretaría de Hacienda determine que derivado del análisis efectuado
a la información recibida, sea necesario acudir a verificar en el lugar en donde se
realicen las actividades objeto del Contrato o en el lugar que se considere su
domicilio fiscal, notificará a la Empresa Firmante que dicha auditoría continuará
mediante una orden de visita conforme al presente Anexo 4.

Una vez analizada y revisada la información recibida, así como la demás
información con la que cuente, la Secretaría de Hacienda notificará a la Empresa
Firmante el informe parcial de conclusión de la auditoría conforme al numeral
3.18 del presente Anexo y procederá en términos de los numerales 3.19 a 3.23
de este Anexo 4.

La Secretaría de Hacienda podrá instruir en todo momento que las auditorías se
realicen por el Servicio de Administración Tributaria o por auditores o
inspectores externos.

Sección II. Visitas.

37

3.8

Para realizar una visita a la Empresa Firmante, la Secretaría de Hacienda emitirá
y notificará una orden de visita, la cual señalará, al menos:

(a) Su objeto o propósito;

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá
notificarse por escrito a la Empresa Firmante, en un plazo no mayor a cinco
(5) Días Hábiles antes del término de la visita;

(c) El tiempo planeado para su ejecución, y

(d) El o los nombres de los verificadores que deban efectuarla, las cuales podrán
ser sustituidas, aumentadas o reducidas en su número, en cualquier momento
por la Secretaría de Hacienda. La sustitución o aumento de los verificadores
que deban efectuar la visita se notificará a la Empresa Firmante.

Acta de Inicio de la Visita. Para hacer constar el inicio de la visita, se levantará
el Acta de Inicio de la Visita. Para ello, el representante legal o la Persona con
quien se entienda la visita designará dos (2) testigos y, si éstos no son designados
o los designados no aceptan servir como tales, el o los verificadores los
designarán, sin que esta circunstancia invalide los resultados de la visita.

Los verificadores deberán acreditarse como personal designado para llevar a

16 ÁREA CONTRACTUAL OGARRIO
3.9

3.10

3.11

Contrato No. CNH-44.0OGARRIO/2018

cabo las visitas al presentarse en el lugar o lugares donde se efectuará, ante la
Persona designada por la Empresa Firmante para recibir notificaciones y atender
la visita o la Persona con quien se entienda la visita.

La visita podrá abarcar, de manera enunciativa más no limitativa, la revisión de
todo tipo de registros, libros, documentos, papeles, archivos, expedientes,
estados de cuentas bancarias, ya sea que consten de manera física o electrónica,
discos, cintas o cualquier otro medio procesable de almacenamiento de datos,
relacionados con el objeto de la visita. Asimismo, podrá incluir la inspección o
verificación de bienes y mercancías, así como la realización de entrevistas al
personal de la Empresa Firmante, todo ello relacionado con el objeto de la visita.

En el desarrollo de la visita, la Empresa Firmante y su personal estarán obligados
a proporcionar a los verificadores, asistencia y soporte logístico sin cargo alguno,
y deberán permitir el acceso a las instalaciones así como mantener a su
disposición la contabilidad y demás documentos físicos y electrónicos que sean
objeto de la visita y que se relacionen con el cumplimiento de las disposiciones
contractuales, y a los lineamientos que para tal efecto emita la Secretaría de
Hacienda vigentes a la fecha de suscripción del contrato y demás Normatividad
Aplicable.

Los verificadores podrán levantar actas circunstanciadas en las que se hagan
contar hechos, omisiones o circunstancias de carácter concreto, de los que se
tenga conocimiento en el desarrollo de una visita. Para ello, el representante legal
o la Persona con quien se entienda la visita designará dos (2) testigos y, si éstos
no son designados o no aceptan servir como tales, el o los verificadores los
designarán, sin que esta circunstancia invalide los resultados de la visita;
asimismo, se entregará un tanto del acta circunstanciada al Contratista.

Los Contratistas podrán formular observaciones en el acta referida en el párrafo
anterior y ofrecer pruebas en relación a los hechos contenidos en ella, o bien por
escrito dentro de los cinco (5) Días Hábiles siguientes a la fecha de levantamiento
del acta circunstanciada.

Las visitas se podrán practicar en cualquier lugar en donde se realicen las
actividades objeto del Contrato, o en el lugar que se considere el domicilio fiscal
de la Empresa Firmante, indistintamente.

El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por
determinación de la Secretaria de Hacienda o a solicitud por escrito de la
Empresa Firmante, sin que la prórroga pueda exceder la mitad del plazo
originalmente previsto y siempre que se cumpla con lo dispuesto en el numeral
3.16 de este Anexo 4.

La Secretaría de Hacienda deberá notificar la ampliación del plazo a la Empresa
Firmante cuando menos cinco (5) Días Hábiles antes de que el plazo original

17 ÁREA CONTRACTUAL OGARRIO

s
3.12

3.15

Contrato No, CNH-44.0GARRIO/2013

concluya. En caso de que la solicitud provenga de la Empresa Firmante, deberá
presentarla con al menos diez (10) Días Hábiles antes de la conclusión del plazo
original.

Los verificadores designados por la Secretaría de Hacienda podrán requerir a la
Empresa Firmante copias para que, previo cotejo con sus originales, sean
certificadas por aquéllos y anexados a los Informes Parciales y Finales de
conclusión que se emitan.

La Secretaría de Hacienda podrá realizar las visitas directamente, a través del
Servicio de Administración Tributaria o de terceros que contrate al efecto, así
como con el apoyo de la CNH, quienes deberán sujetarse en todo momento a las
disposiciones del Contrato, sus Anexos y a los lineamientos que para tal efecto
emita la Secretaría de Hacienda vigentes a la fecha de adjudicación del mismo.

Una vez concluida la visita, la Secretaría de Hacienda notificará al Operador y a
la Empresa Firmante el Informe Parcial de Conclusión conforme al numeral 3.18
de este Anexo 4 y procederá en términos de los numerales 3.19 a 3.23 de este
Anexo 4,

Previo a la emisión del Informe Parcial de Conclusión, la Secretaría de Hacienda
podrá requerir información adicional al Operador y a la Empresa Firmante,
cumpliendo al efecto lo señalado en el numeral 3.2 de este Anexo,

Independientemente de las obligaciones del Contratista, cuando cualquier
Empresa Firmante cambie de domicilio del lugar donde se está llevando a cabo
una visita, deberá presentar escrito libre a la Secretaría de Hacienda notificando
de dicha situación, en un plazo no mayor a cinco (5) Días Hábiles posteriores a
la presentación del aviso de cambio de domicilio ante el Servicio de
Administración Tributaria.

Sección III. Disposiciones comunes a las auditorías mediante requerimientos de
información y visitas.

3.16

3.17

3.18

Las labores de verificación tendrán una duración máxima de veinticuatro (24)
Meses, contados a partir de la notificación del primer requerimiento de
información o de la orden de visita.

En caso de que no se detecten irregularidades durante las labores de verificación,
la Secretaría de Hacienda emitirá una resolución de cierre, haciéndola del
conocimiento del Contratista.

Informe Parcial de Conclusión. Si con motivo de las labores de verificación se
encontraran inconsistencias, la Secretaría de Hacienda notificará al Contratista

en el Informe Parcial de Conclusión.

Respuesta al Informe Parcial de Conclusión. La Empresa Firmante deberá

13 ÁREA CONTRACTUAL OGARRIO
3.20

Contrato No. CNH-A4.0GARRIO/2018

entregar por escrito a la Secretaría de Hacienda la respuesta y aclaración de los
hallazgos señalados en el Informe Parcial de Conclusión, anexando la evidencia
suficiente y completa, en un plazo no mayor a quince (15) Dias Hábiles contados
a partir de la fecha en que surta efectos la notificación.

A solicitud expresa de la Empresa Firmante, el plazo establecido en el párrafo
anterior podrá ampliarse por una sola vez, hasta por ocho (8) Días Hábiles más.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe
Parcial de Conclusión antes señalado, si en el plazo antes señalado la Empresa
Firmante no presenta documentación comprobatoria que los desvirtúe.

Informe de Conclusión. Una vez analizada la información señalada en el numeral
anterior, la Secretaría de Hacienda notificará al Contratista el Informe de
Conclusión en el que señalará los hallazgos detectados, las irregularidades y
conclusiones, que no hayan sido aclaradas dentro del plazo otorgado en el
Informe Parcial de Conclusión.

El Informe de Conclusión deberá:

3.21

322

3.23

(a) Emitirse en un plazo no mayor a veinte (20) Días Hábiles posteriores a la
respuesta y aclaración de los hallazgos señalados en el Informe Parcial de
Conclusión por parte de la Empresa Firmante;

(b) Cumplir con las Normas Internacionales de Auditoría;

(c) Describir detalladamente las irregularidades detectadas y las conclusiones
alcanzadas, y

(d) Ser firmado por el funcionario facultado,

En caso de que a juicio de la Secretaría de Hacienda, la Empresa Firmante haya
aclarado o subsanado todas las inconsistencias y conclusiones detectadas en el
Informe Parcial de Conclusión, aquélla emitirá una resolución de cierre,
haciéndola del conocimiento del Contratista.

En el caso de que el Informe de Conclusión determine irregularidades, la
Empresa Firmante contará con un plazo de quince (15) Días Hábiles a partir de
la notificación para que subsane dichas irregularidades, para lo cual deberá
entregar la documentación que acredite fehacientemente que se han subsanado.

A solicitud por escrito de la Empresa Firmante, el plazo establecido en el párrafo
anterior podrá ampliarse por una sola vez, hasta por ocho (8) Días Hábiles.

Resolución Final de Verificación. La Secretaría de Hacienda valorará la
documentación que presente la Empresa Firmante en atención al Informe de

19 ÁREA CONTRACTUAL OGARRIO
3.24

3.25

3.26

3.27

Contrato No. CNH-A4.OGARRIO/2018

Conclusión y, en caso de que las irregularidades detectadas hayan sido
subsanadas, emitirá una resolución de cierre, notificándola a la Empresa
Firmante.

Si a juicio de la Secretaría de Hacienda las irregularidades no fueren subsanadas,
ésta emitirá la Resolución Final de Verificación, cumpliendo al efecto con los
requisitos señalados en los incisos (a) a (d) del numeral 3.20 de este Anexo 4.

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los
ajustes que deban realizarse a las Contraprestaciones, así como los demás efectos
y Consecuencias que procedan conforme al Contrato y la Normatividad
Aplicable.

Todo ajuste que resulte de la Resolución Final de Verificación deberá registrarse
inmediatamente en la Cuenta Operativa.

Las controversias que surjan con motivo de lo dispuesto en esta Sección serán
resueltas en términos de lo establecido en el Contrato o en la Normatividad
Aplicable.

Adicionalmente a los requisitos de información y documentación que el
Contratista deba cumplir conforme a los Anexos 3, 4, 7 y 8, la Secretaría de
Hacienda podrá solicitar la documentación que, para cada caso en particular,
deba conservarse conforme a lo señalado en las leyes, reglamentos y
disposiciones fiscales vigentes a la fecha de la realización de las operaciones,

La Secretaría de Hacienda establecerá un comité de evaluación y seguimiento de
las labores de verificación.

Sección IV. Auditorías mediante Procedimientos Analíticos

3.28

3.29

3.30

La Secretaría de Hacienda realizará auditorías a través de procedimientos
analíticos a partir de la solicitud de ajustes y correcciones que presente la
Empresa Firmante de conformidad con el numeral 1.8 del Anexo 8.

La Empresa Firmante podrá presentar la solicitud de ajustes y correcciones
dentro de los ciento ochenta (180) Días posteriores a la fecha de pago de las
Contraprestaciones correspondientes a dicha solicitud, siempre y cuando no se
encuentre sujeto a un proceso de auditoría mediante requerimientos de
información o de visita que comprenda el mismo periodo de la solicitud.

La Empresa Firmante presentará, junto con la solicitud de ajustes y correcciones,
la evidencia que permita verificar la validez de los ajustes y correcciones

derivadas de las observaciones señaladas.

La solicitud de ajustes y correcciones deberá contar con la firma autógrafa al

20 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

calce y al margen de cada hoja que la integre del representante legal de la
Empresa Firmante al que se refiere el numeral 3,38 del presente Anexo.

En dicha solicitud la Empresa Firmante deberá señalar, al menos, lo siguiente:
(a) Datos generales:
i. Señalar la Denominación o Razón Social del Contratista;
li. Señalar el domicilio registrado ante el Fondo;
iii. Número de Contrato; y
iv. Folio fiduciario asignado por el Fondo al Contratista;

(b) Antecedentes. La Empresa Firmante deberá especificar puntualmente los
conceptos a que se refiere la solicitud de ajuste y corrección del cálculo de
las Contraprestaciones y/o registros contables y financieros, así como el
monto de los mismos y demás elementos necesarios para la determinación
de las mismas, señalando el Periodo para el cual se hace la solicitud y en su
caso los Períodos subsecuentes que se incluyan en la solicitud, manifestando
cómo se determinó el ajuste y corrección a efecto de que se pueda replicar,
presentando, en su caso, la memoria de cálculo correspondiente.

(c) Documentación:

i. Anexar copias certificadas, en su caso, de la documentación y la
información con la que soporte los ajustes y correcciones señaladas, así
como los montos de cada ajuste y corrección solicitados.

ii. En caso de que la solicitud de ajustes y correcciones se derive de
observaciones a los volúmenes de hidrocarburos registrados ante el
Fondo, la Empresa Firmante deberá presentar las copias certificadas de
los documentos donde la CNH avale dichos ajustes de acuerdo a lo
establecido en el Contrato y a la Normatividad Aplicable.

La Empresa Firmante deberá describir de manera específica cómo la información
anexada soporta cada una de las observaciones que originaron la solicitud de
ajustes y correcciones.

3.32 Cuando la solicitud de ajustes y correcciones que presente la Empresa Firmante
no contenga los datos o no cumpla con los requisitos aplicables señalados en el
numeral anterior, se deberá prevenir al interesado, por escrito y por una única
vez, para que subsane la omisión dentro del término de cinco (5) Días Hábiles,
contados a partir de que haya surtido efectos la notificación, a efecto de poder
continuar con el procedimiento solicitado, en caso contrario, y una vez

21 ÁREA CONTRACTUAL OGARRIO
3.33

3.34

3.35

Contrato No. CNH-A4.0GARRI0/2018

transcurrido dicho plazo sin que desahogue la prevención, se desechará la
solicitud notificándole al Contratista.

En caso de que la Empresa Firmante no haya entregado la información suficiente
para validar la solicitud presentada, la Secretaría de Hacienda podrá requerir
información adicional y/o solicitar la confirmación de la información
originalmente proporcionada por la Empresa Firmante. Dicho requerimiento de
información o solicitud de confirmación será por escrito y deberá indicar, al
menos:

(a) El objeto o propósito del requerimiento de información;
(b) La descripción de la información requerida;

(c) El plazo de entrega de la información, que no podrá ser menor a cinco
ni mayor a quince (15) Días Hábiles, ambos a partir de la fecha en que
surta efecto la notificación del requerimiento;

(d) En su caso, el formato de entrega de la información, y

(e) El domicilio en el cual se deberá entregar la información y
documentación solicitada, o en su caso, medio o sistema electrónico
para su transmisión.

A solicitud por escrito de la Empresa Firmante, el plazo para la entrega de la
información requerida podrá ampliarse por una sola vez, sin que el mismo exceda
en ningún caso la mitad del plazo otorgado originalmente.

En el caso de que la Secretaría de Hacienda determine la procedencia de la
solicitud presentada por la Empresa Firmante conforme a las conclusiones
obtenidas del procedimiento analítico realizado, notificará dicha procedencia al
Contratista y al Fondo para que se realicen los ajustes y correcciones respectivos
conforme al Anexo 3.

En el caso de que la Secretaría de Hacienda determine que no cuenta con la
evidencia suficiente para determinar la procedencia de los ajustes y correcciones
lo notificará al Contratista y al Fondo y podrá iniciar las labores de verificación
mediante la realización de auditoría mediante requerimientos de información o
visita.

Sección V. Solicitudes de información a terceros y partes relacionadas

3.36

En cualquier momento, la Secretaría de Hacienda podrá requerir a terceros y a
partes relacionadas del Operador la presentación de documentación e
información relacionada con sus operaciones con el Operador y derivadas de las
actividades que éste realice al amparo del Contrato, con el fin de complementar,
sustentar y enriquecer las labores de verificación a su cargo.

22 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

Los requerimientos de información a que se refiere el párrafo anterior deberán
sujetarse, en lo conducente, a lo señalado en los numerales 3.2 y 3.3 de este
Anexo 4.

Sección VL De los requerimientos de información del Servicio de Administración
Tributaria.

3.37

El Servicio de Administración Tributaria podrá solicitar al Fondo toda la
información registrada por el Operador en el sistema informático que establezca
el mismo, con el propósito de verificar el cumplimiento de las obligaciones
fiscales del Operador.

Sección VIL De las notificaciones.

3.38

3.39

3.40

3.41

3.42

El representante legal de la Empresa Firmante, parte relacionada o tercero se
considerará como Persona autorizada para recibir notificaciones, así como para
atender las auditorías, visitas y requerimientos de información en términos de
este Anexo 4.

El operador deberá registrar a su(s) representante(s) legal(es) ante el Fondo,
mismos que podrá(n) ser removido(s) libremente, sin perjuicio de que para
efectos de este Anexo y del Contrato, se tendrá por removido siempre que se dé
aviso al Fondo.

Las notificaciones deberán efectuarse en el plazo máximo de diez (10) Días
Hábiles, a partir de la emisión del acto a notificar y surtirán efectos el Día en que
se practiquen. Los plazos señalados en esta Sección empezarán a correr al Día
siguiente de que haya surtido efectos la notificación.

Si al presentarse el notificador para entregar la notificación en el domicilio fiscal
o en el lugar en el que realice sus actividades, no estuviere presente el
representante legal del interesado, dejará citatorio con la Persona que en ese
momento se encuentre en el lugar donde se practique dicha notificación.

Si el representante legal no atendiera el citatorio, se podrá realizar la notificación
con la Persona que en ese momento se encuentre en el domicilio fiscal o en el
lugar en el que realice sus actividades.

La Secretaría de Hacienda podrá optar por realizar las notificaciones al
Contratista en la dirección de correo electrónico que para el efecto éste designe
o a través de los sistemas electrónicos que aquélla establezca o determine.

Al efecto, la Secretaría de Hacienda deberá notificar por escrito al Contratista,
con al menos diez (10) Días Hábiles de anticipación, su decisión de iniciar las

23 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0OGARRIO/2018

notificaciones referidas en esta Sección a través de los medios electrónicos
«señalados en el párrafo anterior, informando en su caso los requerimientos
técnicos y operativos necesarios y demás disposiciones que serán aplicables.

Sección VIII, De las labores de verificación.

3.43

Para la ejecución de las labores de verificación a que se refiere esta Sección, la
Secretaría de Hacienda, así como el personal que designe para ello, deberán
apegarse a las Normas Internacionales de Auditoría, a este Contrato y sus
Anexos, así como a los procedimientos aplicables, además de cumplir con lo
siguiente:

(a) Preservar su independencia para ejecutar cualquier trabajo de verificación,
con la finalidad de que se encuentre libre de impedimentos para emitir su
opinión sin ser afectado por influencias que comprometan el juicio
profesional, permitiéndole actuar con integridad, objetividad y
profesionalismo; evitando hechos y circunstancias que comprometan su
opinión como relaciones personales, intereses económicos u otros, así como
cualquier conflicto de interés;

(b) Contar con los conocimientos técnicos y la capacidad profesional necesarios
para el caso particular;

(c) Sujetarse a un programa de capacitación y autoevaluación para la mejora
continua en su trabajo, y

(d) Otorgar el carácter de reservado a los datos, informes, documentos y demás
información del Contratista, parte relacionada o tercero que reciba o
conozca.

Sección IX. De las sanciones.

3.44

3,45

En el caso de que el Contratista incumpla con los procedimientos para el pago de
las Contraprestaciones correspondientes señalados en los Anexos 3, 4 y 8, la
Secretaría de Hacienda realizará los ajustes correspondientes aplicando, en su
caso, las penalizaciones señaladas en el Anexo 3.

En el caso de que la Secretaría de Hacienda identifique que en el registro de las
Operaciones con partes relacionadas y/o terceros el Contratista haya incumplido
con los requerimientos de información establecidos en el Contrato, dicha
Secretaría informará al Servicio de Administración Tributaria para los efectos
conducentes.

24 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4,OGARRIO/2018

ANEXO 5
PROGRAMA MINIMO DE TRABAJO

ÁREA CONTRACTUAL OGARRIO

EN
Bv
Contrato No. CNH-A4.0GARRIO/2018

PROGRAMA MÍNIMO DE TRABAJO
1. El Programa Mínimo de Trabajo, se expresa en Unidades de Trabajo.

2. El monto de las Unidades de Trabajo comprometidas como Programa Minimo de Trabajo
es de 5,620 Unidades de Trabajo.

>

El cumplimiento del Programa Mínimo de Trabajo se evaluará conforme a la ejecución
de actividades dentro del Area Contractual, de acuerdo con su valor en Unidades de
Trabajo, independientemente de los Costos incurridos en su realización.

4. Para efectos del pago de penalizaciones por incumplimiento al Programa Mínimo de
Trabajo, el valor de referencia por cada Unidad de Trabajo no realizada será indexado al
precio de los Hidrocarburos de conformidad con la siguiente tabla

Valor de referencia por Unidad de Trabajo
Valor de 1 (una)
de Trabajo
(Dólares)

Precio del crudo Brent
(Dólares por barril)

Menor o igual a 30
Mayor a 30, menor o igual a 35
Mayor a 35, menor o igual a 40
Mayor a 40, menor o igual a 45
Mayor a 45, menor o igual a 50
Mayor a 50, menor o igual a 53
Mayor a 55, menor o igual a 60

Mayor a 60, menor o igual a 65

Mayor a 65, menor o igual a 70
Mayor a 70, menor o igual a 75

Mayor a 75, menor o igual a 80
Mayor a 80, menor o igual a 85
Mayor a 85, menor o igual a 90
Mayor a 90, menor o igual a 95
Mayor a 95, menor o igual a 100
Mayor a 100

5. Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de
multiplicar el valor de referencia por Unidad de Trabajo definido en el presente Anexo $
aplicable a la fecha de adjudicación de! Contrato, por el cien por ciento (100%) del número
de Unidades de Trabajo correspondientes al Programa Mínimo de Trabajo de conformidad
con lo establecido en la Cláusula 15,1.

6. A fin de acreditar el cumplimiento del Programa Mínimo de Trabajo, el Contratista deberá
incluir el programa y la descripción de las actividades relacionadas al Programa Mínimo
de Trabajo en el Plan de Desarrollo que, en su caso, aprobará la Comisión.

2 ÁREA CONTRACTUAL OGARRIO

S
Contrato No. CNH-A4.OGARRIO/2018

7. El Contratista deberá acreditar el cumplimiento del Programa Mínimo de Trabajo con
actividades realizadas dentro de los primeros 2 años del Plan de Desarrollo.

$. El Contratista podrá acreditar Unidades de Trabajo por actividades relacionadas con
actividades de exploración y extracción de conformidad con lo siguiente:

Unidades de Trabajo según actividad

Tipo de Actividad Actividad Unidad de medida | — Unidades de
Trabajo

Adquisición y procesado de sísmica Por km? 10.00
Adquisición y procesado de sísmica

Información 2D. Por Km2 500
Por el monto total de información Por cada mil
adquirida al CNIH relacionada con | ¿¿1a... (SEA) 0.50
Zonas terrestres.
Reparación mayor con equipo Por operación 600.00

Reparación mayor sin equipo Por actividad

Reparaciones a pozos

Reparación menor con equipo Por actividad 50.00
Reparación menor sin equipo Por actividad 30.00
Modelos del yacimiento Modelo estático Modelo por campo 300.00
Modelo dinámico Modelo por campo 1,700.00
Estudios especiales de núcleos* Unitario 25.00
di Pruebas PVT Unitario 100.00
Estudios Toma de información** Unitario 4.00
Análisis de agua de formación Unitario 10.00
Litológicos-correlación (SP, GR,| Por metro de 0.05
PE) registro Ñ
Resistividad o finducción, onda Por metro de 0.05
Registros geofísicos de | electromagnética) registro c
pozos (considerando | po gag (densidad, neutrón) Por metro de 0.05
que sean en agujero registro
entubado) Propiedades fisicas de las rocas| Por metro de 0.05
|ísónico dipolar) registro |
Registros especiales (MRI, ECS,| Por metro de 0.08
FMI NMR) registro 7

*Estudios Especiales (SCALs): presión capilar, permeabilidad relativa, daño de formación, tomografía, resonancia
magnética, factor de recuperación, mojabilidad, geomecánica, rayos gamma espectral, análisis de fracturas (triaxiales y
caracterización de fracturas), etc.

*** Se refiere a un registro de presión a pozo cerrado o fluyendo.

a. El Contratista podrá acreditar Unidades de Trabajo con la información que se
adquiera del Centro Nacional de Información de Hidrocarburos relacionada
con zonas terrestres, Lo anterior, independientemente de que la información
haya sido adquirida previo a la Fecha Efectiva, salvo los paquetes de datos
adquiridos para efectos de participar en un proceso de licitación de la
Comisión.

3 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

b. Solamente se aceptarán trabajos de adquisición, proceso e interpretación
sísmica que se encuentren relacionados al Área Contractual.

€. Los kilómetros cuadrados (km?) correspondientes a la adquisición sísmica de
alta resolución no podrán exceder el 200% de la superficie del Área
Contractual.

d. El Contratista podrá acreditar el cumplimiento de los trabajos de adquisición :

sísmica con datos derivados de autorizaciones para el Reconocimiento y
exploración superficial.

ye
ey

4 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

ANEXO 6-A Y
CARTA DE CRÉDITO

ÁREA CONTRACTUAL OGARRIO

YA
Y)
Contrato No. CNH-A4.0GARRIO/2018

CARTA DE CRÉDITO

Fecha:
Carta de Crédito Irrevocable Standby No:
De: — [Nombre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR], con la presente emitimos esta Carta de Crédito Irrevocable Standby
número (la “Carta de Crédito”) en favor de la Comisión Nacional de
Hidrocarburos (el “BENEFICIARIO”) hasta por la cantidad de EUAS

millones de Dólares 00/100 USCY), disponible a la vista en las cajas de
NOMBRE DEL BANCO EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá hacer una o más disposiciones conforme a esta Carta de Crédito
mediante la presentación de un requerimiento de pago por escrito (cada una de dichas
presentaciones una “Disposición”) indicando el monto del requerimiento de pago e indicando
que:

(a) (1) ha ocurrido un incumplimiento del Contratista (conforme a la definición de
dicho término en el Contrato) del Programa Mínimo de Trabajo, durante los primeros dos (2)
años del Períodos de Desarrollo, aplicable en virtud del Contrato para la Extracción de
Hidrocarburos bajo la Modalidad de Licencia de fecha , celebrado
entre la Comisión Nacional de Hidrocarburos de México y [NOMBRE DE LAS EMPRESAS
FIRMANTES] (el “Contrato”) y (ii) el BENEFICIARIO tiene derecho conforme al Contrato
a realizar una Disposición conforme a la Carta de Crédito por la cantidad que se requiera sea
pagada, o

(b) (1) El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo
de esta Carta de Crédito en el sentido que el BANCO EMISOR/CONFIRMADOR ha decidido
no extender la Fecha de Vencimiento de esta Carta de Crédito por un período adicional de un
(1) Año, y (ii) el Contratista (conforme a la definición de dicho término en el Contrato) no
proporcionó, a más tardar treinta (30) Días antes de la Fecha de Vencimiento, una carta de
crédito sustituta, en forma y sustancia aceptable al BENEFICIARIO, emitida por un banco
aceptable al BENEFICIARIO, en el entendido que en ese caso el BENEFICIARIO tendrá
derecho a retirar la cantidad total disponible conforme a esta Carta de Crédito.

Esta Carta de Crédito expirará el (la “Fecha de Vencimiento”), en la inteligencia
de que tal fecha será prorrogada automáticamente según se indica en los Usos Internacionales
relativos a Créditos Contingentes 1SP98, emitidos por la Cámara Internacional de Comercio
publicación 590 (International Standby Practices 1SP98). Esta Carta de Crédito se prorrogará
automáticamente por períodos adicionales de un (1) Año a partir de la Fecha de Vencimiento
y de cada una de las fechas de vencimiento subsecuentes, salvo que el BANCO
EMISOR/CONFIRMADOR notifique al BENEFICIARIO, con por lo menos treinta (30)
Días de anticipación a la Fecha de Vencimiento, mediante escrito entregado en mano con

2 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0GARRIO/2018

acuse de recibo, la decisión del BANCO EMISOR/CONFIRMADOR de no renovar esta
Carta de Crédito por dicho período.

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por parte
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Crédito,
será honrado puntualmeme y pagado, con recursos propios, por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Día Hábil después de
la presentación adecuada, en o antes de la Fecha de Vencimiento, de los documentos
requeridos. Para efectos de esta Carta de Crédito “Día Hábil” significa cualquier Día distinto
a sábado, domingo u otro Día en que los bancos estén autorizados o requeridos a cerrar en
México.

Esta Carta de Crédito Standby se sujeta a los Usos Internacionales relativos a Créditos
Contingentes 15P98, emitidos por la Cámara Internacional de Comercio publicación 590
(International Standby Practices ISP98), y en tanto no exista contradicción con dichas
prácticas, esta Carta de Crédito se regirá e interpretará por las leyes de México. Cualquier
controversia que surja de la misma deberá resolverse exclusivamente ante los tribunales
federales competentes de México, con sede en la Ciudad de México.

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO, el BANCO
EMISOR/CONFIRMADOR deberá decidir, dentro del Día Hábil siguiente si se encontró en
orden la documentación que constituye la Disposición, de acuerdo a las condiciones de esta
Carta de Crédito, o si decide que dicha Disposición no cumple con los requerimientos de esta
Carta de Crédito, informando al BENEFICIARIO por escrito las discrepancias que motivan
el rechazo. El BENEFICIARIO podrá volver a hacer nuevas presentaciones que cumplan con
los términos y condiciones de esta Carta de Crédito.

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al BENEFICIARIO bajo
esta Carta de Crédito se harán mediante transferencia electrónica de fondos a la cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de
pago.

Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son transferibles,
excepto que dichos derechos sean cedidos al Gobierno Federal de México.

Todos los gastos bancarios en relación con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total o
requerimientos de Disposiciones parciales.

A solicitud del BANCO EMISOR/CONFIRMADOR, los montos de la Garantía de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la Comisión Nacional de
Hidrocarburos,

E 3 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRIO/2018

ANEXO 6-B

PÓLIZA DE FIANZA y

ÁREA CONTRACTUAL OGARRIO y
Contrato No. CNH-A4.OGARRIO/2018

PÓLIZA DE FIANZA

Para garantizar el pago de las penas convencionales derivadas de un incumplimiento del
Programa Mínimo de Trabajo contenido en el Contrato número .

Nombre o razón social de la Institución de Fianzas:
Domicilio de la Institución de Fianzas:

Se constituye fiadora hasta por la suma de $ (monto de la fianza) (número,
letra y moneda) ante, en favor y a disposición de la Comisión Nacional de Hidrocarburos (en
adelante CNH y/o beneficiario) con domicilio en Avenida Patriotismo número 580, PB,
Colonia Nonoalco, Benito Juárez, C.P. 03700, Ciudad de México, para garantizar por (en
caso de propuesta conjunta deberá incluirse el nombre de cada uno de los Contratistas/fiados
a, b, y c), con domicilio en , (en caso de ser propuesta conjunta deberá incluirse el
domicilio de cada uno de los Contratistas/fiados) en su carácter de Contratistas/Fiados, el
pago de las penas convencionales derivadas de un incumplimiento en el Programa Mínimo
de Trabajo que se establece en la Cláusula 15.1 y el Anexo 5 del Contrato para la Extracción
de Hidrocarburos en yacimientos convencionales bajo la modalidad de Licencia (el Contrato)
número de fecha celebrado entre la
CNH y nuestro(s) Fiado(s).

De conformidad con la Cláusula 15.1 del Contrato, CNH tendrá derecho de hacer efectiva
esta Garantía de Cumplimiento a fin de cobrar las penas convencionales derivadas del
Contrato número de fecha que no hayan sido cubiertas por el Fiado en
el plazo estipulado en el Contrato hasta por el monto en que fue emitida, de conformidad con
la Cláusula 15.1 del Contrato que regula la Garantía de Cumplimiento, y el Anexo 5 de dicho
Contrato.

"CNH podrá hacer efectiva la presente fianza a fin de cobrar cualquier pena convencional a
que se refiere la Cláusula 15.1 del Contrato en los montos que correspondan en caso de que
el Contratista/Fiado no pague al Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo (el Fondo) el monto correspondiente dentro de los quince (15) días naturales
siguientes a la notificación que le efectúe la CNH respecto del pago de las penas
convencionales en los términos del Contrato.

La notificación señalada deberá cumplir con lo establecido en la Cláusula 28 del Contrato.

Esta fianza se otorga atendiendo a las estipulaciones contenidas en las Cláusulas 15.1 y el
Anexo 5 del Contrato. Al firmar el Contrato el Fiado ha aceptado que al recibir la notificación
correspondiente se obliga a efectuar el pago de las penas convencionales que le sea requerido
de conformidad con las cláusulas antes referidas del Contrato, por lo que esta fianza garantiza
el pago de dichas penas convencionales a que se encuentre obligado el Fiado, las cuales
deberán ser pagadas en los plazos que para tal efecto se establecen en el Contrato.

2 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4,0GARRIO/2018

En caso de que sea necesario prorrogar el periodo para el cumplimiento de las obligaciones
del Fiado respecto del Programa Mínimo de Trabajo, de conformidad con lo establecido en
el Contrato incluso debido a caso fortuito, esta Institución de Fianzas se obliga a prorrogar
automáticamente la vigencia de la fianza en concordancia con las prórrogas realizadas al
periodo mencionado, previa notificación que la CNH efectúe a la Institución de Fianzas y sin
necesidad de emitir previo consentimiento a las mismas. La Institución de Fianzas se obliga
a remitir al fiado y al beneficiario los documentos modificatorios correspondientes en un
plazo de tres (3) días hábiles, sin que la demora en la entrega de tales documentos
modificatorios afecte en forma alguna la validez de la fianza o de su prórroga.

El coafianzamiento o yuxtaposición de garantías, no implicará novación de las obligaciones
asumidas por la Institución de Fianzas, por lo que subsistirá su responsabilidad
exclusivamente en la medida y condiciones en que las asumió en la presente póliza de fianza
y en sus documentos modificatorios.

El pago de la fianza es independiente de que CNH reclame al fiado por concepto de otras
obligaciones, penas convencionales o cualquier otra sanción estipulada en el Contrato,
distintas de las penas convencionales que se deriven del incumplimiento de las obligaciones
contenidas en la Cláusula 4 y cuyo pago garantiza esta fianza.

La Institución de Fianzas acepta expresamente conforme a lo establecido en el artículo 288,
fracción iii, de la Ley de Instituciones de Seguros y de Fianzas someterse al procedimiento
para el cumplimiento de sus obligaciones derivadas de esta fianza, consistente en:

L. Para la efectividad de la fianza, aun para el caso de que procediera el cobro de
indemnización por mora con motivo del pago extemporáneo por parte de la Institución
de Fianzas del importe de la póliza de fianza requerida, el beneficiario dispondrá de un
plazo de hasta [tres (3) años] para formular la reclamación de esta póliza, el que se
computará a partir de la fecha en que venza el plazo para que el Contratista pague al
fondo los montos de las penas convencionales que correspondan de conformidad con lo
establecido en las Cláusulas 4, 15.1 y el anexo 5 del Contrato.

ll. Esta Institución de Fianzas se obliga a atender las reclamaciones firmadas por el
beneficiario que deberán ser presentadas por escrito indicando lo siguiente:

A) El monto del pago exigido por concepto de las penas convencionales garantizadas
con esta póliza de fianza; y que ha ocurrido un incumplimiento de pago por parte
del Contratista. Además deberán contener la siguiente información:

i) Fecha de la reclamación;

¡i) Número de póliza de fianza relacionado con la reclamación recibida;
iii) Fecha de expedición de la fianza;

iv) Monto de la fianza;

v) Nombre o denominación del fiado;

3 ÁREA CONTRACTUAL OGARRIO

5

4
YI.

IV.

vL

Contrato No, CNH-A4.0GARRIO/2018

vi) Nombre o denominación del beneficiario y de su representante legal
debidamente acreditado;

vii) Domicilio del beneficiario para oír y recibir notificaciones;

viii) Cuenta bancaria en el fondo que el beneficiario indique para efectuar el pago.

B) Dicha reclamación deberá estar acompañada de la siguiente documentación:

i) Copia de la póliza de fianza y en su caso los documentos modificatorios.

ii) Acta de notificación al fiado del requerimiento del pago de la pena
convencional por incumplimiento. Dicha notificación deberá realizarse de
conformidad con los términos establecidos en el contrato respectivo, e incluirá
la documentación establecida en la Cláusula 4 del Contrato.

iii) Documento que haga constar el incumplimiento del pago de las penas
convencionales respectiva., de conformidad con lo establecido en la Cláusula 4
del Contrato.

Esta fianza se pagará contra la presentación de la documentación indicada, sin exigir
más requisitos o pruebas a CNH.

Al recibir la reclamación de parte del beneficiario, la institución afianzadora deberá
notificar, dentro de los dos (2) días hábiles siguientes si se encuentra integrada la
reclamación, de acuerdo a las condiciones de esta póliza, o si la rechaza por no cumplir
con la documentación e información señalada en esta fianza, informando al beneficiario
por escrito las causas de rechazo. En caso de que la afianzadora no efectúe la notificación
descrita, se entenderá que la reclamación se encuentra debidamente integrada y es
procedente. El beneficiario podrá volver a presentar la reclamación que cumpla con los
términos y condiciones de esta fianza, para efectos de su debida integración durante el
periodo de tres (3) años contados a partir de que sea exigible el pago de las penas
convencionales.

De proceder la reclamación, la afianzadora pagará al beneficiario dentro de los diez (10)
días hábiles posteriores a la fecha de que haya sido presentada la reclamación,
exhibiendo el comprobante de pago respectivo a CNH.

La Institución de Fianzas acepta expresamente que en caso de reclamación pagará a la
cuenta indicada por el beneficiario el importe reclamado. CNH podrá presentar
reclamaciones por el monto total o parciales, hasta por el monto afianzado. Todos los
pagos que la Institución de Fianzas haga al beneficiario, incluyendo la indemnización
por mora con motivo del pago extemporáneo por parte de la Institución de Fianzas del
importe de la póliza de fianza requerida bajo esta póliza, se harán mediante transferencia
electrónica de fondos a la cuenta del fondo que el beneficiario especifique en el
requerimiento de pago.

Conforme al artículo 289 párrafo cuarto de la Ley de Instituciones de Seguros y de Fianzas,
la Institución de Fianzas realizará el pago de las cantidades que le sean reclamadas, hasta por

4 ÁREA CONTRACTUAL OGARRIO

8 y,
Contrato No, CNH-A4.0GARRIO/2018

el monto afianzado, sin necesidad de notificación previa al fiado, al solicitante, a sus
obligados solidarios o a sus contrafiadores, ni de que éstos muestren o no previamente su
conformidad, quedando la afianzadora exenta de la obligación de tener que impugnar u
oponerse a la ejecución de la fianza. La Institución de Fianzas estará obligada a efectuar el
pago de las cantidades que le sean reclamadas de manera inmediata al beneficiario, sin
necesidad de que dicha obligación quede supeditada a la recepción por parte de la Institución,
de las cantidades necesarias para hacer el pago al beneficiario. Independientemente de lo
anterior, el fiado, solicitante, obligados solidarios o contrafiadores, estarán obligados a
proveer a la institución las cantidades necesarias que ésta le solicite para hacer el pago de lo
que se reconozca al beneficiario o, en su caso, a reembolsar a la Institución lo que a ésta le
corresponda en los términos del contrato respectivo o de la Ley de Instituciones de Seguros
y de Fianzas, sin que puedan oponerle las excepciones que el fiado tuviera frente a su
acreedor, incluyendo la del pago de lo indebido, por lo que no serán aplicables en ningún
caso, los artículos 2832 y 2833 del Código Civil Federal, y los correlativos del Distrito
Federal y de los Estados de la República.

La Institución de Fianzas se compromete a pagar al beneficiario, conforme a los párrafos
precedentes, hasta el 100% del importe garantizado más, en su caso, la indemnización por
mora que derive del artículo 283 de la Ley de Instituciones de Seguros y de Fianzas. El
alcance total de la Garantía se podrá reducir proporcionalmente con base en la información
de avance en el cumplimiento del Programa Mínimo de Trabajo, en términos del Anexo 5
del Contrato, y de las obligaciones a que se refiere la Cláusula 4 del mismo.

La Institución de Fianzas enterará al beneficiario el pago de la cantidad reclamada bajo los
términos estipulados en esta fianza, más, en su caso, la indemnización por mora que derive
del artículo 283 de la Ley de Instituciones de Seguros y de Fianzas, aún y cuando la
obligación se encuentre subjúdice, en virtud de procedimiento ante autoridad judicial, no
judicial o tribunal arbitral, salvo que exista suspensión decretada por autoridad competente.

En caso de que el procedimiento administrativo, o ante autoridad judicial o tribunal arbitral
resulte favorable a los intereses del fiado, y la Institución de Fianzas haya pagado la cantidad
reclamada, le será devuelto dicho monto a la Institución de Fianzas, a través del mecanismo
que establezca el beneficiario para dicho efecto, en un plazo máximo de sesenta (60) días
hábiles contados a partir del día hábil siguiente en que se acredite que la resolución favorable
al fiado haya causado ejecutoria.

Esta fianza estará vigente hasta ciento ochenta (180) días naturales después de la fecha de
terminación de los primeros dos (2) años del período de desarrollo, previa verificación de la
CNH del cumplimiento total de las obligaciones del periodo correspondiente. Sin embargo,
dicho plazo se suspenderá, en caso de que se interpongan procedimientos judiciales o
arbitrales y los recursos legales, relacionados a la obligación garantizada hasta que se
pronuncie resolución definitiva que haya causado ejecutoria por autoridad o tribunal
competente.

E

5 ÁREA CONTRACTUAL OGARRIO

7)
Contrato No. CNH-A4,0GARRIO/2018

La Institución de Fianzas se obliga a abstenerse de oponer a CNH para efectos de pago de
ésta fianza: las excepciones inherentes a la obligación principal o relacionadas con ella a que
se refieren los artículos 280, fracción VIII, y 289, segundo párrafo, de la Ley de Instituciones
de Seguros y de Fianzas, y 2812 del Código Civil Federal; la excepción de compensación del
crédito que tenga su fiado contra el beneficiario, para lo cual hace expresa renuncia de la
opción que le otorga el artículo 2813 del Código Civil Federal, en la inteligencia de que su
fiado ha realizado en el contrato garantizado la renuncia expresa al beneficio de
compensación en términos de lo que disponen los artículos 2197, en relación con el 2192
fracción 1 del citado código y 289, último párrafo, de la Ley de Instituciones de Seguros y de
Fianzas.

Esta fianza no es excluyente de la exigibilidad que el beneficiario haga valer en contra de
nuestro fiado por cualquier incumplimiento derivado del contrato que pueda exceder del
valor consignado en esta póliza.

Las obligaciones derivadas de esta fianza se extinguirán automáticamente una vez
transcurridos tres (3) años contados a partir de la expiración de la vigencia de la fianza.

Esta institución de fianzas quedará liberada de su obligación fiadora siempre y cuando el
beneficiario solicite expresamente y por escrito la cancelación de la presente garantía,
acompañando dicha solicitud con el acta administrativa de extinción de derechos y
obligaciones, o bien, con el finiquito, y en caso de existir saldos, la constancia de liquidación
de los mismos, por lo que solamente podrá ser cancelada previo consentimiento por escrito
del beneficiario,

Cualquier controversia que surja deberá resolverse exclusivamente ante los Tribunales

Federales de México, con sede en la Ciudad de México, renunciando a cualquier otra
jurisdicción que pudiera tener el beneficiario o la institución de fianzas.

(0) 6 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44,0GARRIO/2018

ANEXO 7

PROCEDIMIENTOS DE PROCURA DE BIENES Y y
SERVICIOS

ÁREA CONTRACTUAL OGARRIO

y
Y
Contrato No, CNH-A4.0GARRIO/2018

PROCEDIMIENTOS DE PROCURA DE BIENES Y SERVICIOS

Sección 1. Principios Generales.

1.1

12,

. Para la procura de bienes y servicios, el Operador deberá observar las reglas y bases

sobre la procura de bienes y servicios establecidos en este Anexo 7 para las
actividades llevadas a cabo al amparo de este Contrato, así como a los lineamientos
emitidos por la Secretaría de Hacienda vigentes a la fecha de suscripción del
contrato, debiendo sujetarse a los principios de transparencia, economía y eficiencia.

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los lineamientos aplicables que emita
la Secretaría de Hacienda vigentes a la fecha de suscripción del contrato,

El Operador deberá observar lo siguiente respecto a las adquisiciones y
contrataciones:

(a) Cumplir con lo señalado en el Acuerdo por el que se establece la Metodología
para la Medición del Contenido Nacional en Asignaciones y Contratos para la
Exploración y Extracción de Hidrocarburos, así como para los permisos en la
industria de Hidrocarburos, emitidos por la Secretaría de Economía vigentes;

(b) Contratar de preferencia a compañías locales, cuando éstas ofrezcan condiciones
equivalentes a las existentes en el mercado internacional, incluyendo calidad,
disponibilidad y precio, siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico, y

(c) Adquirir de manera preferente materiales, equipo, maquinaria y demás bienes de
consumo de producción nacional, cuando éstos se ofrezcan en condiciones
equivalentes a aquellos materiales, equipo, maquinaria y demás bienes de
consumo disponibles en el mercado internacional, incluyendo cantidad, calidad,
fechas de entrega y precio, siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico.

Sección II. Del procedimiento para la contratación de proveedores de bienes y servicios.

13

. Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la

mejor calidad, precio, logística, garantías para los volúmenes de los bienes y
servicios que se requieran a lo largo del proyecto. Para tal efecto, el Operador deberá

2 ÁREA CONTRACTUAL OGARRIO

6
Contrato No. CNH-A4.OGARRIO/2018

apegarse a lo señalado en el presente Anexo. En operaciones mayores a $5,000,000
USD (cinco millones de Dólares) el Operador deberá presentar la documentación
necesaria para demostrar que la contratación de dichos bienes y/o servicios fue
pactada con base en Reglas de Mercado o, tratándose de transacciones con partes
relacionadas, con base en las Guías sobre Precios de Transferencia para Empresas
Multinacionales y las Administraciones Fiscales aprobadas por el Consejo de la
Organización para la Cooperación y el Desarrollo Económico.

1.4, Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán
ser convenidos de forma integrada, siempre y cuando represente una mayor garantía
de suministro y un mayor beneficio económico asociado.

En su caso, las bases o pliego de requisitos de los términos de referencia aplicables
a la contratación mediante concursos y licitaciones, deberán establecer las
condiciones de naturaleza jurídica, de capacidad económica, financiera, técnica, de
experiencia u otros que deban de cumplir los concursantes o licitantes para participar
en los mismos. El Operador no deberá establecer requisitos que impidan y dificulten
la participación de empresas o que atenten contra la igualdad de los postulantes.

1.5. En cualquier caso los procesos de concurso o licitación que lleve a cabo el Operador,
se deberán realizar bajo los principios de transparencia, máxima publicidad,
igualdad, competitividad y sencillez. Asimismo, el Operador podrá prever distintos
mecanismos de adjudicación. En los procesos de concurso o licitación se deberán
considerar criterios de desempate, mismos que se incluirán en las bases del concurso
o licitación correspondientes de conformidad con la Normatividad Aplicable y las
Mejores Prácticas de la Industria.

1.6. El Operador podrá asignar directamente el contrato o adquisición, siempre y cuando,
en operaciones mayores a $5,000,000 USD (cinco millones de Dólares), el Operador
remita al sistema del Fondo la documentación respecto de los Costos que deriven de
dicho contrato o adquisición donde se demuestre que dichos Costos se determinaron
con base en Reglas de Mercado o, tratándose de transacciones con partes
relacionadas, con base en las Guías sobre Precios de Transferencia para Empresas
Multinacionales y las Administraciones Fiscales aprobadas por el Consejo de la
Organización para la Cooperación y el Desarrollo Económico y, en su caso, que los
montos de contraprestaciones o margen de utilidad de mercado son razonables. Para
lo anterior, se deberá considerar lo establecido en los numerales 1.15 y 1.16 del
Anexo 4 y en los lineamientos emitidos por la Secretaría de Hacienda vigentes a la
fecha de suscripción del contrato.

En el caso de contratar bienes y/o servicios cuyos precios estén regulados por el
Estado y no exista otra opción de compra, el Operador podrá realizar dichas

contrataciones sin necesidad de concursar o licitar y sin realizar estudios previos.

1.7. Los contratos de procura de bienes y servicios que hayan sido celebrados por PEP

de 3 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-A4.0GARRIO/2018

con terceros previo a la publicación de la Convocatoria y descritos en el Anexo 11,
podrán ser utilizados en los términos originalmente pactados para llevar a cabo las
Actividades Petroleras en el Área Contractual, previa aprobación de las Empresas
Firmantes y sujetándose a las acciones de verificación que lleve a cabo la Secretaría
de Hacienda. En todo caso, la renovación o ampliación de los contratos referidos se
deberá sujetar a los principios establecidos en este Anexo.

Los Costos asociados a los contratos de procura de bienes y servicios a que hace
referencia este numeral, solo se podrán registrar de conformidad con lo establecido
en este Anexo y el Anexo 4, cuando:

i. Sean erogados dentro de la vigencia y conforme a los alcances establecidos en el
Anexo 11, para cada uno de dichos contratos de procura de bienes y servicios, y

ii. Las actividades y los Costos referidos se incluyan en los programas de trabajo y
presupuestos indicativos presentados a la CNH.

En ningún caso, los Costos que sean registrados conforme al presente Anexo,
relativos a los contratos de procura enlistados en el Anexo 11 podrán contemplar
cargos, costos, compensaciones o cobros de cualquier naturaleza distintos a los
estrictamente relacionadas con las Actividades Petroleras contenidas en el Plan de
Desarrollo aprobado por la CNH para el presente Contrato, ni exceder los montos
por ejercer que se establecen en el Anexo 11.

4 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.OGARRIO/2018

ANEXO 8
PROCEDIMIENTOS DE ENTREGA DE
INFORMACIÓN Y PAGO DE )
CONTRAPRESTACIONES AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL y!
DESARROLLO

ÁREA CONTRACTUAL OGARRIO

a
R Y
Contrato No, CNH-A4.0GARRI0/2018

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO DEL PETRÓLEO PARA LA
ESTABILIZACIÓN Y EL DESARROLLO

1. Procedimientos,

1,1 El Fondo constituirá y administrará un registro en el que todo Contrato debe quedar
inscrito. El Fondo dará a conocer los requisitos que deberá cumplir el Contratista para
llevar a cabo dicho registro. Dichos requisitos serán, al menos:

(a) Solicitud de inscripción respectiva;

(b) Copia certificada del Contrato correspondiente, así como cualquier modificación al
mismo;

(c) Instrumento público que acredite la personalidad del representante legal. Las
Empresas Firmantes deberán designar un representante común que tendrá relación
con el Fondo, e

(d) Instrumento público que acredite la personalidad del Operador, así como la
participación y la personalidad de cada una de las Empresas Firmantes.

El Contratista deberá entregar la documentación necesaria a la CNH para que ésta
pueda inscribir el Contrato en el registro que el Fondo ponga a su disposición de
acuerdo a los lineamientos emitidos por el mismo,

1.2 A mástardar tres (3) Días Hábiles después de haber cumplido todos los requisitos para
la inscripción del Contrato en el registro, el Fondo entregará una constancia de
inscripción al Contratista.

1,3 El Fondo podrá realizar la inscripción del Contrato y, por ende, el pago de las
Contraprestaciones en favor del Contratista a las que tenga derecho en virtud del
presente Contrato, sólo si se cumplen los requisitos de inscripción y se emite la
constancia respectiva. El Fondo y sus representantes no incurrirán en responsabilidad
alguna en caso de que un Contrato no pueda ser inscrito en el registro como
consecuencia de algún incumplimiento con los requisitos de inscripción.

1.4 Para el pago de Contraprestaciones que resulten del presente Contrato a un consorcio,
el Contratista deberá notificar al Fondo la forma en la que se realizará dicho pago,
conforme al acuerdo de operación conjunta que las Empresas Firmantes hayan suscrito
y que sea aprobado por la CNH:

(a) Que cada Empresa Firmante reciba las Contraprestaciones en la proporción que

le corresponda, o

(b) Que las Contraprestaciones sean entregadas al Operador para que éste las
distribuya entre las Empresas Firmantes en las proporciones respectivas.

1.5 El Fondo administrará el sistema informático que le permita recopilar y resguardar la
información proporcionada por los Contratistas conforme a lo establecido en los
Anexos 3 y 4. El Fondo dará a conocer a través de su página de internet los medios,
protocolos, catálogos, formatos y demás especificaciones para poder cargar
electrónicamente esta información en dicho sistema informático, incluyendo la
suscripción por medio de la firma electrónica avanzada (FIEL).

2 ÁREA CONTRACTUAL OGARRIO

5H)
Contrato No. CNH-A4.0GARRIO/2018

1.6 A través del sistema informático desarrollado para tal fin, el Fondo llevará un registro
de la producción, Precios Contractuales y Valor Contractual de los Hidrocarburos, los
Costos y demás elementos necesarios para la determinación de las Contraprestaciones.

1.7 El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sistema
informático antes mencionado y otorgará una clave de acceso al mismo a cada Persona
designada por el Contratista para ello, mediante los sistemas de seguridad que el propio
Fondo determine. En dicho portal podrá consultar la información relativa al Contrato,
así como información sobre producción, precios, Costos registrados,
Contraprestaciones, entre otros.

1.8 La información que el Contratista haya registrado y que, en su caso, previa validación
de la CNH, la Secretaría de Hacienda, el Servicio de Administración Tributaria o el
Fondo, en el ámbito de sus respectivas competencias, contenga el sistema informático,
se considerará como definitiva. Cualquier información que el Contratista no haya
ingresado al sistema en los plazos establecidos en el Contrato y sus Anexos se tendrá
por no presentada.

1.9 El Fondo emitirá el certificado de pago de las Contraprestaciones a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en el Anexo 3.

1.10 El Fondo establecerá las fechas de expedición de certificados de acuerdo con lo
establecido en el Anexo 3, así como los horarios de recepción de notificaciones y avisos
previos. La entrega de los recursos y el pago de Contraprestaciones en favor del Estado
sólo podrán realizarse por medios electrónicos y utilizando sistemas de pagos
relevantes, en las cuentas y a través de los mecanismos que para tal efecto publique el
Fondo.

1.11 En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se
suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor.

1.12 Cada Empresa Firmante, por conducto del Operador, deberá entregar al Fondo los
reportes contables de beneficios económicos elaborados de conformidad con la
Normatividad Aplicable, considerando para tal efecto los lineamientos que emita la
Comisión Nacional Bancaria y de Valores para que empresas emisoras reporten, para
efectos contables y financieros, los Contratos y los beneficios esperados de los mismos.

2. — Formato de solicitud de inscripción al Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo,

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARIO
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACIÓN CUAUHTEMOC
CIUDAD DE MÉXICO

Ref: Solicitud de Inscripción
Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO

MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO
(indistintamente, el “Fondo” o el “Fideicomiso”'), celebrado el 30 de septiembre del 2014 por
la Secretaría de Hacienda y Crédito Público, como Fideicomitente y Banco de México, como
fiduciario.

3 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4,OGARRIO/2013

Los términos con mayúscula inicial que sean utilizados en la presente y no se encuentren
aquí definidos, tendrán el significado que se atribuye a los mismos en el Fideicomiso.

AL respecto, en los términos de lo previsto en la Cláusula Séptima del Fideicomiso, por este
medio solicitamos la inscripción del (Contrato/Asignación) que se describe en esta Solicitud
de Inscripción en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud
de Inscripción los siguientes documentos e información:

(D Copia Certificada del (Contrato/Título de Asignación) como Anexo A;

(ID) El suscrito, [Nombre Completo del Representante Legal], [Cargo], en relación
con el Fideicomiso, certifico que: (i) las Personas cuyos nombres se enlistan a
continuación (las “Personas Autorizadas”) se encuentran debidamente facultadas

para suscribir en representación del [Contratista/Asignatario] cualesquiera

documentos y notificaciones de conformidad en los términos y condiciones del

Fideicomiso; (ii) la firma autógrafa que aparece en esta certificación al lado de

nombre de las Personas Autorizadas, es la firma con la que se ostentan; y (iii) e

Fiduciario únicamente deberá reconocer como válida la documentación firmada

por las Personas Autorizadas, y

NOMBRE FIRMA TELEFONO CORREO
ELECTRÓNICO

(III) Para efectos de las Contraprestaciones en Favor del Contratista que, en su caso,
el Fiduciario deba pagar al Contratista en términos de lo establecido en el
Fideicomiso, por este medio se informa que dichas cantidades deberán ser
depositadas en la cuenta []

[Contratista]

Por: []
Y Cargo: []
“Esta fracción únicamente deberá incluirse en las solicitudes de inscripción presentadas por
los Contratistas cuyos contratos contemplen el pago en efectivo de las Contraprestaciones .
que en su caso les correspondan.

4 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0GARRIO/2018

ANEXO 9

INVENTARIO DE acnvos /

ÁREA CONTRACTUAL OGARRIO

y
dy
Contrato No. CNH-A4,0GARRIO/2018

INVENTARIO DE ACTIVOS

El presente inventario de Pozos y Materiales podrá ser actualizado por la CNH conforme a
lo documentado por el Contratista durante la Etapa de Transición de Arranque.

Al concluir dicha etapa, este inventario enlistará los Pozos y Materiales determinados útiles
para las Actividades Petroleras.

Descripción General.
del Inventario del día 24 de noviembre de 2017.

(a) Pozos

HIPO DI NÚMILRO DI UN ESTADO O CONDICIÓN

CLIO INVENTARIO ON DEL POZO

1 POZOS 300033528 OGARRIO - 1207 OPERANDO
2 POZOS 300025245 OGARRIO - 1233 CERRADO
3 POZOS 300025251 OGARRIO - 1237 OPERANDO
4 POZOS 300026233 OGARRIO - 1239 OPERANDO
5 POZOS 300025275 OGARRIO - 1255 OPERANDO.
6 POZOS 300025274 OGARRIO - 1257 CERRADO
7 POZOS 300032903 OGARRIO - 1275 CERRADO
3 POZOS 300034210 OGARRIO - 1279 OPERANDO.
9 POZOS 300034236 OGARRIO - 1283 OPERANDO
10 POZOS 300025272 OGARRIO - 1293 CERRADO
1 POZOS 300025273 OGARRIO - 1295 CERRADO
12 POZOS 300026234 OGARRIO - 1303 CERRADO
13 POZOS 300027430 OGARRIO - 1305 OPERANDO
14 POZOS 300027269 OGARRIO - 1307 CERRADO
15 POZOS 300025435 OGARRIO - 1309 CERRADO
16 POZOS 300034263 OGARRIO - 1315 CERRADO
17 POZOS 300026771 OGARRIO - 1319 OPERANDO
138 POZOS 300028769 OGARRIO - 1325 OPERANDO
19 POZOS 300033522 OGARRIO - 1325 D OPERANDO
20 POZOS 300028741 OGARRIO - 1329 OPERANDO
21 POZOS 300034261 OGARRIO - 1333 OPERANDO
22 POZOS 300026610 OGARRIO - 1403 OPERANDO
23 POZOS 300025266 OGARRIO - 1405 CERRADO
24 POZOS 300026608 OGARRIO - 1407 OPERANDO
25 POZOS 300034564 OGARRIO - 1407 D OPERANDO
26 POZOS 300030047 OGARRIO - 1409 OPERANDO
27 POZOS 300033523 OGARRIO - 1411 D OPERANDO
28 POZOS 300033717 OGARRIO - 1423 D OPERANDO
29 POZOS 300028792 OGARRIO - 1425 OPERANDO
30 POZOS 300033433 OGARRIO - 1425 D OPERANDO.
31 POZOS 300030048 OGARRIO - 1427 CERRADO
32 POZOS 300030897 OGARRIO - 1429 OPERANDO
33 POZOS 300035139 OGARRIO - 1429 D OPERANDO
34 POZOS 300030068 OGARRIO - 1433 CERRADO

2d 2 ÁREA CONTRACTUAL OGARRIO DN
PO DI

Contrato No. CNH-A4.0GARRIO/2018

ESTADO O CONDICIÓN

DEL Pp ,

35 POZOS 300030200 OGARRIO - 1435 OPERANDO
36 POZOS 300033560 OGARRIO - 1452 D CERRADO
37 POZOS 300030049 OGARRIO - 1471 OPERANDO
38 POZOS 300026611 OGARRIO - 1473 OPERANDO
39 POZOS 300026609 OGARRIO - 1476 CERRADO ]
40 POZOS 300035075 OGARRIO - 1476 D CERRADO
41 POZOS 300026763 OGARRIO - 1480 OPERANDO,
42 POZOS 300033452 OGARRIO - 1480 D OPERANDO.
43 POZOS 300026764 OGARRIO - 1482 OPERANDO
44 POZOS 300033163 OGARRIO - 1483 CERRADO
AS POZOS 300035097 OGARRIO - 1483 D OPERANDO
46 POZOS 300030199 OGARRIO - 1484 CERRADO
47 POZOS 300033556 OGARRIO - 1485 OPERANDO
48 POZOS 300033811 OGARRIO - 1486 OPERANDO
49 POZOS 300033174 OGARRIO + 1487 CERRADO
50 POZOS 300033041 OGARRIO - 1488 OPERANDO.
51 POZOS 300033487 OGARRIO - 1489 CERRADO
52 POZOS 300033339 OGARRIO - 1490 OPERANDO
53 POZOS | 300032994 OGARRIO - 1491 CERRADO
54 POZOS 300033524 OGARRIO - 1492 CERRADO
55 POZOS 300034209 OGARRIO - 1500 CERRADO
56 POZOS 300034269 OGARRIO - 1501 CERRADO
57 POZOS 300034252 OGARRIO - 1502 CERRADO
58 POZOS 300034238 OGARRIO - 1503 CERRADO
59 POZOS 300034250 OGARRIO - 1504 CERRADO
60 POZOS 300033408 OGARRIO - 1510 OPERANDO —]
61 POZOS 300033372 OGARRIO - 1511 OPERANDO
62 POZOS 300033407 OGARRIO - 1512 OPERANDO
63 POZOS 300033584 OGARRIO - 1513 OPERANDO
64 POZOS 300033692 OGARRIO - 1514 OPERANDO
65 POZOS 300033933 OGARRIO - 1515 CERRADO
66 POZOS 300034202 OGARRIO - 1516 OPERANDO
67 POZOS 300033932 OGARRIO - 1517 CERRADO
68 POZOS 300034033 OGARRIO - 1518 CERRADO
69 POZOS 300033810 OGARRIO - 1519 OPERANDO
70 POZOS 300033930 OGARRIO - 1520 OPERANDO
1 POZOS 300034154 OGARRIO - 1521 CERRADO
72 POZOS 300034242 OGARRIO - 1526 OPERANDO
73 POZOS | 300034272 OGARRIO - 1527 CERRADO
74 POZOS 300034724 OGARRIO - 1528 CERRADO
75 POZOS 300034744 OGARRIO - 1529 OPERANDO
76 POZOS 300034751 OGARRIO - 1600 OPERANDO
17 POZOS 300034752 OGARRIO - 1601 OPERANDO
78 POZOS 300034753 OGARRIO - 1602 OPERANDO.
79 POZOS 300035292 OGARRIO - 1603 OPERANDO
80 POZOS 300035290 OGARRIO - 1604 CERRADO
81 POZOS 300035291 OGARRIO - 1605 OPERANDO.
82 POZOS 300032161 OGARRIO - 718 CERRADO
83 POZOS 300032670 OGARRIO - 723 OPERANDO
84 POZOS 300032110 OGARRIO - 724 OPERANDO.
3 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-44.OGARRIO/2018

PO DI O CONDICIÓ

NJ) DL POZO

85 POZOS 300016851 OGARRIO - 850 OPERANDO.
L86 POZOS L 300030050 OGARRIO - 903 OPERANDO]
87 POZOS 300034264 | OGARRIO - 911 CERRADO
83 POZOS 300032231 OGARRIO - 913 OPERANDO.
89 POZOS 300030051 OGARRIO - 951 OPERANDO.
90 POZOS 300034257 | OGARRIO - 953 OPERANDO,
91 POZOS 300023875 OGARRIO-1205 CERRADO
9 POZOS 300025140 | OGARRIO-1215 OPERANDO
93 POZOS 300023901 OGARRIO-1217 CERRADO
94 POZOS 300016671 OGARRIO-1227 CERRADO
95 POZOS 300023296 — | OGARRIO-1235 CERRADO
96 POZOS 300024000 | OGARRIO-1253 CERRADO.
97 POZOS 300016674 | OGARRIO-1267 CERRADO
98 POZOS 300016675 | OGARRIO-1269 CERRADO
99 POZOS 300024379 OGARRIO-1273 OPERANDO.
100 POZOS 300024873 OGARRIO-1301 CERRADO
101 POZOS 300020577, | OGARRIO-1304 CERRADO
102 POZOS 300023876 | OGARRIO-1311 CERRADO
103 POZOS 300023275 OGARRIO-1401 OPERANDO.
104 POZOS 300022844 | OGARRIO-1411 OPERANDO
105 POZOS 300022693 OGARRIO-1413 OPERANDO
106 POZOS 300023924 — | OGARRIO-1415 OPERANDO.
107 POZOS 300021071 OGARRIO-1417 OPERANDO
108 POZOS 300021064 | OGARRIO-1419 CERRADO
109 POZOS 390023877 | OGARRIO-1421 OPERANDO
110 POZOS 300022971 OGARRIO-1423 OPERANDO.
1 POZOS 300023340 | OGARRIO-1431 CERRADO
112 POZOS 300023259 OGARRIO-1432 CERRADO
15 POZOS 300023672 | OGARRIO-1443 OPERANDO
114 POZOS 300023673 | OGARRIO-1451 OPERANDO
115 POZOS 300023208 | OGARRIO-1452 CERRADO
116 POZOS 300024952 | OGARRIO-1453 CERRADO.
117 POZOS 300023360 | OGARRIO-1472 CERRADO
118 POZOS 300016680 | OGARRIO-203 CERRADO
119 POZOS 300016681 OGARRIO-204 CERRADO
120 POZOS 300005845 OGARRIO-240 CERRADO
121 POZOS 300016683 | OGARRIO-242 CERRADO
122 POZOS 300005847 OGARRIO-26 CERRADO
123 POZOS 300016684] OGARRIO-270 CERRADO
124 POZOS 300016685 | OGARRIO-272 CERRADO
125 POZOS, 300016686 | OGARRIO-274 CERRADO
126 POZOS 300016687 | OGARRIO-276 CERRADO.
127 POZOS, 300005850 | OGARRIO-29D CERRADO.
128 POZOS 300016691 OGARRIO-30. CERRADO
129 POZOS. 300016692 | OGARRIO-30D CERRADO.
130 POZOS 300016693 OGARRIO-31 CERRADO.
131 POZOS 300016694 | OGARRIO-32, CERRADO. / :
132 POZOS 300016696 ['OGARRIO-4 OPERANDO. j
133 POZOS 300005855 OGARRIO-40 CERRADO.
Gua POZOS 300005856 — | OGARRIO-41 CERRADO.

4 ÁREA CONTRACTUAL OGARRIO A

7

pPO

ACTIVO

XOMBRI

Contrato No. CNH-A4,0OGARRI0/2018

ESTADO O CONDICIÓN
DEL POZO

OGARRIO-42 CERRADO
136 POZOS 300016700 OGARRIO-44T CERRADO
137 POZOS 300016701 OGARRIO-45 CERRADO
138 POZOS 300016706 OGARRIO-470 CERRADO
139 POZOS 300005866 OGARRIO-52 CERRADO
140 POZOS 300016711 OGARRIO-53 CERRADO
141 POZOS 300016714 OGARRIO-54 CERRADO
132 POZOS 300016719 OGARRIO-54T CERRADO
143 POZOS 300005869 OGARRIO-55 CERRADO
144 POZOS 300016721 OGARRIO-552 CERRADO
145 POZOS 300005870 OGARRIO-552D CERRADO
146 POZOS 300016723 OGARRIO-553D CERRADO
147 POZOS 300016724 OGARRIO-554 CERRADO
148 POZOS 300016727 OGARRIO-555 CERRADO
149 POZOS 300016728 OGARRIO-555D CERRADO
150 POZOS 300016729 OGARRIO-55D CERRADO
151 POZOS 300016730 OGARRIO-56 CERRADO
152 POZOS 300016731 OGARRIO-563 CERRADO
153 POZOS 300016732 OGARRIO-564 CERRADO
154 POZOS 300016733 OGARRIO-563D CERRADO
155 POZOS 300005872 OGARRIO-564T” CERRADO
156 POZOS 300016734 OGARRIO-565 CERRADO
157 POZOS 300016735 OGARRIO-565D. CERRADO
158 POZOS 300016736 OGARRIO-565T CERRADO
159 POZOS 300016738 OGARRIO-566D CERRADO
160 POZOS 300005874 OGARRIO-566T CERRADO
161 POZOS 300016743 OGARRIO-57 OPERANDO
162 POZOS 300016744 OGARRIO-575 CERRADO
163 POZOS, 300016745 OGARRIO-576 CERRADO
164 POZOS 300016746 OGARRIO-576D CERRADO
165 POZOS 300005873 OGARRIO-576T CERRADO
166 POZOS 300016747 OGARRIO-577 CERRADO
167 POZOS 300016748 OGARRIO-577D CERRADO
168 POZOS 300016749 OGARRIO-578 CERRADO
169 POZOS 300016750 OGARRIO-578€ CERRADO
170 POZOS 300016751 OGARRIO-578D CERRADO
171 POZOS 300005879 OGARRIO-578T CERRADO
172 POZOS 300016752 OGARRIO-579 CERRADO
173 POZOS 300016753 'OGARRIO-579D CERRADO
174 POZOS 300005882 'OGARRIO-57T CERRADO
175 POZOS 300016755 OGARRIO-58 CERRADO
176 POZOS 300005885 OGARRIO-588 CERRADO
177 POZOS 300016757 OGARRIO-589 CERRADO
178 POZOS 300016758 OGARRIO-589D CERRADO
179 POZOS 300016759 'OGARRIO-58D CERRADO
180 POZOS 300016760 OGARRIO-58T CERRADO
181 POZOS 300016761 OGARRIO-59 CERRADO
182 POZOS 300016762 OGARRIO-590 CERRADO
183 POZOS 300016763 OGARRIO-590D CERRADO
184 POZOS 300016766 OGARRIO-59D CERRADO
5 ÁREA CONTRACTUAL OGARRIO

EN
eb
Contrato No. CNH-A4.OGARRIO/2018

DO O CONDIO

DELI

185 POZOS 300016767 OGARRIO-60 CERRADO
186 POZOS 300016768 OGARRIO-600 CERRADO
187 POZOS 300016770 OGARRIO-60D CERRADO
188 POZOS 300016771 OGARRIO-60T CERRADO
189 POZOS 300016775 OGARRIO-61D CERRADO
190 POZOS 300016781 OGARRIO-66 CERRADO
191 POZOS 300016784 OGARRIO-66D CERRADO
192 POZOS 300005908 OGARRIO-66T CERRADO
193 POZOS 300016790 OGARRIO-67D CERRADO
[194 POZOS 300016791 OGARRIO-68 CERRADO
195 POZOS 300016793 OGARRIO-69 CERRADO
196 POZOS 300016794 OGARRIO-70 CERRADO
197 POZOS 300016796 OGARRIO-705 OPERANDO
198 POZOS 300016798 OGARRIO-707 OPERANDO
199 POZOS 300016799 OGARRIO-71 CERRADO
200 POZOS 300016801 OGARRIO-71D CERRADO
201 POZOS 300016803 OGARRIO-72 CERRADO |
202 POZOS 300005932 OGARRIO-74 CERRADO
203 POZOS 300016805 OGARRIO-76 CERRADO
204 POZOS 300016809 OGARRIO-802 CERRADO
205 POZOS 300016810 OGARRIO-802D CERRADO
206 POZOS 300016811 OGARRIO-803 CERRADO
207 POZOS 300016812 OGARRIO-803D CERRADO
208 POZOS 300016813 OGARRIO-804 CERRADO
209 POZOS 300016814 OGARRIO-804D CERRADO
210 POZOS 300016815 OGARRIO-804T CERRADO
211 POZOS 300016816 "| OGARRIO-805 CERRADO

212 POZOS 300016321 OGARRIO-811 OPERANDO
213 POZOS 300016822 OGARRIO-812 OPERANDO
POZOS 300016823 OGARRIO-812D CERRADO

POZOS 300016824 OGARRIO-813 CERRADO

POZOS 300016825 OGARRIO-813D OPERANDO

217. POZOS 300016826 OGARRIO-815 CERRADO
218 300016827 OGARRIO-815D. CERRADO
219 300016828 OGARRIO-816 CERRADO
220 300016829 OGARRIO-817 OPERANDO.
221 300016830 OGARRIO-817D CERRADO.
222 POZOS 300016831 OGARRIO-818 OPERANDO
300016832 OGARRIO-818D CERRADO

300016833 OGARRIO-81D CERRADO

300016840 OGARRIO-824 CERRADO

300016841 OGARRIO-327. OPERANDO
300016842 OGARRIO-829 CERRADO
300016847 OGARRIO-832D CERRADO

300016849 OGARRIO-84 CERRADO

230. POZOS 300005956 OGARRIO-84D CERRADO
231 POZOS 300016850 OGARRIO-85 CERRADO
232 POZOS 300016852 OGARRIO-850D CERRADO
233 POZOS 300005958 OGARRIO-85D CERRADO
234 POZOS [ 300016854 OGARRIO-86 CERRADO

q 6 ÁREA CONTRACTUAL OGARRIO

yA

Y4
Contrato No. CNH-A4,OGARRIO/2013

ESTADO O CONDICIÓN

PO DI

NUMERO DI A
MXOMBR
ACTIVO SOMBRI

INVENTARIO DLL-POZO

235 POZOS 300016856 OGARRIO-86D
236 POZOS 300016857, OGARRIO-87

237 POZOS 300016865 OGARRIO-94D
238 POZOS 300005969 OGARRIO-95C
239 POZOS 300016869 OGARRIO-95D
240 POZOS 300016870 OGARRIO-95T
241 POZOS 300016871 OGARRIO-96D
242 POZOS 300016872 OGARRIO-975
243 POZOS 300016873 OGARRIO-977
244 POZOS 300016874 OGARRIO-97D
245 POZOS 300016875 OGARRIO-993
246 POZOS 300005973 OGARRIO-997
247 POZOS 300016808 OGARRIO - 801

(b) Ductos

ESTADO O
CONDICIÓN DEI
DLCIO

TIPO DI NÚMERO DI

MOIIVO INVENTARIO

1 | muertos | soworsgoo | SDO ANILLO RBN - OGARRIO 827 X | oprranno

2 | Dueros | som oo O0A LOC OGABOLDE | operANDO

3 | Ducros | eooorsrgo | ODO OGARRIO $01 - OGARRIO $87 4% | opERANDO

4 | Ducros | óovorgsz6 | Pos OS ABRIO SII BSEOGARRIO56"X | OPERANDO

s | DUCTOS 600018788 > PSARRIO 811 + OGARRIO 847 6" X OPERANDO
LB.N. F'XOS8kM RED GENERAL

6 | DUCTOS | 600007185 | ROMBEO NEUMATICO OGAR ] OPERANDO
L.BN. 3"X0.98KM. RED GENERAL

DS O UA RTCO AR OPERANDO

8 | DUCTOS 600007179 0) RAM 2" RBN 3"-P.OGA 803 2"X0.122 OPERANDO

RENE" . FUERA DE

9 | Dueros | soow07s1 | EÓNRAM2/RBNO"POGA081027X0.074 | OpERACIÓN

TEMPORAL
OLEG CAR OGASI2 - BAT SEP OGAS

10 | DucTos | óo0orgess | Quin CAS OPERANDO
OLEG CAB OGA812 - BAT SEP OGA5

11 | DUCTOS | soorsasa | onro CAS OPERANDO
OLEG CAB REC OGIO-CAB REC BATSEP

12 | DUCTOS. | s000187s0 | OLEO CABO OPERANDO

13 | mueros | sooone3o2 | OLEO OGAI273 - BATOGARRIO 260 X [opero
OLEG OGARRIO 706 - OGARRIO 827

14 | pueros | oo018sió | ea cane OPERANDO

7 ÁREA CONTRACTUAL OGARRIO y

7)
LIPO DI

ACIIVO

NUMERO DI

ENTARIO

Contrato No. CNH-A4.0GARRIO/2018

NOMISR

OLEG OGARRIO 706 - OGARRIO 827

a)
XDICIOS
DLCEO

15 | mucros | óowo18es7 lease OPERANDO
OLEG OGARRIOS27 - BAT OGARRIOS
16 DUCTOS 600018417 8"X1.208KM OPERANDO
OLG CP OGAIZ35:CAB P OGA 60
17 | pucros | core A OPERANDO
OLG C P 0OGAI235-CAB P OGA 600
18 | DUCTOS | 600004179 O OPERANDO
OLG CAB P OGA 1247-BAT OGA 5
19 DUCTOS 600015989 6"X3.490 KM OPERANDO
OLG CAB P OGA 600-BAT OGA 02
20 | pucros | eoooressg | 0LS CAB OPERANDO
OLG CAB P OGA 600-BAT OGA 02
21 | Ducros | 600687 A OPERANDO
22 | DUCTOS | 600016828 [pr BOGA RIZIS | OPERANDO
OLG CAB REC P 803-2 -BAT OGA5
23 DUCTOS 600016834 $"X1.087KM OPERANDO
24 | DucTos | eooorsaso | pLo CAB RECP 827BATOGAS XII | OPERANDO
25 DUCTOS 600016836 208 CAB RECP 827-BAT OGA 5 8"X1.198 OPERANDO
26 | Ducros | 600016830 | OLGK RECP0813-B00A 5 3"X1.292 KM | OPERANDO
27 DUCTOS 600016831 OLG K RECP 1247-B OGA 5 3"X3.525 KM OPERANDO
28 | pucros | 600016832 | OLGK REC P 803-1-8 OGA 5 3"X0.935 KM] — OPERANDO,
29 | pucros | 600016833 [OLGKRECP 8032. B0GA33"X1.147KM| OPERANDO,
30 DUCTOS 600018303 Aza - BAT OGARRIO 2 6"9 X OPERANDO
31 bucros | soooar77 | OLGCABPOGA ITINTIES RDA pra NDO
KA LBN 300016697 LBN P OGA 580-P OGA 0042 6"X 1.322 KM OPERANDO
e RENES . FUERA DE
33 LBN aoooregro | LBNRAM2'RBN6"-POGA802D2:X0.023 | OPERACIÓN
TEMPORAL
32] TEN LEN POGA 820-P OGA 079 6"X4.069 KM OPERANDO
> LEN sooores52 | LBNRAMZ RENO POGABISD2X008 | op aDO
RENE" . FUERA DE
36 LBN 300016847 Pl RAM 2” RBN 6"-P OGA 832D 2"X0.224 OPERACIÓN
TEMPORAL
2 $ y FUERA DE
37 LBN 3oooI68Ia | pon IZ RAMILPOGA BMD 2XOD% | OPERACIÓN
TEMPORAL
o FUERA DE
38 LBN aooorseso [hm RAM EN RBN 4%P 06A BD [OPERACIÓN
_ TEMPORAL
REN 3" . FUERA DE
29 | LBN 3ono1só7a | LBNRAM3'RBN 3'-POGA 126727X0.068 | OPERACIÓN
TEMPORAL

8 ÁREA CONTRACTUAL OGARRIO Xx

e
y
Contrato No. CNH-A3.0GARRIO/2018

ESTADO O
CONDICIÓN DLI
DUCTO

PO DI NUMERO DI

ACTIVO

MATO

: » » FUERA DE
0 | LBN so0o16sso | LBNINIZ"RAM3"-P.OGA 0828 2XD085 | OPERACIÓN
TEMPORAL.
41 LBN 00016796 | (¿AN IN 2 REN 279 064 705 27X0443 | OPERANDO
42 LBN 30016798 | LAN NU Z REN 2 =P 004 707 2X0428 1 OPERANDO
a Laa so0032nno | LEN IREN > P.OGARRIO 724 FX0042 | opa Npo
. » . FUERA DE
44 LBN 300016808 | an o? REN OP OGA 0801 22X0.122 | OPERACIÓN
TEMPORAL
s LEN A
se | Len sooorestz | LENIN POGASOSTPOGA O804 PX0T | opera NDo
41 LBN 300016829 [LON 027 RAM IP OSA 0815 2X0.088 1 OPERANDO
m Lan A
» LEN A E
50 LN soorósa1 | LENTNTZRAM SP OGA DIE TXDO | op NDO
» . . FUERA DE
51 LBN 300016840 EN RAM 2" RBN 3"-POGA 824 2:X0085 | OPERACIÓN
TEMPORAL
2 LEN A O
. » . FUERA DE
53 LBN 300016842 YN ENJ 27 RAM 4%-P OGA 829 2"X0.065 OPERACIÓN
TEMPORAL
” Lan sena | E
FUERA DE
55 LBN 300034264 | LBNINJRBN6"-POGA 911 2'X0.048KM | — OPERACIÓN
TEMPORAL
, . . FUERA DE
sl Lem so002s1a0 | LENINI2"RBN 4% OGA 1215 22X0085 | oración
TEMPORAL AL
5 Lan O
58 BN s0002s2s1 | LBNTNIZ REN FP OGA 1237 PX0087 | op 2pp
> LEN 00026253 | LBNINTZ REN FP OGA II EROIGO oprgarono
sol Lew sooo2s000 | LENINT2RBN AP OGA RSS | organo
Sl LEN 100034236 | LBNINIREN4"-POGA 1283 2X0052KM| OPERANDO.
sl en O SS
9 ÁREA CONTRACTUAL OGARRIO

Y
Contrato No. CNH-44.0GARRI0/2018

ISTADO O
CONPICTON 11
DUCIO

Ivo

. ” 0 FUERA DE
63 LBN 300026234 0) RAM 2" RBN 2"-P OGA 1303 2"X0.084 OPERACIÓN
TEMPORAL
64 LBN 300027269 eN RAM 2" RBN-P OGA 1307 2"X0,049 OPERANDO
. ” 0 FUERA DE
65 LBN 300025435 eN RAM 2” RBN 2"-P OGA 1309 2"X0,067 OPERACIÓN
TEMPORAL
66 LBN 300026771 eN INJ 2” RBN 2”-P OGA 1319 2"X0.083 OPERANDO
67 LBN 300025266 Le RAM 2” RBN 2”-P OGA 1405 2"X0,223 OPERANDO
68 LBN 300026608 PO RAM 2” RBN 3”-P OGA 1407 2"X0.067 OPERANDO
69 LBN 300030897 LBN INJRBN 4" - POGA 1429 2"X0.066 KM OPERANDO
3 . 0 FUERA DE
70 LBN 300026609 PA! INT 2” RBN 3"-P OGA 1476 2"X0,136 OPERACIÓN
TEMPORAL
71 LBN 300033163 LBN INJRBN 6" - POGA 1483 2"X0.119KM OPERANDO
7 LBN 300033408 LBN RBN - POGA 1510 2"X0.522 KM OPERANDO
73 LBN 300035291 LBN INJRAM 3"-P OGA 1605 2"X0.096 KM OPERANDO
"] a FUERA DE
74 LBN 300016809 ON RAM 2" KM 3+840-P 0G 802 2”X0.112 OPERACIÓN
TEMPORAL
.” ” E FUERA DE
75 LBN 300016812 rl INJ 2” RAM 3"-P OGA 803D 2"X0.077 OPERACIÓN
TEMPORAL
300016821 eN INJ 2" RAM 3"-P OGA 811 2"X0.120 OPERANDO
m ” 2 FUERA DE
300016822 PE) INJ 2" RAM 3"-P OGA 812 2"X0.047 OPERACIÓN
TEMPORAL
300016825 E) INJ 2” RAM 3"-P OGA 813D 2"X0.071 OPERANDO
300016826 e) INJ 2" RAM 3"-P OGA 815 2”"X0.109 OPERANDO
300016827 LEN TNJ 2" RAM 3"-P OGA 815D 2"X0,109 OPERANDO
. 5 ar FUERA DE
81 LBN 300016837 Lan INJ 2” RAM 3"-P OGA 822 2"X0.087 OPERACIÓN
TEMPORAL
82 LBN 300016852 LBN P OGA 850-P OGA 850D 2"X0.056 KM OPERANDO
LBN PAQ GAS COMBUSTI-COM OGA
83 LBN "X0.256 KM OPERANDO
84 LBN 300033433 eN INJ 2” RBN-P OGA 1425-D 2"X0,078 OPERANDO
85 LBN 300033522 a INJ 2" RBN-P OGA 1325-D 2”X0.092 OPERANDO
86 LBN 300035097 AN INJ RBN 6" - POGA 1483D 2”X0.076 OPERANDO
ya
10 ÁREA CONTRACTUAL OGARRIO Y
Contrato No. CNH-A4.0GARRIO/2018

ESTADO O
NOMIBRI CONDICIÓN DJ

DUCLO

HIPO

MOTIVO:

gr LBN 3ooor6gaz [LEN MEN 6 P 0GA 082-P 068 828 opranDo

88 | TEN 300034242 | LBN RBN =P OGARRIO 1526 7'X0.150KM | OPERANDO

89 | —LBN 300016767 | LBNPOGA 42-P OGA 60 6"X1.372 KM OPERANDO

. . » FUERA DE

90 LBN aooore7as [LEN INI 2" RAM 6 POS7-P057 2'X0.032 | OPERACIÓN

TEMPORAL

» . " FUERA DE

m LON sooorsos > | LBNINIZ" RAMAT-EZO OGA 31 2005 | opERACIÓN

TEMPORAL

. . . FUERA DE

0% LON E OGAta1 2xo04s | IRA

TEMPORAL

93 |  LBN 3ovoz3672 — | LON RAM2" RBN 2"-P OGAI443 22X0.050 | opErANDo
94 |  LBN 300022971 | E oN RAM2" RBN 2%P OGA423 270.048 | OPERANDO 7
os CoN a |

. . . FUERA DE

96 LBN 300030068 | pon RAM” RBN 22P OGAI43S 220.072 | OPERACIÓN

TEMPORAL

97 LBN 300022693 | y MZ REN ZP OGA1413 2:X0.050. 1 OPERANDO

. . . FUERA DE

98 LBN 3om0z3877 — | gON RAM2! RBN 2% OGAN21 2:X0.032 | OPERACIÓN

TEMPORAL

. . Sean FUERA DE

99 LBN 300023924 N RAM2" RBN 3%-P OGA1415 2"X0.033 OPERACIÓN

TEMPORAL

sol Lan 00023013 [LEN RAM REN IP OGAISST 2x0. | ope ANDO

Tan 200030700 1 RAMZ REN FP OGA1435 7X09%8 | opranpo

LBN RAM2" RBN 3"-P OGA1452 2"X0.028 FUERA DE

102 | —LBN 300023208 | Nr : OPERACIÓN

TEMPORAL

103 | LBN A 3P OGA 1409 | OPERANDO

. » . FUERA DE

104 | LAN 300023360 | RAN INI2 RAM 3"-P OGA 1472 20X0.197 | OPERACIÓN

TEMPORAL

105 | IBN 600018302 | LENPOGA 10-POGA 796'X3138 KM OPERANDO

106 | —LDD, LDD COM OGÁ-BAT OGA 2 3"X0.832 km OPERANDO

vr | LD s00o16ros | LOOP OGA 7US-CAB OGA 706 SXOT per xo

ssl op 00016708 | LD FOGA TOFCAB 0GA 706 9X040 | oprgANDo

19 | op spoes2110 | EDO POGA O72ECAB OGA 706 9X0059 | op pnpo

h
11 ÁREA CONTRACTUAL OGARRIO

y
77)
PO DE

OLIVO

Contrato No. CNH-A4.0GARRIO/2018

ESTADO O
CONDICIÓN DEI
DUCIO

FUERA DE
no | LDD 300016808 — | LDDP.OGA 801-BAT OGA 5 3"X0.536 km OPERACIÓN
TEMPORAL
FUERA DE
1Mij o LDD 3000 o o SOZCAB P OGA BOI OPERACIÓN
d TEMPORAL
mel oo so0o1es11 — | LRD POGA 803-CAB OGA 8052 3X0.030 | op ano
13 | Top 300016813 | LDDP.OGA 804-BATOGA 5 3"X0.792 km OPERANDO
LDD P_OGA 811-CAB P OGA 803-1
14 | LDD EN OPERANDO
LDD P OGA SI2CAB P OGA 803.2
15 | LDD 300016822 o asten OPERANDO
Tipo so0orss2s | LDDPOGADET-CABPOGASISIXOD | paro
LDD P_OGA 8I5-CAB P OGA 8031
17 TN EI OPERANDO
LDD P 0GA Bl6-CAB P OGA 803-2
118 EN rr OPERANDO
LDD P OGA 08IT.CAB P OGA 0813
19 | LDD 300016829 | O sra OPERANDO
10] op 300016831 | LDDP.OGA 818- BATOGA 5 3"X0.603 km | OPERANDO
ra] op 300016837 | LDDP.OGA 0822-BAT OGA 5 3"X1.325 km | — OPERANDO
. FUERA DE
221 10D so0o1esso | LDDPOGA E24-CAB P.OGA B13 9XO818 | opRAcIÓN
TEMPORAL
23 lio A O
: FUERA DE
val 1D so0016ss2 | LDDP.OGA 829-CAB P.OGA 82739X0418 | OPERACIÓN
m TEMPORAL
sI op 300016851 | LDDPOGA ESO-CAB POGA 827 39%X0509 | oprRANDO
mel o O
271 oo O A
LDD _P_OGA 1215:-CAB P OGA 1235
18 |  LDD E A OPERANDO
LDD P OGA 1235-CAB P OGA 1235
19 |  LDD 30002329 org OPERANDO
LDD P OGA I29CAB OGA 1235
10 | LDD o NN OPERANDO
11 | LDD | 3oooza000 [LDD P 0GA 1253-CAB P 0GA 1235|  opERANDO
3"X0.022km Ñ
FUERA DE
132 | -LDD 300016674 E Sa T6TCAB P 06A 127 | OPERACIÓN
ó TEMPORAL
133 | LDD | 300034236 L0p P OGA 1283-INT OGA 1239 3"X0.010 OPERANDO
E 12 ÁREA CONTRACTUAL OGARRIO

ye

Y,
Contrato No. CNH-A4.0GARRIO/2018

ESTADO O
CONDICIÓN DEI
DUCTO

LUPO DI

WOIIVO

FUERA DE
14 | LDD a0002sar o Eon IIENEDO P 06 12381 OPERACIÓN
:0okm TEMPORAL
FUERA DE
135 | LDD 300020577 | LDD P OGA IS0%CAB P OGA I27[— OprRACIÓN
Pm TEMPORAL
mel LoD A
L
137 | LDD 300027269 | DD P OGA I307.CAB P 0GA 12471 opERANDO
¡ñ - 3"X0.715km ze
. FUERA DE
sl op so002sa35 | LDDPOGA I309CAB POGA ITALO pen AcIÓN
TEMPORAL
FUERA DE
139 | LDD 20002387 on ILECAB PO6A 12 | OPERACIÓN
AA TEMPORAL
ol uo 300034263 — | LDDPOGAISTSCAB POGA ASE FROB | opa NDO
2730 FUERA DE
sal oo so0os4201 | LDDPOGA ISIOCABOGA 1207390756 | o PRAciÓN
m TEMPORAL,
2 lion so0023a7s [EDO P.OGA TOLCAB OGA ET IX opa Do
sl oo A NS
1 y
a] ion sonozceos — | LDDPOGATIO7CABPOGA BE7IXDAS | OpRANDO
LDD P_OGA 1ILCAB P OGA 0827
15 | LDD E OPERANDO
16 | LoD so0oz200s | LDDPOGATES-CABPOGA RIIROTZL | ope ANDO
LDD P OGA 14I5.CAB P OGA 0813
147 | LDD a E OPERANDO
148 LDD 300021071 LDD P_OGA 1417.CAB P OGA $03-1 OPERANDO
3'X0.676
FUERA DE
149 | — LDD 300021064 — | LDDPOGA 1419-BAT OGA 5 3"X1.025 km | OPERACIÓN
| TEMPORAL
150 | —LDD 300023877 |LDD P OGA 1421-CAB P OGA 0827 | OprRANDO
3"X0.102km
LDD P 0GA 1423CAB P OGA 0827
151 | LDD 30002291 [LO PA OPERANDO |
sl oo s000sog97 | LPDPOGA TEDCABOGA B03-19X0667 | opggaNpo
sl top so0023340 | LDDPOGA TAICABPOGA BS PXO037 | op anno
= y l
sl om O O /
is | ob e

13 ÁREA CONTRACTUAL OGARRIO ye
LIPO DI

Contrato No. CNH-A4.0GARRIO/2018

SOVIGRI

ESTaDo o
CONDICIÓN DEI
DECIO

56)  LDD s00023673 | LODPOGA IASI-CAB POGA BS IXO08 1 pRaNDO
LDD P OGA 1452CAB P OGA 0813
157 | LDD 300023672 | asi OPERANDO
ssl 1D 30002952 | LDDPOGATASCABPOGA SISI NOS? | oprRANDO
159] —LoD 300030049 | LDDPOGA1471-BATOGA53"X0.591km| — OPERANDO.
160] LoD 300023360 | EDDPOGA 1472CABOGA80323X002 1 oppRaNDO
To 300026611 | LDDPOGATPECABPOGA 827 9:X0388 | oppRaNDO |
. FUERA DE
62 | 10D so0onse0o | LDDPOGA IA76.CABOGA 80323:X00%6 | prRacióN
TEMPORAL
sel 10D 300026765 — | LDDPOGA TABO.CABOGA 803-23X08%0 | OPERANDO
sl 10D A O
165 | —1oD 300033556 | LDDP.OGA 1485-BATOGA 53"X1.131 km | OPERANDO.
16 | DD sooos3os1 | LDDFOGA 1E88:CABOGA 803-23:X0035 1 Oper ANDO
167 DD so00s3339  [LDDPOGA HSO-CABOGA 12473:%032 | OPERANDO
168 | LDD 300032994 | LDDPOGA TAHI-CAB OGA EOS 23X0S52 | opERaNDO
LDD P_OGA 1500-INT P OGA 1239
169 | LDD 300034209 | o Osio OPERANDO
. FUERA DE
110 10D sooosaz6o | LDD-POGA ISOI-CABPOGA 656 IXDSI | OPERACIÓN
TEMPORAL
, FUERA DE
milo 1oo so00ss2s2 | LDDPOGA IS02CABPOGASS6IXOSIE | OPERACIÓN
TEMPORAL
" FUERA DE
ml oo so00ss238 | LDDPOGA 1903:CAB POGA 656 IX0597 | OPERACIÓN
m TEMPORAL
, FUERA DE
173 | LDD 300034250 | DDPOGA1504.CABPOGA6S63"X0.056 | OPERACIÓN
TEMPORAL
. FUERA DE
al top so0ossao8 | LDD.P.OGA ISIOINT OGA 1480 3:X0474 | oERACIÓN
sI too 300033378 — | LDDPOGAISII-CAB POGA ET IX0388 | op ADO
FUERA DE
176 | LDD o o UDCAB P OGABOT | OPERACIÓN
j TEMPORAL
FUERA DE
177 | LDD 3ooom6g1z | FDD * 06 80D.CAB P 06 8021 OpRRACIÓN
- TEMPORAL
14 ÁREA CONTRACTUAL OGARRIO

Sy
Contrato No. CNH-A4.OGARRIO/2018

ESTADO O
NOMBRI CONDICIÓN DEI
DECIO

HIPO DI NUMERO DI

ACTIVO: NAVENTARIO

FUERA DE
178 LDD 300016814 | LDDP OGA 804D-BAT OGA 5 3"X0,903 km OPERACIÓN
TEMPORAL
179 LDD 300016825 — | LDDP OGA 813D-BAT OGA 3 3"X0.565 km OPERANDO.
LDD P OGA 815D-CAB P 0OGAB03-1
180 LDD 300016827 oso OPERANDO
, FUERA DE
181 LDD o ASP OGA SIB | OPERACIÓN
44 km "TEMPORAL,
FUERA DE
182 LDD 300016832 — | LDDP OGA 818D-BAT OGA 5 3"X0.739 km OPERACIÓN
F TEMPORAL.
FUERA DE
183 | —LDD 3oooróga7 [EDO E, OSA B2D:CAB P 0GA 827 | OpERACIÓN
> TEMPORAL.
LDD P OGA 850D-CAB P OGA $27
184 LDD 300016852. | 30.609 km OPERANDO
185 LDD 300016837 | LDDPOGA 822 - INTP 811 3"X0.522 km OPERANDO
186 LOD 300033433 LDD POGA 1423D-INTOGA 815 3"X0.117 OPERANDO
LDD P 0GA 1325D-INT OGA 8I5D
187 LDD 300033522 | 500 143 km OPERANDO
188 LOD 300033717 LoD P OGA 1423D-CAB OGA 813 3"X0,999 OPERANDO
189 LOD 200034564 DD P-OGA 1407D-INT OGA 824 3"X0.045 OPERANDO
190 LDD 300035097 LD P.OGA 1483D-INTOGA 1483 3"X0.070 OPERANDO
r FUERA DE
191 LDD 300016693 — | LDDP-OGA 31-BAT OGA 2 3"X2.352 km OPERACIÓN
| | TEMPORAL
T FUERA DE
192 LDD 300016730 | LDDP.OGA 56-BAT OGA 02 3"X1.081 km OPERACIÓN
TEMPORAL
FUERA DE
193 LDD 300026234 E A 1503-CAB P OGA 1247 OPERACIÓN
: TEMPORAL
194 LDD 300030047 EDO POGAIA05.€ INT OGAS03-1 3"X1.919 OPERANDO
» FUERA DE
195 LDD 300030068 LoD P OGA1433-CAB OGA 827 3"X0.208 OPERACIÓN
PL TEMPORAL
196 LDD. 300030200 LDD P 0GA1435-C INT OGA 813 3"X0.040 OPERANDO
197 LDD 300034242 10D P.OGA 1526-CAB OGA 1247 3"X0.080 OPERANDO !
15 ÁREA CONTRACTUAL OGARRIO

y
7
Contrato No. CNH-A4.0OGARRIO/2018

(c) Instalaciones

ESTADO O
VPO DE MÚMERO DE CONDICIÓN DE

NOV z
ACTIVO INVENTARIO 1BRE e

INSTALACIÓN
OPERANDO

BATERIA DE SEPARACION
OGARRIO NO. 2

1 INSTALACIONES | 500000165

F

A
35

16 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0GARRI0/2018

ANEXO 10
USO COMPARTIDO DE INFRAESTRUCTURA l

e | ye
AREA CONTRACTUAL OGARRIO
- 7%
Contrato No. CNH-A4,0GARRIO/2018

USO COMPARTIDO DE INFRAESTRUCTURA

l. Disposiciones Generales.

1,1 Para efectos de este Anexo 10 se considerará que:

(a) El Contratista actúa como prestador de servicio cuando utilice: (i)
infraestructura desarrollada con anterioridad a la Fecha Efectiva y que le haya
sido transferida con el Área Contractual o (ii) infraestructura que haya
desarrollado al amparo del Contrato para asistir a un tercero usuario —
contratista o asignatario —, a cambio de un pago conforme lo establecido en
este Anexo 10,

(b) Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el
Contratista un contrato para el uso compartido de: (i) infraestructura
desarrollada con anterioridad a la Fecha Efectiva y que haya sido transferida
al prestador de servicio con el Área Contractual o (ii) infraestructura que haya
desarrollado al amparo del Contrato.

2. Evaluación de Capacidad Disponible.

2.1 Como parte de la presentación del Plan de Desarrollo, en caso que en éste se prevea
la construcción de nueva infraestructura de Recolección, desplazamiento y logística
de Hidrocarburos sin procesar, fuera del Area Contractual, el Operador tendrá la
obligación de llevar a cabo un análisis de mercado a fin de detectar las posibles
necesidades de capacidad adicional de la infraestructura proyectada. Como parte de
este análisis se deberá llevar a cabo una temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compartido de la infraestructura, ésta será catalogada como
infraestructura de transporte o Almacenamiento, según corresponda y estará sujeta a
la regulación de la Comisión Reguladora de Energía, en particular respecto del acceso
abierto. De conformidad con la regulación aplicable al transporte y al
Almacenamiento, el Operador y las Empresas Firmantes no podrán realizar dichas
actividades de manera directa conforme a su objeto social.

2.2 En caso que el análisis de mercado determine que no existe interés, o en caso que se
catalogue como infraestructura regulada y la construcción de la misma se retrasara
por no contar con las garantías de compra, conforme al plazo máximo que se señale
en el Plan de Desarrollo aprobado por la CNH, el Operador podrá proceder a la
construcción de la infraestructura planteada originalmente en el Plan de Desarrollo
por su cuenta y al amparo del Contrato. Sin menoscabo de lo anterior, el Contratista,
a través del Operador, deberá poner a disposición dicha infraestructura cuando sea

e y
2 ÁREA CONTRACTUAL OGARRIO

7
3.1

3.2

Contrato No. CNH-A4.0GARRIO/2018

técnicamente posible, conforme a lo establecido en los numerales 3 y 4 de este Anexo
10.

Uso Compartido de Instalaciones.

Las instalaciones que: (i) hayan sido desarrolladas con anterioridad a la Fecha
Efectiva y que hayan sido transferidas al Contratista con el Área Contractual o (ii)

“hayan sido desarrolladas al amparo del Contrato con el objetivo de recolectar,

acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido, por lo
cual el Contratista, por conducto del Operador, deberá facilitar y compartir dicha
infraestructura, conforme a lo siguiente:

(a) El Contratista, a través del Operador, podrá pactar con algún tercero
interesado el acceso a las instalaciones desarrolladas al amparo del Contrato
para su uso compartido, en cuyo caso tendrá el carácter de prestador de
servicio, a cambio de un pago que no podrá ser mayor al determinado
conforme a la metodología para el cálculo de tarifas máximas establecida en
el numeral 4 del presente Anexo;

(b) En caso que algún tercero interesado no pueda alcanzar un acuerdo con el
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para
la celebración de un contrato de servicio para proporcionar acceso al tercero
interesado para su uso compartido de acuerdo con los principios establecidos
en el inciso siguiente. La decisión de la CNH será vinculante para ambas
partes,

(c) El uso compartido de infraestructura deberá ser no indebidamente

discriminatorio y estará sujeto a:

i. La disponibilidad de capacidad volumétrica de los sistemas y la
factibilidad técnica;

li. Los requisitos mínimos de calidad de los Hidrocarburos de conformidad
con la Normatividad Aplicable;

iii. Los estándares mínimos de seguridad a observar durante la realización de
las operaciones,

iv. La entrega de reportes de producción en los términos que se acuerden
entre el prestador de servicio y el Usuario.

El Contratista, a través del Operador y los terceros interesados deberán establecer los
términos y condiciones para su acceso, sujeto a los principios establecidos en el inciso
(c) del numeral anterior y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabilidades de cada una
de las partes respecto de la infraestructura y el servicio prestado, así como garantizar,
entre otros aspectos, que tanto el Contratista, a través del Operador como el Usuario,
cuenten con las cantidades y calidades de Hidrocarburos equivalentes a los entregados

3 ÁREA CONTRACTUAL OGARRIO
33

3.4

3.5

3.6

37

Contrato No. CNA-A4.0GARRIO/2018

en el punto de interconexión, sin menoscabo de los ajustes volumétricos en el punto
de salida, para compensar pérdidas o ganancias en calidad.

Los términos y condiciones deberán ser aprobados por la CNH, previo a su
suscripción,

Los terceros interesados en el uso compartido de la infraestructura a que se refiere
este numeral (3) deberán presentar la solicitud correspondiente a través del Operador.
Estas solicitudes estarán sujetas a las reglas de utilización de la capacidad, según se
establezca en la Normatividad Aplicable.

El Contratista, a través del Operador, permitirá el uso compartido de la infraestructura
con base en los términos y condiciones pactadas con el Usuario, las cuales se incluirán
en el contrato que firmen las partes.

En caso que existan impedimentos de carácter técnico, de manera conjunta el
Operador y el Usuario deberán llegar a un acuerdo de buena fe para solucionar dichos
impedimentos. Si el Operador y el Usuario no lograran llegar a un acuerdo para
solucionar los impedimentos de carácter técnico, cualquiera de ellos podrá solicitar la
opinión de la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días
posteriores contados a partir de la recepción de la solicitud referida. La decisión de la
CNH será vinculante para ambas partes.

En caso que el Operador niegue el acceso a sus instalaciones a un Usuario y se
compruebe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usuario podrá solicitar la opinión de
la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días posteriores
contados a partir de la recepción de la solicitud referida. La decisión de la CNH será
vinculante para ambas partes. En el primer supuesto, el Contratista deberá acreditar
ante la CNH la falta de capacidad disponible o cualquier otra limitación técnica al
momento de negar el acceso.

En el supuesto que el Operador atribuya la restricción al uso compartido de la
infraestructura a causas de Caso Fortuito o Fuerza Mayor ésta deberá ser notificada a
la CNH al Día siguiente a que ésta es actualice por los medios que la CNH determine.
El Operador deberá presentar un plan de continuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del caso.

En caso que el contrato del contratista que esté prestando el servicio termine por
cualquier causa, la CNH determinará al tercero que opere, en nombre del Estado, la
infraestructura compartida. El Usuario seguirá obligado a realizar el pago conforme
la tarifa unitaria acordada por el uso de la infraestructura respectiva en favor del
tercero operador que determine la CNH.

Tarifa Unitaria Máxima por el Uso Compartido de Infraestructura.

4 ÁREA CONTRACTUAL OGARRIO

Sd
4.1

42

43

Contrato No. CNH-44.0GARRIO/2018

El Costo para el Usuario por el uso de la infraestructura compartida estará sujeto a lo
siguiente:

(a)

(b)

(o)

(d)

El Costo para el Usuario será el resultado de multiplicar la tarifa unitaria
pactada por el volumen manejado en la infraestructura del prestador de
servicio.

La tarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor
a la tarifa unitaria máxima determinada conforme este numeral 4, En caso que
el Contratista y el Usuario sean partes relacionadas, la determinación de los
componentes de la fórmula de la tarifa unitaria máxima deberá seguir las
reglas relativas a los precios de transferencia establecidas en el Anexo 4.

En caso de ser necesario, la tarifa unitaria máxima considerará tanto la
infraestructura adicional requerida para permitir la interconexión como los
Costos de operación y mantenimiento asociados a dicha infraestructura
adicional para el manejo eficiente de volumen del Usuario en la infraestructura
existente.

La operación y mantenimiento de la infraestructura compartida, así como la
construcción e instalación de la infraestructura adicional requerida para la
interconexión, serán realizadas por el Operador y financiadas por el
Contratista.

En su caso, los Costos asociados a la interconexión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por el propio Usuario.

La tarifa unitaria máxima se determinará conforme a la siguiente fórmula:

M e a)
* (0) x(1-1) Anotr No Qax (01) Nayar Na :

+A;
Donde:

M; = Tarifa unitaria máxima en Dólares por unidad de volumen, para el uso de
la infraestructura en el Periodo t.

[o = Inversión realizada originalmente por el Contratista para desarrollar la
infraestructura objeto del contrato para el uso compartido de la infraestructura,
en Dólares conforme lo registrado y reconocido en el Contrato.

Qo = Capacidad anual instalada de la infraestructura asociada a la Zo.

No = Vida contractual en Años que opera la infraestructura asociada a la Jo,
contando a partir del Período en que se finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

5 ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-44.0GARRIO/2018

la = Inversión adicional en infraestructura realizada por el Contratista para
prestar el servicio al Usuario, en Dólares.
QA = Capacidad anual de la infraestructura asociada a la /4. En su caso, esta
capacidad anual considerará la capacidad incremental que brinde la /, a la
infraestructura original asociada a Jo.
Na = Vida contractual en Años que opera la infraestructura asociada a la,
contando a partir del Período en que se finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.
O, = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la lo, en Dólares por unidad de volumen manejada en dicha
infraestructura en el Período £.
A, = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la /1, en Dólares por unidad de volumen manejada en dicha
infraestructura en el Período t.
7 = Tasa impositiva igual a 30%.
An ¡20,alr= Fórmula del valor presente de una anualidad de N; períodos con un
rendimiento r.
1- (14%

Gnyr E q<24<4+—EESASA

T =Tasa de rentabilidad nominal, equivalente a 10.81%.

6 ÁREA CONTRACTUAL OGARRIO

»

e

wr
Contrato No. CNH-A4,0OGARRI0/2018

ANEXO 11

RELACIÓN DE CONTRATOS PARA LA PROCURA
DE BIENES Y SERVICIOS

ye
ÁREA CONTRACTUAL OGARRIO
Contrato No. CNH-A4.0OGARRIO/2018

RELACIÓN DE CONTRATOS PARA LA PROCURA DE BIENES Y SERVICIOS

1. A continuación se presentan los contratos globales para la procura de bienes y servicios que podrán ser utilizados para la realización
de las Actividades Petroleras aprobadas por la CNH en el Plan de Desarrollo, de conformidad con lo establecido en el numeral 1.7

del Anexo 7:
Contratos para la Procura de Bienes y Servicios denominados en Dólares
a Monto por o
Identificación de ” Vigencia Monto Total . Porcentaje
Contrato Compañía Alcance (dd/mm/aaa) Ejercer Ejercido

Dólares Dólares

Trabajos integrales de perforación y

a210048222 — | BAKER HUGHES DE MEXICO | erminación de pozos terrestres en las 31/12/2017 | 682,145,542.57| 642,894,707.03 5.8%
S DERL.DEC.Y,

regiones norte y sur de Pemex

CAB ENERGISERVICIOS, S.A. | Suminisito de articulos de maniobras para

4230246002 SISERy utilizarse en instalaciones y equipos de 31/12/2017 | 7432,15401 | 6,512.857.64 12.4%
: perforación y reparación de pozos de la UNP.
Servicio de inyección de gas residual
COMPUTO Y ELECTRONICA a
4250148092 DE COATZACOALCOS, S.A. | Mediante motocompresores (MTC), a boca de | 3/,13,7014 | 79/983,055.00 | 78,428,731.07 1.9%

pozo en los campos de los activos de la región
DE C.v. sur

Total 769,560,751.38| 727,836,295.74

2 ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-A4.0GARRIO/2018

Contratos para la Procura de Bienes y Servicios denominados en Pesos

Identificación a Ss Alcance Vigencia Monto Total — | Monto por Ejercer | Porcentaje
de Contrato empaña (dd/mm/aaa) Ejercido
Pesos Pesos
Servicio de unidades móviles, contenedores
CORPORATIVO DE —— habitacionales, sanitarios portátiles y sistemas de
4210048740 | SERVICIOS AMBIENTALES, | alumbrado, plantas de energia eléctrica y control de — | 27/09/2017 | 59,799,115.63 55313,132.40 7,5%
S.A, DEC.Y abejas africanas, agua y hiclo de consumo humano
para proporcionar en instalaciones y pozos petroleros
Servicio de unidades móviles, contenedores
habitacionales, sanitarios portátiles y sistemas de
CONSTRULAV DEL | alumbrado, plantas de energía eléctrica y control de o
4210048770 | SURESTE,S.-A DEC.V. — | abejas afticanas, agua y hielo de consumo humano. — | 27092017 | 7,318,104.00 6,752,869.80 17%
para proporcionar en instalaciones y pozos petroleros
del
: Servicio de transporte de agua para pozos, máquinas y
gasersasgo | AUTO LINEAS INTEGRALES Us diversos en las diferentes instalaciones de la 07/11/2017 | 60,190,549.40 60.116,900.46 0.1%
MEXICANAS, $4. DE CV. | teen qe
azsorasaca | GRUAS MENDOZA, 5.A.DE | Servicio con equipo de levante y maniobras en apoyo | ygyj372017 | ósooooooo0o | excasesaoso | 05%
(XA a las áreas operalivas de la región sur.
BAKER HUGHES DE | Trabajos integrales de perforación y terminación de
4210048220 | MEXICO S. DERL.DE C.Y. | pozos terrestres en las regiones norte y sur de Pemex | 311122017 | 1.066667,738.65 | 106223314058 | 04%
. Suministro de artículos de maniobras para utilizarse en
s230246000 | CABENERGISERVICIOS. e ncataciones y equipos de perforación y reparación de | 31/12/2017 | 23,504,181.58 22,516,624,58 42%
SA.DECV,
pozos de la UNP.
a2sor380so | ORUAS MENDOZA, S.A. DE | Servicio con equipos de levante y maniobras en apoyO | 31/1352017 | 71163943976 | 707,122899:15 0.6%
Cv alas áreas operativas de la región sur
a2so1380s0 | GRUAS MENDOZA, S.A. DE | Servicio con equipos de levante y maniobras en apoyo | 37,33/3917 | 100,837,159.10 100,774,029.91 0.1%
CY a las áreas operativas de la región sur
MAQUINARIA Servicio de transporte de materiales, equipos y
4250138480 | INTERCONTINENTAL, S.A. | herramientas diversas en apoyo a las árcas operativas | 31/12/2017 | 250,869,931.08 | 249.286,843.52 | 0.6%
DE CY. de la región sur.
GRUAS Y Servicio de transporte de materiales, equipos y
4250138490 AUTOTRANSPORTES — | herramientas diversas en apoyo a las áreas operativas | 31/12/2017 | 54,000,000.00 53,110,447.92 0.5%
VELAZQUEZ, SA DEC.V_| de laregión sur
Servicio de transporte de combustibles a Jas áreas
dasorasz20 | PELA AN ARO | operativas de la región sur. 22/10/2018 | 85,013,719.78 84,926,693.15 0.1%

ÁREA CONTRACTUAL OGARRIO

Contrato No. CNH-A4.0GARRIO/2018

Identificación . Vigencia Monto Total Monto por Ejercer | Porcentaje
de Contrato Compatía Alcance (adtmn/a390) Ejercido
Pesos Pesos
[Ta210039220 | CRYOINFRA, S.A. DEC.V. | Trabajos de inyección de gas con equipo criogénico. | 31/12/2018 | 10,427.000,000.00 | 10,422,376,977.00 | 0.0%
COMPUTO Y ELECTRONICA | Servicio de inyección de pas residual mediante
4250148090 | DECOATZACOALCOS, S.A. | motocompresores (MTC), a boca de pozo en los 31/12/1018 | 127.982,320.00 127,377,998.71 0.5%
DE C.Y. campos de los activos de la región sur
Total 13,613,822,258.98 | 13,588,607,106.77

>

ÁREA CONTRACTUAL OGARRIO
